Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Madam President, I do not see my name amongst those who voted for the final resolution on maize. I would like it shown that I intended to vote in favour, like my group.
That will be corrected.
(Parliament approved the Minutes.)
Budget discharge
The next item is the joint debate on the following reports:
A4-0124/97 by Mr Wynn, on behalf of the Committee on Budgetary Control on the Commission report (COM(97)0048 - C4-0108/97) on the measures taken to follow up the observations contained in the European Parliament's resolution accompanying the discharge decision in respect of the implementation of the general budget of the European Communities for the 1994 financial year; -A4-0120/97 by Mr Wynn, on behalf of the Committee on Budgetary Control, giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1995 financial year - Section III; -A4-0125/97 by Mr Dankert, on behalf of the Committee on Budgetary Control, giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1995 financial year - Sections I, IV, V and VI; -A4-0071/97 by Mr Blak, on behalf of the Committee on Budgetary Control, giving discharge to the Commission in respect of the management of the European Coal and Steel Community for the 1995 financial year; -A4-0121/97 by Mr Bösch, on behalf of the Committee on Budgetary Control, giving discharge to the Commission in respect of the management of the sixth and seventh European Development Funds for the 1995 financial year.I should like to extend a warm welcome to Mr Friedmann, the President of the Court of Auditors.
Madam President, it is nice to see so many people here for the discharge debate. I am amazed at how many people have an interest in this. No doubt in two minutes' time the room will be nigh on empty.
There are two reports in my name, hence the ten minutes. In theory I have five minutes for each but for the first report - the follow-up to the 1994 discharge - I can be extremely brief and spend the majority of my time on the 1995 discharge.
On the follow-up to the 1994 discharge, I just want to say that I expect the Commission to keep Parliament informed on our requests in the resolution, not least concerning the few outstanding actions relating to the 1994 DAS. We will follow the follow-up with interest.
I move on now to the 1995 discharge, which has in the report a motion for a resolution with 89 articles. It should have been 90, but I will comment on that in a moment. What is different about this year's request is that at least eleven of those articles call on Parliament to do the work rather than simply asking the Court of Auditors or the Commission, as is normal. We want to see Parliament play a greater role within budgetary control matters.
The motion for a resolution covers all those areas where Parliament either has concerns or has proposals to make.
I have to say that the main philosophy behind the report lies in the explanatory statement. We do not vote on the explanatory statement - that is we do not amend it, it is just put there as part of the report - but if one would care to read it, then one would see quite clearly the reason for the proposals. For example: on the DAS, Article 14 of the resolution is, in effect, a condensed version of Paragraphs 9 to 23 of the explanatory statement. It is in these latter paragraphs where the problems of the DAS are outlined in specific detail. This is also where you will find the reasons why discharge can be given, even with a negative DAS concerning payments. I recommend reading it, especially to those who simply take the Court's annual report on the DAS and reach a perception of events that is not quite in tune with reality. But, then again, in general people do not react to reality, they react to their perceptions of reality.
Another example relates to olive oil. This is, indeed, a problematic area because the one vote that I, as rapporteur, lost in committee on Monday concerned olive oil. Paragraphs 31 and 32 of the explanatory statement spell out the problem. The Commission itself in its recent options paper of 12 February this year clearly shows the continuing problems of this sector.
Do not forget that we are talking about a discharge for the year 1995 and here we have a report in February 1997 saying things like: ' There are inherent defects in the common market organization in olive oil which have become increasingly apparent over time and which mean that efficient control is not always possible... The inherent defect in the system remained, namely the common interest of producer and mill owner to declare high figures. Fraud has been detected in the operation of the consumption aid. Fraud has also been detected in quantities exported with the export refund. Unfortunately, and particularly in years when olive oil prices are high, it is extremely tempting to mix olive oil with seed oil and make a profit at the expense of the consumer.' And so it goes on. The report also says: ' Unfortunately, the Member States have not followed the advice of their agencies regarding sanctions with sufficient vigour. For this reason amongst others the efficacity of the controls made by the agencies is compromised.'
The paragraph that was voted out on Monday night was trying to take action on that particular subject. My problem is that the article that is missing - the one rejected by the committee - was going for the jugular, so to speak, of the olive oil section. I have a problem on this. Were I not the rapporteur - and, as the rapporteur, I am the servant of the committee - I would openly say that the decision on Monday night was a daft decision. I would also say that here we have a regime riddled with fraud. I would then go on to say that the Commission, pursuant to Article 13 of the Council Decision of 31 October 1994 on budgetary discipline, should initiate proceedings forthwith to suspend or reduce monthly advances in this sector. However, I am the rapporteur so, of course, I cannot say those things.
Let me give another example from the report: Article 74 of the resolution calls for ECU 2m to be spent on sports development in the townships of South Africa. This has been put in because it was part of the remarks to budget line B7-5070, which we, in Parliament, voted on in December 1994 and here we are now, in April 1997. The reality is that very little, if anything, has happened in relation to that request.
When you look at Paragraph 52 of the explanatory statement, you will see that for that budget line in the year 1995 there were ECU 125m on the line. ECU 123m were committed, with about ECU 2m being left over, and Parliament's request for sports development never materialized - it was forgotten. Thankfully, when we discussed it in committee the Commission said, in effect, that it had made a mistake. In English you could say: ' It's a fair cop, Guv'nor, you've caught us; we should have done it and we didn't' . Well, I hope that the remark within the discharge will produce results. It matters to Parliament, and I can assure the Commission that particular article will be monitored with diligence on my part.
Now, good as the explanatory statement is, it does not say it all. If it said it all it would read like a book; in fact it would be as long as the Court's annual report. So, the reference to grants for whisky-makers in Article 35 may leave some people confused, because that is not touched on in the explanatory statement. It is an item which Parliament has followed with great interest and some of us have a theory of how that came about - how the wheelings and dealings within the Council of Ministers and the horse-trading that goes on brought about this ECU 40m for the whisky-makers. The defence by the Commission in the answers to the Court's comments makes interesting reading. I would only say: ' Watch this space as Parliament determines whether the ECU 40m is justified or not, because we want to know a lot more about it and to see whether that ECU 40m should be given or whether it should cease.'
In a similar vein, Article 50 asks Parliament to make its mind up over the issue of advanced television. We have the Court recommending that no more money should be paid and, within Parliament, we have a difference of opinion between the various committees. Once again, I hope Parliament can discuss it in depth and before the next budget make some concrete proposals on where we stand.
The sectional rapporteurs will each deal with their own areas. It only remains for me to thank those people involved in drawing-up the report, especially the members of the secretariat. I commend the report to Parliament and look forward to the results of this comprehensive report being carried out.
Madam President, Parliament has always dealt with the discharge in respect of the budget for Parliament. It is something new that we now have to deal with the budget for the Court, the Court of Auditors, the Committee of the Regions and the Economic and Social Committee as well. And it is also the intention of the Committee on Budgetary Control that the Council budget too should be added to the list next year, since it is of course out of the question that a budget of more than 300 million ECU should not be subjected to public scrutiny.
Compared with the problems which Mr Wynn has raised in connection with the general budget, the budget problems we have with the smaller budgets are of course minor and transparent. But here too one constantly comes up against the problem of inefficient implementation. For example the fact that in the European Parliament's budget many of the appropriations earmarked for information were axed simply because the necessary decisions were not taken in time to have those appropriations made. In this House, partly because of our constant need to use translation and interpreting services, it costs a lot of money when both the parliamentary groups and other bodies of Parliament are obliged to cancel meetings. We have the problem that it has been not totally impossible but almost impossible to get Parliament's inventories and lists drawn up. Only in the last few days has a first report been received. This has been going on for years and no sooner has one list been completed than one has to start work on the one for next year. In the case of the Court we found that it was all too ready to shoulder financial consequences of problems to do with buildings, which were the responsibility of the Luxembourg Government. So there is room for the smaller institutions to clean up their act a little. But compared with the main budget these are relatively minor matters.
A few words more on the main budget. As Mr Wynn has indicated, a number of rapporteurs have been busy on the various parts of the budget and I have addressed the whole issue of the structural funds. We in the European Parliament are extremely happy that the Commission, in the interests of sound and efficient management, is striving to improve things as regards implementation of the budget. But to my mind sound and efficient management should not have to wait till the year 2000. The interim result is, happily, that agreement has been reached meantime between Commission and Council on the improved subsidiarity rules. These must now be applied, and we need to complete an evaluation of these rules and how they are applied before we embark on the new programme for the structural funds.
But this improvement of the subsidiarity rules is not yet visibly in place. Parliament has been calling for years for better legislation to enable irregularities to be rectified effectively. The Commission regularly replies that nothing is currently being done on that front. The Committee on Budgetary Control asked the Commission at the beginning of February for a memorandum on the legal means of redress currently available for recovering monies improperly used. Commissioner Liikanen finally helped me out on that after I had waited one and a half months, though that was not his fault.
If you read the legal texts it is obvious, even giving a very broad interpretation to the existing articles and using judgments of the Court of Justice on agricultural matters where other and far stricter rules apply, and where compliance with obligations is a sine qua non for the receipt of aid, a requirement not imposed by the structural funds, it is obvious that the legislation is inadequate. In practice the Commission is thus close to the legal line in seeking to recover money under the existing legislation and to my mind it is actually crossing that line if it blocks large sums of money from the European Social Fund for longer periods of time.
Nevertheless it is not proposing to change the relevant legislation but is trying within the framework of SEM 2000 to tighten up the scheme via an implementing regulation on Member States' obligations and the introduction of a system of net reductions. But the Commission is doing that under the present deficient and thus in my view inappropriate legislation. The European Commission is trying in this way to get right on its side. I do not think this is good policy on the part of the Commission which, as guardian of the Treaties, is the body responsible for ensuring that the rules are properly adhered to. And I think this is happening because the Commission is too timid vis à vis the Council. That is a grave matter. It is all the graver in that the European Union keeps telling the outside world how serious it is about combating fraud and irregularities.
Madam President, I would like to congratulate Mr Liikanen most heartily. For five years I was the rapporteur for the Coal and Steel Union, and each year I had a substantial text on my computer regarding the Bagnoli case. This is now concluded. Just think, we have completed a case which took only ten years. This is quite amazing. I feel as though I almost miss it, and I hope we will soon have another one so that we have something substantial to put on our computer.
I also think that Mr Liikanen is an incredibly clever man because he runs the Coal and Steel Union for nothing. It is rather a small sum which we are offering. It is only 5 million kroner and it costs perhaps 10 or 50 times that amount to run the Union. But OK, I can quite understand that when we need to spend the money on other areas, where we might get into difficulties, it is obvious that we must cut down on administration.
What I would like to talk about is two separate matters. One of these is the Channel Tunnel. We have really come unstuck here. I have received many fine-sounding papers on what we are doing and what we might get out of it. I am in fact anxious to hear whether Mr Liikanen is going to give me the answer which is the most accurate one, namely that we are using up all the money. We have now had to convert 10 % of our capital into shares which may not be redeemed for 70 years, and we all know that that money has been wasted. This represents ECU 25m. But it is possible for everything to change and for the whole situation to improve, because one of the problems with the Eurotunnel is that the British Government will not grant a licence for 99 years. But now a new and hopefully better government is on the horizon, which may change this situation and contribute to ensuring that Europe's taxpayers see some return on the money they have sunk into the earth.
I think I have good reason for asking how things are going in the steering group. We are also participating in this. There are four banks, the European Investment Bank and the Coal and Steel Union. As rapporteur I would like to have a report on how things are going, since we get more information from the newspapers than we do from the Commission. I would like to have an answer to this here.
When we turn to the next separate matter, this is of particular interest to me as a Dane. Because we have built a large, impressive link, the Storebæltsforbindelsen, and we are very proud of this. It is become something of a tourist attraction and it means we can cross the water a little faster, though not perhaps cheaper. But for this Denmark got a loan. We obtained a loan of ECU 353m. When the Court of Auditors examined these matters, it pointed out to the Commission that it had actually been provided with a loan which was double the amount justified for the project. There was in fact only justification for ECU 170m. I do not know whether this was an uncharacteristically generous gesture towards Denmark that we should have been given double the amount. But I am a rather upset about this loan because it was used for the provision of transport which, according to the regulations, is absolutely out of the question in connection with this type of ECSF loan. This has meant that an Italian company won the order, had the work done cheaply in Portugal, transported it to Denmark, paid for by coal and steel money, with the result that in my own electoral district we lost the opportunity of 300 jobs, all due to the hanky-panky that took place. This is upsetting. It is particularly upsetting in an area of Denmark where we have the highest unemployment rate, but it is possible that we will be compensated some way or other when there is opportunity. The Commission has made a fool of itself in this matter. And we have all recognised this, including when we produced the report. Normally in Denmark we would say to people who made such a fool of themselves, as in this case, that one was forced to fire them. We also removed the former leader of the Coal and Steel Union. He has now gained a higher position in the Commission. But I would have preferred it if people had said: You have not done particularly well here, so we thank you for the time you have been with us.
But now we are faced with a new link, between Denmark and Sweden - the Øresundsforbindelsen. In this connection I would urge that a full inquiry be carried out regarding all the loans Denmark has received in this connection, so that we avoid repeating what happened with the Storebælt link. For this reason it is my earnest hope that, as rapporteur, I will be given an answer, either by you, Mr Liikanen, or by you, Mr Friedmann, from the Court of Auditors.
Another matter which is of great interest to us is the payment of interest. We have found out that the system operating in the Coal and Steel Union operates incredibly badly. We have been told that 8000 jobs were created, but we do not know whether these are real. However, it is possible that the figures have been fiddled with, since it is the banks and companies themselves that have reported. We would rather give consideration to the EIB facilities and to the Copenhagen facilities which have created 45, 000 new jobs in Europe, because these figures are verified and properly recorded. So here are a couple of questions for you, Mr Liikanen, but I am quite sure you will give me a satisfactory answer.
We recommend discharge, despite these areas of concern.
Madam President, ladies and gentlemen, the particularly explosive aspect of the discharge in respect of the sixth and seventh Development Funds for 1995 is certainly the fact that this House refused to give discharge to the Commission in this area for 1994. Today I am recommending the House - on the basis of a unanimously approved report by the Committee on Budgetary Control - to give discharge to the Commission in respect of the development funds for 1995, and I would like to explain this recommendation briefly.
First, although the legal framework for the development funds has not changed since last year, the Commission has given repeated assurances that it still supports the principle of budgetization of the EDFs. The Commission has tabled a formal proposal in the Intergovernmental Conference that Declaration No 12 annex to the EC Treaty be deleted. This deletion would remove the legal obstacle to budgetization and, at least formally, clear the way for it.
Secondly, another reason for the refusal to grant discharge in 1994 was the matter of the ACP Cultural Foundation. This problem seems to have been resolved.
Thirdly, the generally positive Statement of Assurance from the Court of Auditors represents a substantial step forward as compared with the situation in 1994. The Court of Auditors has found that a number of improvements have taken place since 1994. For example: disclosure of the principles of accountancy applied and improvements to the stocktaking and final accounting procedures, enhancement of the analytical account-keeping system for the monitoring of resources, and improved explanatory notes in the financial returns, as a result of which the actual status of implementation of Community aid is easier to assess.
The object of refusing discharge in 1994 was to make the political point in the strongest possible terms that this House could no longer tolerate the loss of democratic control. Parliament's decision has clearly been taken to heart by the Commission.
Other matters may perhaps arise during the debate. For the present, however, I shall concentrate on two particular points. In principle, when one comes to deal with this subject for the first time - even as the rapporteur of the Committee on Budgetary Control - it is very hard to understand how one can continue to operate with instruments like the Development Funds, that have already expired, and at the same time have to operate them in parallel. This is obviously an art in itself, and it may not advance the cause of the citizens' Europe desired by all institutions of the European Union. I believe that the Commission, too, should try to find a more intelligent solution than the present system for future Development Funds.
This year, once again, it has to be said that the outflow of funds is unsatisfactory. Since we are an institution with a political discharge function, I am of course fully aware that special situations in the individual recipient countries have to be taken into account.
We must of course welcome the policy of structural adjustment aid, and the fact that the Commission selected priorities here such as education and primary health care seems indicative of a more far-reaching policy on development aid than those of other financial institutions.
Although we found that the allocations were not always used in a satisfactory manner, we should stick to this policy and continue developing it. The macroeconomic policy enshrined in the structural adjustment programme must be geared to ensuring the provision of basic social benefits for those living in poverty. We call upon the Commission to take greater care to ensure that the funds do benefit the most disadvantaged groups among the population and the sectors that are in need of support, to achieve a more efficient distribution.
I should like to emphasize the importance of the Commission's making an even clearer distinction between those recipient countries which are transparent in their use of the allocations and those where their use can no longer be traced. We can hardly expect European taxpayers to accept a situation where money finds its way to various countries where we can no longer trace what use is made of our tax revenue.
One final point about personnel, which I have added to the motion for a resolution. I am somewhat wary of the fact that the Commission occasionally gives Parliament a raw deal, for example when it comes to personnel cuts in the ACP countries. We know that a very high commitment of human resources is necessary in various countries, and we hope that the Commission will come up with a clearly structured human resources plan which will also cover the delegations in the recipient countries.
Madam President, on behalf of the Committee I can say that we are extremely positive about the implementation of the 1995 budget, with one exception to which I shall return in a moment. I would like to suggest that the appropriations should be spent more evenly throughout the year; if the balance is tilted too much towards the end of the year there is the risk that carefulness and thoroughness may suffer.
As regards the exception I mentioned: this concerns spending on tourism under budget line B5325. There have been grave mistakes over this in the past. The Commission told us last November that it had set up a task force which would carry out a special accounting operation to scrutinize measures for tourism funded by the Community since, I believe, 1990. My question to the Commissioner is whether this work will be finished by June as promised. I think this is most important since the 'millstone' around the neck of the Directorate-General in question has to be got rid of. And I am confident that the measures taken will get things back on track. My request to the Council President now is that he should help to agree the right legal basis so that the funds agreed in the 1997 budget for tourism, namely Philoxenia, can indeed be disbursed. This is a sector extremely important for tomorrow's jobs, especially those of young people and women. It is a priority for all of us. So will the Council President please give us a clear assurance on this point?
Madam President, ladies and gentlemen, it is my pleasure to present to you the Council's recommendation to grant a discharge to the Commission in respect of the implementation of the 1995 budget. I am very happy to use this opportunity to brief you on the main points of consideration and the reactions prompted within the Council by the Court of Auditors' comments. I am sure that you share the view of our presidency and the Council that our two institutions must cooperate in this area too on the basis of good understanding.
Madam President, in making its recommendation on17 March the Council was anxious to stress once again the fundamental need for all players involved in implementing the Community budget to ensure that the spending of Community money goes hand in hand with rigorous compliance with the rules and principles of good financial management, thrift and transparency. And how can it be otherwise, especially now that our Member States face the financial and budgetary problems which are familiar to you all. In the Council's view, not one single measure involving Community funds can be taken unless the utmost discipline and sound financial management are practised both beforehand and whilst the measure is being implemented. By regular checking of whether or not ongoing measures are truly justified, one can guarantee that the economic benefit of the funds freed up is as large as possible.
Implementation of the measures forming part of the SEM 2000 initiative (sound economic management) is a major step in the right direction. The Council is glad to see that the Court of Auditors fully endorses the efforts being made by the Commission and Member States together to remedy many of the serious shortcomings it has regularly pointed out.
Regarding the position of the Council, I shall confine myself to the most important subjects. For the details of the recommendation I would refer you to the accompanying remarks and explanation which the presidency gave to the Committee on Budgetary Control. Concerning own resources the Council shares the Court's concern over the functioning of the Community Transit System in the Member States and stresses the need to improve the reliability of the system of information on intra-Community trade. On expenditure, and specifically agricultural spending, the Council deplores the absence of responsible spending on measures to counter fraud and irregularities. Given that there has been no costbenefit analysis of this, the Council would like to see this done in a subsequent audit by the Court of Auditors.
Concerning the structural funds the Council agrees with the Court that more transparency is needed in the rules, specifically regarding subsidiarity, and that the working of the supervisory committees and the procedures for certifying spending need to be improved. The Court's criticism, also expressed in its special report in support of its statement of assurance, will encourage us to continue along the path chosen, specifically as regards subsidiarity and the specific financial corrections required, though a number of improvements have in fact already been made.
More specifically, Madam President, with regard to the European Fund for Regional Development, the Council thinks it is absolutely vital that the Commission and Member States should continue to work together to ensure that the budgetary appropriations set aside for programmes are managed better. Above all to ensure that sums awaiting disbursement do not build up too much and that there is not a build-up of operations to approve and pay them at the end of the year. The Council will be asking the Commission to investigate which improvements might be made when the structural fund regulations are next revised to ensure that the use of loans and subsidies is co-ordinated better.
As regards the European Agricultural Guidance and Guarantee Fund, Guidance Section, the Council is asking the Commission to implement measures to improve the management of this Community initiative and the procedures for recovering appropriations paid in error.
Concerning the Court of Auditors' comments on the implementation of the PHARE and TACIS programmes, the Council is aware of the problems inherent in work in this particular area. Nevertheless it is calling on the Commission to comply fully with the Community rules on the conclusion of agreements and to apply the procedure of registration without compromise. Like last year, it is calling for better coordination of participants, a clear description of the experts and simplification of the programmes' organization and administrative procedures.
Regarding co-operation with developing countries, Madam President, the Council would point to the importance it attaches to the powers of the financial comptroller and the court of Auditors to scrutinize the use made of Community funds paid over to outside beneficiaries.
Concerning the budgetary appropriations for the institutions, the Council has taken note of the Court of Auditors' comments on a number of weak points of management concerning the staff of external delegations and buildings. It notes that the Commission is in the process of carrying out the Court's recommendations on the matter.
In the light of all the comments of the Court of Auditors and following thorough deliberation of these, the Council has resolved to recommend that Parliament grant a discharge to the Commission in respect of its implementation of the1995 budget.
Madam President, may I make one further remark on the statement of assurance, which the Court of Auditors issued in accordance with Article 188c and further to which the Council made the statement which has now been forwarded together with the recommendations. The Council finds that the accounts provide a correct picture of the Union's income and expenditure, even though in terms of the information they provide there is room for improvement. The Court identified no major errors as regards the regularity of the underlying transactions relating to income. It did, however, point out errors in the underlying transactions relating to payments so that the Court of Auditors cannot confirm the legality and regularity of operations as a whole. The Council is worried by this.
Consequently it warmly welcomes the announcement of the SEM 2000 programme to improve the Commission's financial management. The Council wishes to see this programme implemented speedily and in full so that the various errors in the underlying transactions relating to payments can be significantly reduced.
Madam President, these essentially are the reports which the Council presidency wished to make to you on behalf of the Council.
In conclusion, I should like to take this opportunity of thanking your Committee on Budgetary Control for the substantial work it puts in every year as part of the discharge procedure, and consequently not only on behalf of the European Parliament but of the whole of the European Union. It now remains for Parliament to exercise its powers and reach a decision on the discharge.
Madame President, Mr Cornelissen asked me a specific question about the Philoxenia programme. Mr Cornelissen knows as well as I do that the legal basis for the Philoxenia programme and others is Article 235 of the Treaty of the European Communities and that unanimity is required for this. To date that unanimity has not been reached in the Council, which is why there is no legal basis for the Philoxenia programme.
Madam President, ladies and gentlemen, a discharge decision and a discharge debate are naturally concerned with the past. We are discussing and evaluating things that have already happened. I think that any evaluation that deals with the past only serves any purpose if it also indicates what lessons that past can teach us for the future. It is from this angle that I should like to comment on this discharge on behalf of my group.
What does the future hold for us, then, and what lessons must we learn? We hope for the conclusion of the Intergovernmental Conference. We hope for a positive conclusion, so that we can start discussing enlargement. An enlargement which is not only a political decision but also calls for the celebrated strategy of the pre-accession phase, a strategy that was announced to us by Commissioner Liikanen and one where, we hope, we will be involved in the discussion and in the budgetary procedure.
But enlargement is not all that lies ahead. We can also look forward - with or without enlargement - to a reform of the agricultural policy, a reform of the structural funds in general, and we are going to have to conduct a highly political debate on the financing of the European Union beyond the year 1999. From this standpoint, the evaluation of the implementation of the budget may take on a dimension that overrides matters of detail.
The resolution which I hope will be adopted tomorrow is, much more than past resolutions, addressed to this House itself. There were specific instructions to the Committees of this House to be stricter in supervising expenditure and the implementation and efficiency of the budget, and to make critical proposals where improvements are possible - from own resources through fisheries policy to development co-operation. But we should not lose sight of the fact that the largest areas are the ones that cause us the most concern: the programmes, the Structural Funds, PHARE, TACIS, MEDA, development co-operation.
Strangely enough - and I now turn to Commissioner Liikanen and the President of the Court of Auditors - we are not at all worried about the fraud that takes place, or even about the possible lack of efficiency as such, but what does worry us is the fact that certain funds are not being distributed. This is the big political problem, the problem we are going to have to examine very carefully in the future, I can tell you that on behalf of my group - that is something we have learned from this debate. Because it is unacceptable that we appropriate monies to a budget line for political objectives which the Council and Parliament have decided upon, appropriate resources in the budget, and argue about how much money to earmark, and then a year or two years or three years later we find that those resources were never distributed at all. That is unacceptable! The Court of Auditors, too, criticizes precisely this same point. Let me just give you a few figures: ECU 1.9 billion in the case of PHARE and ECU 0.6 billion in the case of TACIS at the end of 1995 -that's a lot of money. You could really achieve something with that in the context of the strategy of the pre-accession phase if you were to spend it then. And until such time as that money is distributed, we cannot form any opinions about efficiency and we have no need to concern ourselves with fraud.
But there is one thing that should not be forgotten: undistributed money is not a sign of economy as such. We should not think - and the ladies and gentlemen listening in the gallery should not think either - that if we haven't distributed money it means that we have been frugal with the money they have paid in taxes. What we have really done is to betray the political objectives that we set ourselves. That is why we are going to press for that money to be distributed, efficiently of course and in line with the funding commitments. But to split it up and then pay it out to the Member States in a few years' time is a game that we are no longer prepared to play.
I believe it was a German minister who said that the EU had too much money for development co-operation and not enough administrative capacity to make the best use of it. If that is true - and in principle anyone might have said the same - then I see a very great danger here: if people think we have too much money and that we lack not just the administration but even the political ability to distribute it, then the result will be renationalization not just of finance but of politics too. And with that in mind, there is one conclusion we are going to draw from this discharge: we expect that money to be distributed, efficiently and frugally, yes, but distributed as this Parliament resolved.
Madam President, Mr President of the Court of Auditors, this is an important day for the members of the Committee on Budgetary Control. Today we have the opportunity to ask for clear accounts in the Union and the proper use by Community institutions of the resources granted to them. Today is the day to send a message to the citizens of Europe: a message of transparency and reliability in Community accounts. If we were to send this message and the accounts were not really clear, we Members of Parliament would be failing in one of our fundamental duties. That is why the decision on giving discharge in respect of the implementation of the budget for 1995 is so important and so significant. And that is why the opinions of the rapporteurs and the full process of debating the amendments are so important.
This is not a report that can be approved without a high degree of consensus across the political groups. So the flexibility shown by the various rapporteurs - starting with Terry Wynn - in accepting amendments which modified their original statements must be highlighted.
In this respect, and with reference to olive oil, I have to say that if Mr Wynn had not been the rapporteur, I would have thought the author of the disgraceful paragraph on olive oil was probably someone who knew nothing about olives or the real situation in the oil market or the irregularities or the frauds. But as the rapporteur was Mr Wynn, I can say he is a reasonable Member of Parliament who is capable of listening to the arguments of others and achieving a text acceptable to all parties - even if I recognize that he probably does know something about the market for olive oil.
Furthermore, it is clear that the current balance between obligations and resources means the Court of Auditors is at risk of being unable to continue to meet its commitments effectively. We have an obligation to draw up a more ambitious framework of collaboration between the Court of Auditors and the national control institutions, and the European Parliament should take the political initiative to achieve this framework.
Finally, ladies and gentlemen, we are still faced with a political problem in recommending discharge with a Statement of Assurance which, in the rapporteur's own words, is unlikely ever to be positive in its current form. The political fact we accept with discharge is that the irregularity figures detected are not an indicator of fraud. We expect the Commission to make a significant improvement in its auditing and we call for the Member States, managers of 80 % of the Community budget and responsible for 90 % of the irregularities, to be increasingly involved in the improvement of financial control of Community expenditure. We should denounce abuses and uncover all irregularities. But we should not give in to the temptation of crying 'fraud' to pander to a demagogic populism. That approach would devalue Parliament and every Member of Parliament.
Madam President, ladies and gentlemen, 1995 was the first year of the mandate of the new Commission headed by Mr Santer. At the same time the Commission also embarked on an ambitious programme, SEM 2000, to improve budgetary management. So our decision today to give the Commission discharge therefore involves evaluating the initial results of the process of budgetary reform, applying the yardstick of the implementation of the budget for the 1995 financial year.
The figures tell us that expenditure has been kept 13 % below the ceiling agreed for payment allocations. Of an available amount of ECU 76.89 billion, only ECU 66.91 billion has been spent. This shows that the European Union is far less extravagant than some try to make out. However, overall control of the budget package does not necessarily mean proper implementation of the appropriations. Economic management of expenditure is not enough. It is also necessary to achieve the objective of carrying out the agreed policies. I believe it is an elementary truth that policy is not built on a budget, a budget is built on policy.
A budget is a management tool, but it should also be a factor for progress. We cannot avoid the truth: if savings were made in the 1995 budget, it was because certain essential policies were not properly implemented. The most striking example is surely the European social fund: ECU 6.7 billion was available in payment appropriations but only ECU 5.1 billion were actually spent, leaving 24 % of the appropriations unused. There must be a gross error of judgement somewhere.
The second important failure to be highlighted in the implementation of the 1995 budget relates to fraud. At ECU 1.14 billion, 1.7 % of expenditure, identified irregularities have hit a new record. The measures for combatting fraud are still completely inadequate, because fraud has become general, virtually an economic attitude, as the temporary committee of inquiry into Community transit made very clear. The problem is alarming. In three years, the volume of fraud has been multiplied seven times. In 1992 identified irregularities amounted to ECU 204 million; in 1995 they were assessed at just over ECU 1.1 billion. Responsibility for this endemic evil in the European Union is shared, and it should be remembered, as Mr Wynn rightly states, that 80 % of appropriations are implemented and managed by the Member States and they therefore have an obligation to ensure proper use of Community money spent on their territory. The situation here is still not satisfactory and, quite rightly, these difficulties have not escaped the rapporteur, Mr Wynn.
Madam President, I shall confine myself to Mr Wynn's report and I should like to begin by expressing my appreciation of his customary enthusiasm and dedication in completing his task.
There are a number of positive things in this discharge report. First of all we find that the number of irregularities has declined considerably compared with 1994. A fraud level of 23.5 % in1994 was cut in 1995 to 10 % of that. That is certainly encouraging, but the percentage is of course still far too high. The problem is, of course, that it is usually the Member States which pay out the money and we have to improve our cooperation with them. It is unfortunate too that this year again a statement of assurance could not be given. I think above all the Commission and Court of Auditors need to agree on the right method, the statistical method, which will allow us as Parliament to make a proper appraisal of the facts laid before us. One thing I should say is that I do not agree with Mr Wynn's conclusions on agriculture and specifically point 24. The Commission implemented precisely the policy agreed in the MacSharry reforms of 1992. If spending was higher, then it was, but we cannot insist on a return to the 1992 levels, because that certainly was not agreed.
A last word on own resources, Madam President, is the current estimate of GNP really too high beyond any doubt, or is a more accurate method still possible?
Madam President, ladies and gentlemen, our committee has dealt separately with the experience of the Common Foreign and Security Policy, on the basis of the special reports by the Court of Auditors on EU administration in Mostar and election observation in Palestine. Unfortunately, we were able to confirm the desolate situation regarding the administration and control of the funds distributed there. When I say desolate I am not thinking so much of the ultimate destination of those funds as of the institutional blurring of structures and responsibilities between the Council and the Commission which mean that any rapid organization is still impossible and those with local responsibility, such as Hans Koschnik, are encountering serious difficulties.
This is another area in which the Commission must be given complete responsibility, so that Parliament is in a position to give a meaningful discharge in the first place. An obvious precondition here is that spending under the Common Foreign and Security Policy should remain non-obligatory in future. Anything else would be a retreat into the obscurity of ministerial decisions, at a time when the need is for greater transparency and democracy.
I would like to ask Mr Friedmann, as a matter of urgency, to give us the opinion on the Common Foreign and Security Policy that we have been promised since 1994 and which was supposed to assist us in our deliberations at the Intergovernmental Conference.
Secondly, I should like to draw attention to the last section in the Wynn report, which refers to the publication of a list setting out all refusals of approval. As far as this House is concerned there was a dramatic increase here in 1995 and 1996, especially in connection with the equipping of the new Parliament building. These refusals focused on breaches of the budgetary regulations and of the rules for awarding contracts.
What happened here was that when invitations to tender were issued, deadlines were not observed, the requirement was not quantified, excessively high tenders were awarded the contract, tenders were added to after the event without new invitations being issued, etc. None of this does anything for the credibility of our own institution, and it stands in urgent need of correction. In order to counter the proliferation of refusals of approval, it would be of great assistance if the Court of Auditors were to publish them in future in its annual report. Transparency is the first and most important condition for doing away with this mismanagement.
Madam President, Mr Commissioner, ladies and gentlemen, in my turn I cannot but congratulate the rapporteurs for this package of resolutions on discharge, particularly Terry Wynn, because I will mainly be speaking on his report on the discharge for the 1995 financial year, on the quality of his work, the range of issues covered and his skill. I think Parliament is fulfilling its role in the procedure of discharge to the Commission extremely well.
All the same, I would personally like to take this opportunity to make one small criticism: with such a vast document, we have ended up by going a little outside the strict framework of discharge. It worries me to see certain paragraphs, often introduced through amendments. One example is the staff appropriation for TACIS - a problem which has apparently been settled in the meantime. It worries me when I see that we are asking for an inquiry into the benefit received by women from the development programmes, and when I see that the Wynn report on the 1995 discharge is being used to ask for funds to be held in reserve for the CERI in Florence after a visit by the Committee on Budgets a few weeks ago. The same goes for olive oil, where highly topical measures are being recommended. I think we must be careful to ensure stricter demarcation between documents, but that does not detract in any way from the excellent quality of the Wynn report.
Madam President, I shall devote my speech to Mr Wynn's report on discharge to the Commission for the 1995 financial year. Let me say straight away that my group cannot support this report.
I certainly agree with the rapporteur when he expresses satisfaction with the spirit of constructive cooperation which has been established between the Commission and the Court of Auditors, and when he notes that the Court of Auditors' control of the consolidated income and expenditure account has improved since 1994.
But I find that, once again, the rapporteur and the Committee on Budgetary Control fail to draw the right conclusions from the Court of Auditors' analysis. In fact, just as it did for 1994, the Court of Auditors felt it could not give positive global assurances on the legality and regularity of the operations underlying the payments for the 1995 financial year. 1995 will be a record year, because irregularities have reached the staggering figure of ECU 1.14 billion, or 1.7 % of expenditure. The Auditors further indicate that accumulated substantial errors relating to the operations underlying payments are of the order of ECU 4, 000 million, or 5.9 % of the amounts involved, far more than the 1 % considered acceptable by the Auditors.
Despite this, as in 1992, as in 1993, and as in 1994, the Committee on Budgetary Control proposes that we grant the Commission discharge. How much longer will Parliament feel obliged to express its confidence in this way, while waiting for an eventual SEM 2000?
Furthermore, the report comes to the wrong conclusions. First, by including provisions which have nothing to do with the discharge, as Mr Dell'Alba has just mentioned, and then by proposing ideological measures of 'communitarization' : ' communitarization' of national management and control systems, ' communitarization' of customs services. These ideological measures are an escape from the real measures the irregularities require. The latest innovation, the new panacea, is to propose discharge of the Council for the budget.
Madam President, Mr Wynn's report on the execution of the general budget for 1995 confirms the worrying developments noted in previous years. First, the amount of identified irregularities: ECU 204 million in 1992, 403 million in 1993, 1.08 billion in 1994, 1.14 billion in 1995. Above all this demonstrates the poor functioning of the single market, the inadequate customs control at the frontiers of the European Union and the muddle of Community transit.
Errors of legality and regularity are increasing too. In 1994 they represented 4 % of expenditure, and in 1995 nearly 6 %. This is explained in particular by excessive generosity in the budgets, which leads to lax implementation.
Next, there is the underspend of the appropriations: some 20 % for the structural funds and 24 % for the European social fund, in particular. But the appropriations for foreign policy have also been underspent. Here the underspend was essentially due to initial overestimation of expenditure. It is obviously regrettable that Parliament did not take account of these facts during the budgetary guidelines for 1998 to revise the expenditure on structural funds and foreign policy downwards.
Clearly, where there is underconsumption of appropriations, we must not persevere with pointless expenditure, but cut excessive budgetary estimates and take account of these facts, these observations repeated year on year, during the revision of the financial perspectives for 1999.
Madam President, I should like to begin by congratulating the four rapporteurs, Mr Wynn, Mr Dankert, Mr Blak and Mr Bösch for their reports. I want to address remarks to each of the players in the discharge procedure, first of all to Parliament.
Today is quite depressing. What we have in this Parliament, which ought to be taking seriously its responsibilities for discharge, is in effect a meeting of the Budget Control Committee with a few other Members. They are very welcome but there are far too few of them. It is depressing to consider the speed at which Members of Parliament rush to propose amendments for additional expenditure to the budget but do not begin to take seriously their responsibility for controlling it in terms of either quality or quantity. I hope that we can continue to hammer away internally at our own responsibilities.
Secondly, I want to say a few words to the Commission. They are words of encouragement along the lines of Mr Wynn's report; encouragement by supporting the work of SEM 2000. That is not just an encouragement in words. There has been a very practical manifestation of encouragement from the very valuable work of Mr Colom i Naval in supporting the SEM 2000 process. But of course in saying that to the Commission we are also acknowledging that there is a long way to go. I want to reiterate in that long way ahead one or two of the things that were said last year and, in particular, remind Commissioner Liikanen about the commitment he made at this stage last year to the policies of greater concentration; what he last year called 'policies of critical mass' , so that we actually have more coherent, more easily identifiable and more readily controlled policies.
I want also to say a couple of words to the Court of Auditors. Another thing that depresses me this year was referred to by Mr Fabre-Aubrespy, namely the statement of assurance. I am not quite sure that is the correct use of language because it seems to be an abuse of language to call it a statement of assurance. I am not sure it has not turned out to be a non-statement of assurance or a statement of non-assurance. But it certainly is not a statement of assurance.
What we are finding is that the message is getting confused. We have seen a major argument between the Commission and the Court of Auditors about statistical methodology which is detracting from the whole value of the statement of assurance process. I must say to both institutions: sort that statistical row out and assure us, assure the Member States, assure the citizens that we have an agreed basis for a statement of assurance where we can all have confidence in the methodology. Unless we have it, in terms of the audit effort that is going into it, we are seriously wasting our resources. We have to be assured that the statement of assurance is a document well worth having.
I turn briefly to the Council for the last quarter of this precious five minutes. The Council and Parliament share a common language but I am not quite sure that we yet share a common philosophy. We share a common language when we all genuflect to words like 'efficiency' , ' sound financial management' and 'proper budgetary discipline' . I can applaud the President-in-Office of the Council when he says all of those things. I would value the words even more if I was assured that the effort made by the Council at high ministerial level for the recommendations of discharge equalled as that made in the Budgetary Control Committee.
Mr Wynn has pointed out that 80 % of the expenditure goes to the Member States. And yet it is the same Council that talks about efficiency and sound financial management that largely makes a mess of the agricultural regulations that make it possible for the fraud and irregularities to take place. So I ask them, when they talk about Sound and Efficient Management 2000, to not only say this to the Commission but to make sure it is put into practice in the administration of the 15 Member States who are controlling the 80 %.
The very final point is to pick up one thing that Mr Dankert said about his aspiration for giving discharge to the Council. I just reflect that if we had that power, this would be the year when we would be giving discharge to the Council for that Stalinist look-alike mausoleum known as the Council building, the one that they chose to build by designating it as compulsory expenditure. That would have been a very interesting contribution to our discharge debate had Mr Dankert's aspiration been available to us retrospectively.
Madam President, ladies and gentlemen, it was no easy matter on this occasion for the Committee on Budgetary Control to submit the report for the discharge in the time laid down - laid down, indeed, by the Financial Regulations. This was no fault of the Committee. The Committee worked very hard and very quickly, and I would like to add a particular word of thanks to the rapporteurs, Mr Wynn, Mr Dankert, Mr Blak and Mr Bösch, and to Mr Kellett-Bowman, and also to all members of the committee and to the secretariat.
The reports that are now before the House also reflect good cooperation with the Commission and the Court of Auditors, and my thanks are also due to Mr Friedmann and Commissioner Liikanen. So why have we had so many problems in the finishing straight? The main responsibility lies with the Council. Year in, year out, we receive the Council's opinions on the discharge, which are required by the Treaty, at the very last moment. And this time was no exception! We received it one day before we were to vote in Committee on Mr Wynn's long report on the budget. The opinion on the Development Fund reached us on Monday this week, and the opinion on Mr Kellett-Bowman's reports has not yet reached us at all. I cannot help wondering what the Council has in mind with this un-cooperative behaviour. Is it really so uninterested in the correct expenditure of the money received from the taxpayers? Does it believe that giving discharge to the Commission is a mere formality?
However, the Council recommendation does strike a note that consoles me somewhat. This time the reference to the responsibility of the Member States is clearer than it has been in the past. Four out of five ECU in the Community Budget are spent by the Member States on a decentralized basis. So the Member States are also responsible for the proper administration of these resources. The Commission's task is to monitor that. This becomes clear in the motion for a resolution. We will see when autumn comes how far the Commission has complied with the requirements imposed here.
Let me at this point say a word of praise for the Commission, and especially for Mr Liikanen and Mrs Gradin, because I believe that the SEM 2000 initiative launched by them did prompt a change of course by the Council. Parliament is doing everything it can to support them here. I need not emphasize, though, that the results of the examination by the Court of Auditors do make it difficult for us to give the Commission discharge. Once again, the Court's Statement of Assurance is not very encouraging. Although more than 90 % of expenditure is in order, the remainder is not. We must reduce this high percentage of error. It is a good thing that the Court intends to define the errors, and therefore their avoidance, more clearly in the future. This applies particularly to the agricultural expenditures, where the final accounts for past years have enabled us to identify excessive advance payments and also monies paid in error, which absolutely must be brought back into the Community budget.
The fact that the '95 budget fell 13 % short of the limit of the intended payments may initially look like economy. On closer study, however, it is apparent that political objectives have not been met. For example, in the Social Fund, about 24 % of the resources are still unused, and yet unemployment is continuing to rise.
Another worrying example: of the ECU 580 million or so appropriated since 1990 for the safety of nuclear facilities in central and eastern Europe, the Court of Auditors tells us that only 140 million had been spent by '95. This has to be put right! If we are recommending giving discharge to the Commission despite this, we are doing so as a kind of downpayment on trust, because we want things to be put right, and we expect to hear in the autumn that a great many of them have been.
Madam President, with reference to the working document on PHARE, I would like to say that I am very satisfied with the conclusion that has been reached in the joint report from Mr Wynn and I am grateful for that collaboration. That our work is not useless is clearly demonstrated here, in that the Commission has accepted the single recommendation and modified the strategy for the PHARE programme, so that the objective and priorities are geared towards expansion. We have thus been able to contribute to the preparation of countries seeking accession for EU membership. I am pleased we now agree that the role PHARE should play is to contribute to a development which will ensure that Eastern and Central European countries can become members of the EU.
As the same time the Commission has acknowledged the wish to improve administration, simplify the decision-making process and to make things more transparent. I am glad to have these messages, but I can announce that we will follow this up, determine when it is to be set in motion and carefully monitor developments from the committee's side so that it is not just empty talk, but that real change occurs. If we look at the reports that have been produced over the years, it is the case that we have repeatedly had the same criticisms. I note that the council is also aware that many of the criticisms are the same from one year to the next, and this also encourages me to urge the Council to do something to change this situation. It is indeed irritating that one is never able to get the Council's assistance for the necessary decisions to be taken.
My complaint concerning PHARE is that the Commission has not been willing to carry out a combined analysis. It is important that we know what we are getting out of the different projects, whether we are actually changing anything and whether we are making a positive contribution to improving conditions in countries seeking accession. Of course we should have used the budget resources Mrs Wemheuer has referred to, but the important thing is to ensure that they contribute towards positive development, and that we get something for our money. In this connection I find it alarming to hear such stories as the money given to Albania which has disappeared into thin air. We do not have a clue what has happened to this money.
Finally let me earnestly encourage the Commission to arrange for a thorough overall evaluation so that we can find out what benefit we have from the money we spend and so that we can be sure of support from EU citizens for continuation of the various programmes.
Madam President, I would like to return to the report by Mr Blak on the European Iron and Steel Community and the Court of Auditor's report. I think that the report is excellent and it is good that three individual issues have been raised as tangible examples so that everyone may understand what this is about.
Above all I would like to concentrate on the issues concerning the Great Belt and the Öresund Bridge. It is obvious that the Commission has made a mistake here. Not that this mistake has cost a lot of money but, as a matter of principle, the decision to provide a loan of 353 million ECUs to the Great Belt project instead of 170 million ECUs is a mistake. This is a very important issue as these funds could have been used for other investments in the infrastructure and to create jobs in other areas instead of merely in the area around the Great Belt. Above all, with regard to the huge new bridge between Sweden and Denmark, it is important that the money is used wisely and that this project is not favoured over other infrastructure projects which may be necessary. Unfortunately I do not share Mr Blak's view that the bridge between Sweden and Denmark will be as beautiful and attractive as the one at Great Belt. On the contrary we do not really want the bridge between Sweden and Denmark.
Madam President, the size of the sums that have gone astray and the obviously out-of-date expenditure structure cannot fail to cause anxiety, to say the least, among the taxpayers in the Member States in the attitude they take to the European Union. Here we are in a time of drastically rising unemployment in a situation where about 24 % - ECU 1.6 billion - of the Social Fund has not been used, a policy that can only be described as cynical. At a time when European industry is becoming less competitive, the total expenditure on research is a mere ECU 2.9 billion. Yet in the same year expenditure on cereals and arable crops alone rose by 22.6 % to over ECU 15 billion, in defiance of the declared objective of keeping costs down in the agricultural sector.
Irregularities in spending on animals and land alone amount to ECU 1.7 billion, or two-thirds of the total sum spent on research. Discrepancies of this kind prove, first and foremost, the need for the expense structure to be reformed in a way that reflects economic and social reality.
Madam President. First I would like to thank all those who have presented their reports to the House this morning, but especially Terry Wynn; his expertise shines through yet again. In Wales he would be known as 'Wynn the Discharge' .
There are just two points I want to make. The first is that, at Maastricht, the European Council, in its wisdom, instructed the Court of Auditors to produce this certificate of assurance - the DAS. In 1994 it produced one which gave us an extrapolated figure of what seemed to be going wrong, and for 1995, we have had another. It is that end statistic which seems to be what everybody is interested in instead of all the work behind it. The fact is that the Council did not will the resources, or the means, to the Court to do all this extra work.
I do not think that the discharge report or resolution or debate is the right arena for commenting on the procedures used by the Court in producing this certificate. We have squeezed out some amendments to that effect in this report and I think that was right.
I look forward to the meeting to be held shortly with the Court of Auditors and the Committee on Budgetary Control to see what we can do to assist each other in this joint exercise.
Again in its wisdom, the European Council has set up what I like to call a 'constellation of satellites' . In the report they are referred to as decentralized Community agencies and these second-generation agencies are going to cause us problems. We are going to cause the Council and Commission problems unless Parliament gets what it has asked for, namely the right to grant discharge and the right of the Commission to do the full financial control job on these agencies.
I have had some good news from the financial control services in the Commission lately to the effect that some interesting work is going forward to remedy this situation which has been the subject of comment year after year from the Court of Auditors regarding the two 'old' agencies, as we may call them, in Dublin and now Thessaloniki.
I want to thank the Court for its work in producing these extra reports on the new satellite agencies, covering their beginnings sometime in 1994 and then 1995. It was very helpful and encourages Parliament to proceed on the lines which we have laid down. So I want to thank the Court particularly and look forward to further cooperation between the Court and the Committee on Budgetary Control in doing this interesting work.
Mr President, ladies and gentlemen, we have been holding these debates on the discharge for many years now, and yet we still find that the procedure leaves room for improvement. We are going to have to go on working on that. I am thinking, for example, about the incorporation of the so-called Statements of Assurance into the discharge debate. And I am also thinking about the fact that the Council has failed to complete at least part of its homework on time.
It is only gradually dawning on public awareness, or the awareness of those involved, that 80 % of the expenditures are administered by the Member States. So it is a step in the right direction if the Council itself has noticed the fact. But the Member States must also react to the report of the Court of Auditors. And the Commission must obtain reports on the reactions of the Member States and pass the information on to us; this is something that should be done in future.
But Parliament itself can certainly do something to improve its own work, for example in the co-operation of the other Committees with the Committee on Budgetary Control in connection with the discharge. In terms of content, the subjects we address are very often the same, especially the shortcomings in the implementation of the budget. There may be changes from time to time between this area of policy and that, but the problem is fundamentally the same. Mrs Wemheuer and Mrs Theato have already drawn attention to the political significance of these shortcomings.
There is another matter, though, that concerns me most of all - the need to take more account of own resources. I am grateful to Mr Wynn for doing so already in his report. But I regret the fact that the Committee did not support the call for a separate report on this. Even so, I am hoping that the Court of Auditors will supply us with some additional material on this, particularly with a view to the new 1999 Financial Regulations.
Mr President, I wish to congratulate Mr Wynn, all the rapporteurs and Mrs Theato and to say that they are a group of people dedicated to the whole business of getting the Community's finances in order. The most remarkable thing about the budget for 1995 - by contrast with national budgets, which are plagued with overspending - is that we turn out 13 % below our commitments. It is not necessarily a good thing, but it is certainly a lot better than the problem of overspending, which we hear so much about at national level.
In the case of the structural funds - which are the one instrument of economic and social cohesion, and which represent a relatively modest amount of money bearing in mind that they transfer between 2 and 3 % of GNP to the Objective 1 regions - the fact that they have been underspent by 19 % is some cause for concern, because they are a rather precious instrument that should be utilized to the full.
Mr Wynn concentrates, of course, on control and recovery of money that is overspent, and on evaluation but, in relation to the structural funds, there is another problem. My own experience of Ireland, which has done particularly well and is held up as an example, is that the money we have transferred over 15 years - which peaked in 1992, before the present programme - went to public sector pay and social welfare rather than to economic infrastructure. Anybody who examines closely trends in public spending will find that, and the fact that this has not been identified by either the Commission or the Court of Auditors means that there is some weakness in our system of evaluation. Although Ireland has made great progress, the lessons to be learned apply in all parts of the Community - because you will probably find the same thing has happened in other areas - and they are that we need to redefine our strategy, narrow our objectives down and harmonize our policies with the individual Member States and regions, rather than trying to have a global regulation for everybody. If we had done that, Mr Wynn's control and recovery would be less of a problem.
Mr President, the Wynn, Blak and Bösch reports propose to give the Commission a discharge in respect of the implementation of the general Community budget for 1995, as well as for the budget of the European Coal and Steel Community and of the European Development Fund. The Commission is committed to a careful follow-up to the items raised in the reports and in the resolution. In fact, considerable work is in progress to address Parliament's major preoccupations.
I would like to mention some of this work. First, on progress made in the context of the SEM 2000 initiative. The Member States are now gradually accepting the need for a joint approach to tackling the financial management issues which the Commission launched in SEM 2000, in large part at the insistence of Parliament. A number of Member States have, for example, already accepted the invitation to respond directly to points made in the Court's reports. The contributions will be reflected in the follow-up report later this year, as requested in the Wynn report. That will give you an opportunity to have the information for which Mr Bardong asked.
On the consistent application of eligibility rules for the structural funds, an acceptable solution has now found unanimous approval in Council. The adoption of the definitive decision is on the agenda of the Commission next week. In the future, clear guidelines on recurrent eligibility problems will be included in all programming decisions. This will represent a major step towards the improvement in financial management. It represents an effective response to repeated criticisms by the Court and the European Parliament.
The second key question concerns possible financial corrections in the structural funds, to which Mr Dankert made reference. I want to reply to some of your comments. On this question progress still needs to be made. The Commission proposes to proceed with a twin-track approach. Firstly, we are tabling a draft Commission Regulation to clarify Member States' responsibilities for financial control; this will be based on Article 23 of the present Council Regulation on the management of structural funds. Secondly, we shall clarify our internal guidance on the circumstances in which net financial corrections should be made under the terms of the existing legislation. This will be based on Article 24 of the above Council Regulation.
With regard to the method, I would like to be a little more precise because I know Parliament's great interest in this issue. I want to mention the following four points: firstly, the Commission's approach involves the clarification of the application of the existing structural fund regulations using existing legal powers; secondly, it is not seeking to impose new administrative structures on the Member States. The intention is rather to introduce adequate minimum standards of control which should be applied consistently throughout the Union; thirdly, the Commission is not proposing any fundamental change in the programming approach under which Member States are generally free to switch finance between eligible projects; fourthly and most importantly, it is appropriate to clarify those circumstances in which net financial corrections should be made without the possibility of substitution - for example where there has been a systematic failure in financial control or a refusal to cooperate with the Commission. Our intention is to apply this fourth position which means net transfers back.
I see that the resolution before you invites the Commission to make a proposal to amend Article 24 of Council Regulation 4253/88 to ensure that effective corrective action is taken in the event of irregularities. I can confirm that we have not ruled out this option for the future. We have already undertaken to review the relevant provisions of the Council Regulation before the start of the next programming period and we will take full account of Parliament's views in that context. I find it quite natural that when we make new proposals for structural fund programmes after 2000, a new regulation is also a part of this global package. We are not talking about the very distant future. It is the year 2000 that they enter into force but proposals must be made before that.
However, I agree with Mr Dankert that we cannot afford to wait for this change in 2000 to take action in this area. Improvements can be made within the scope of the existing regulation, as I said, and it is for this reason that the Commission intends to proceed in the short term with the aforementioned twin-track approach.
In the context of SEM 2000, efforts are being made to improve cooperation with the Member States on budget forecasting and execution. The tight budget constraints in the run-up to the third stage of EMU reinforce the importance of obtaining the most up-to-date and realistic estimates of budgetary requirements. We need to take this forward urgently, with a view to the preparation of the 1998 budget. Actually, this issue was discussed yesterday in the trialogue between the Council and Parliament. We had a problem with the forecasts in relation to agriculture. We must make our budget proposal in April. That is very far in advance of 1998. If we have a chance to take a further look later this year and perhaps to send an amending and rectifying letter to Parliament that would give a more solid basis for next year's budget decisions.
Parliament's rapporteur on SEM 2000, Mr Colom i Naval, has been invited to attend the next meeting of the Personal Representatives Group in May and then we will try to conclude the issue of the financial corrections.
I shall touch briefly upon two other points. Firstly, the statement of assurance or DAS. As last year, Terry Wynn's report describes very clearly the results and the difficulties. I share his unease about the numbers and their interpretation. I would like to emphasize that the problem is that there is a considerable lack of experience. The results from the first two DAS exercises have differed without good explanations on the ground. This underlines the experimental nature of DAS of which we were all aware from the beginning. It will take a few years before it is sufficiently mature to provide assurance not only for the auditor but also for the auditee. Until then all the numbers and especially conclusions resulting from a DAS exercise should be treated with prudence. Of course when we have discussions next summer with the Court of Auditors on the basis of the DAS for 1996, we will take your wishes into account and we hope as far as possible to arrive at a common language while respecting, of course, the independence of the Court of Auditors in the exercise.
Secondly, on PHARE, the difficulties described by the Court and underlined by the Wynn report can only be acknowledged. As a first reply, the Commission decided on 19 March new policy guidelines for PHARE. They re-orient PHARE to two main priorities - institution building and investment support. The management of PHARE is also to be reformed. There is to be a simplification of procedures, decentralization of implementation and an increased role for the EU delegations. Mr Tomlinson mentioned my remarks last year about concentrating on bigger projects which are easier to manage, to have a sufficient critical mass. PHARE re-orientation is a good example of that.
We are trying to go further in some other areas in the budget. It is not easy in the Commission but you know as well as I do that it will not be easy in Parliament either. We must remember that we are now running a budget in a Union of 370 million people. Small budget lines with a very minor critical mass are actually impossible to execute in the way which would be efficient. The administrative costs are often higher than the budget sums concerned and there are no possibilities for control. So we should take a critical look at what can be implemented and how we implement it.
I heard the comment that we have not executed all the budgets. Sometimes there are sums in the budget lines which cannot be easily executed. We should not only discuss the political priorities but also how these can be translated into budgetary language which can be implemented.
Coming back to PHARE, further elements will become clearer when the Commission presents its pre-accession strategy after the conclusion of the Intergovernmental Conference. This work will be undertaken in close collaboration with Parliament. It should also facilitate the preparations for the 1998 budget.
Mr Blak asked me two or three very detailed questions. I hope I can come back to them after consulting my services. Perhaps next week we can have bilateral contacts on these issues.
Finally, I would conclude by thanking the rapporteurs, Terry Wynn, Freddy Blak and Herbert Bösch, the chairman of Committee on Budgetary Control, Mrs Theato, as well as all the Members who made a great effort to analyse the report of the Court of Auditors and to identify the key measures to be taken. Your support is crucial for further progress towards sound Community financial management. There is a long way to go but we will remain firm and we will not turn back.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Euro-Mediterranean Interim Association Agreement with PLO- Middle East Peace Process
The next item is the joint debate on the recommendation by Mr Alavanos (A4-0103/97), on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council decision concerning the conclusion of a Euro-Mediterranean Interim Agreement on trade and cooperation between the European Community and the PLO for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip.
Mr President, in normal circumstances this debate on a Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community and the PLO would be just a formality. It is supported, anyway, by all of the political groups, as was shown in the discussions in the Committee on Foreign Affairs a few days ago and also in the vote.
Today, however, amidst the storm that has broken out in the Middle East following the irresponsible decision of the Netanyahu government in Israel to proceed with settlement of the eastern areas of Palestine, this debate on the agreement takes on special significance and should send a clear signal from the European Parliament to the Council of Ministers of the European Union to embark on decisive action and, also, to the protagonists in the Middle East crisis.
There are a number of things that I wish to say about this agreement.
Firstly, it is a singular type of agreement. It is not an agreement between the European Union and one country, one state. It is not, even, an agreement between the European Union and the Palestinian Authority, whose legal status does not permit it to negotiate international agreements. It is an agreement between the European Union and the Palestine Liberation Organization, a novel and singular agreement which is, of course, based on the Interim Israel-Palestinian Agreement, on the basis of which the PLO is empowered to conclude international agreements. So, one way or another, the Palestinian territories are viewed as regions of the area covered by the Meda programme and the Union's Mediterranean policy.
Secondly, it is an interim agreement with a duration corresponding to the transitional period extending up to 1999 established by the Oslo peace agreements.
Thirdly, it is not a mixed agreement. It does not presuppose the consent of the Member States and therefore does not require ratification by the national parliaments.
Fourthly, it is an agreement which, literally, has emerged in record time. The Council adopted the directives on the conclusion of the agreement on 1 October of last year, and the agreement was initialled on 10 December and signed on 24 February of this year. Of course, when the negotiation process began the circumstances were entirely different from the situation that prevailed when the process was concluded and as it still is now when the European Parliament is being asked for its approval.
As regards the content of the agreement, it is along the lines - specific features apart - of that of the other EuroMediterranean agreements. So I do not need to go into the content. I would just like to mention two points.
Firstly, the quotas on certain sensitive products may be very restricted after one or two years, as in the case of flowers.
Secondly, we should pay particular attention to the clauses of Article 68 which allow each of the parties to take measures that it considers essential for its security in the event of war or internal strife. This Article 68 must not be allowed to take precedence over Article 2, but, rather, should be subordinate to it, given that the latter provides for implementation of the clause on human rights, enshrined as they are in all treaties, specifically, in relation to such questions as torture and the protection of democratic principles.
The main importance of this agreement lies, I think, in its political nature. It strengthens the Palestinian authorities and could contribute to the stabilization of the region and to regional integration, and with that in mind, of course, the European Parliament welcomes and supports it. However, as we have seen, everything will depend on exogenous factors which could turn this agreement into nothing but a piece of paper with no real significance. Given that possibility, I think that the adoption of a stable, firm, uniform and effective stance by the Council of Ministers towards the present crisis is perhaps much more important than approval of the agreement by this Parliament. We must avoid acting like Pontius Pilate as, unfortunately, President Clinton has been doing. There must be a genuine and clear representation to Israel to stop it putting up housing in East Jerusalem in order to give us hope that the Middle East peace process can be got back on to its feet.
Mr President, the Committee on External Economic Relations is also delighted with the interim agreement on trade and cooperation between the European Union and the PLO, for the benefit of the Palestinian Authority of the West Bank and the Gaza strip.
First, because it will contribute to consolidating an area of peace and stability in the region, given that it is designed to facilitate the development of the former occupied territories, in line with the policy maintained by the European Union since 1970 and making it the major donor of humanitarian aid and aid to the economic and political development of the Palestinian people.
Secondly, because it formalizes, albeit provisionally and only until 1999, bilateral relations between the European Union and the Palestinian Authority, just as this committee requested, and because it confirms the Palestinian people's status as a full Mediterranean partner when the legal status of the West Bank and the Gaza Strip have been definitively established.
Thirdly, because the democratic basis of the agreement, underpinned by the non-implementation clause, constitutes a contribution to the development of the democratic principles and fundamental rights which must accompany the peace process. This agreement and its timing during the current difficult situation in the peace process and also with the approach of the Second Euro-Mediterranean Conference are of undoubted importance, above all political. That is why the Committee on External Economic Relations has endorsed the agreement, but that is also why, on behalf of the Committee on External Economic Relations, I must deplore and express my disagreement with the procedure followed by the Committee on Foreign Affairs, which issued its endorsement without taking account of our committee's opinion.
It is not the first time this has happened, but we particularly deplore it on this occasion, because a ratification procedure is involved and because the agreement is so significant politically.
Mr President, I am grateful for this opportunity of making a statement here on behalf of the Council concerning the present situation in the Middle East.
The Council is extremely concerned at the latest developments in the Middle Eastern peace process. Although a clear step forward in relations between Palestinians and Israelis was recorded in January with the signing of the protocol on Israeli resettlement in Hebron it transpired that the momentum this created was short-lived. Israel's decision to build 6 500 houses on a hill close to Jerusalem, called Har Homa by the Israelis and Jebel Abu Gneim by the Palestinians, prompted a marked deterioration in the situation in the region. Tensions are running high.
Trust in the Arab world has declined and the Israeli Government's will for peace has lessened. In addition to peaceful protests by Palestinians against the decision there has also been violence in a number of places. Terrorist suicide attacks have been mounted against Israeli civilians. The Council has made its views clear more than once on Israel's settlement policy. The European Union regards the Israeli settlements as contrary to international law and inconsistent with Security Council resolutions 242 and 338 which form the basis of a peace settlement. Israel's settlement policy also pre-empts the outcome of the talks on permanent status. And I am particularly concerned about the position of Jerusalem. Manifestly the settlement policy is undermining the peace process and the confidence of both Palestinians and all other Arab countries in it.
Prior to the Israeli decision on Har Homa/Jebel Abu Gneim the European Union had urged Israel through diplomatic channels not to continue with its plans to build there. When the decision went through the European Union made its opposition plain, through the presidency and in the United Nations.
The Council was appalled to learn of the recent attacks in Israel and condemned them in the strongest terms. An attack was mounted on a café in Tel Aviv and recently there were two suicide bombs in Gaza. Clearly those acts of violence have cut the ground from under the peace process. Innocent civilians are the one who suffer and their feeling of security is very seriously undermined by these attacks.
The European Union has urged the Palestinian Authority to make every effort to counter terrorism in those areas under its control, in line with the obligations it undertook under the interim agreement. As already happened in the past Israel reacted to the latest terrorist attack by closing the border with the Gaza Strip and the West Bank. The Council stands by its belief that restrictions on the movements of the Palestinians must go no further than measures genuinely needed to ensure Israel's security.
In the Council's view the renewed acts of violence, which claimed new victims again yesterday, show how fragile the peace process is. All the parties involved should take stock of their responsibilities in the light of this precarious situation. And we must not lose sight of the structural measures to help the Palestinian people which are equally necessary to the peace process. The Palestinian economy is in a very parlous state and a wide and protracted closure of the border with Israel is not acceptable. The closure will lead to living standards of the Palestinians in the Palestinian territories falling further behind, creating the danger of a breeding ground for unrest, anger and violence. The European Union is anxious to improve the social and economic situation of the Palestinians and has an extensive programme of aid to this end.
The Council hopes that both parties will refrain from acts which might further undermine the peace process. With this in mind the Council and the European Union's special envoy on the Middle Eastern peace process, the highly respected Spanish ambassador Mr Moratinos, have had numerous contacts with the parties since the crisis first began. The Council President has visited a number of capitals in European Union partner countries in the Middle East to prepare for the Euro-Mediterranean ministerial conference which is scheduled for 15 and 16 April in Malta. The President had in-depth discussions not only on the Euro-Mediterranean process but also on the current situation in the Middle East. Although the Barcelona process is a separate thing from the Middle Eastern peace process it offers a forum for cooperation to all those involved. The President expects, and will do his best to ensure, that the Malta conference will be a success in this regard too and will help to defuse the tensions.
Our envoy, ambassador Moratinos, is in constant touch with the parties concerned to explore ways in which the European Union can take constructive action to get the peace process back on track. When direct negotiations between Israel and the Palestinians broke down he offered his good offices, which were welcomed by both sides. He spoke to President Netanyahu and President Arafat, and with members of their cabinet. He also maintains close contact with his US counterpart Dennis Ross. He is trying to persuade the parties to resume both their cooperation on security matters and their political dialogue. After all, progress on both these fronts is needed if mutual trust is to be rebuilt. Without political dialogue it will be clear that substantial progress is impossible.
The day before yesterday, on 7 April, special envoy Moratinos and representatives of the Member States met in the Council for an in-depth analysis of the situation. Given the seriousness of the situation we think it is important that the parties should defuse the tensions and seek to resume the dialogue. Certainly just now it is important that all the parties should strive to get the peace process back on track. The Council presidency is liaising closely to this end with the United States which has just had talks with the Israeli premier and tomorrow, on 10 April 1997, premier Netanyahu will be visiting The Hague.
Mr President, thank you for giving me the chance to make this statement.
Mr President, I shall not, of course, waste time describing just how bad the situation is. At this juncture, we are, I believe, to some extent in accord with the Council's position; I share the very grave concern and the way in which it has been expressed here in the House by the President-in-Office.
The past few months have seen the trust that was built up with difficulty between the parties after Oslo, largely eroded. There has to be trust in a process that has been, and will always be, difficult, but sadly it has been lost. The European Parliament and my group have hitherto refused to sound the death knell of the peace process - though there are those who wished for just that - or to propose extreme measures, such as requesting that the Council and the Commission freeze the agreements between the European Union and Israel. We did not do that because it is not for us to be the first to declare, before the actual parties involved, that the peace process is finished. Another reason why we did not do so is because we hope it will be able to resume. We have exercised caution.
The Organization of Arab States has, however, called into question the new economic and political relations with Israel, which have formed an important step in the peace process. This is a significant step backwards which reflects the scale of the damage caused to peace in the region in recent months.
The European Parliament is now faced with a new situation and has to decide how to react; how it can make a more helpful contribution to peace. The fact is that Parliament and my group have always and, I hope, will always encourage but also help push forward the peace process. At this point in time, we need carefully to assess what can most usefully be done. We are told that, after the unsuccessful meeting with Clinton, the Israeli government is intending to propose global negotiations which will solve at a stroke all of the problems, both the issue of Israel's security and the second and third stages provided for under Oslo. We are told that the intention is to speed up the peace process, so that it does not last two and a half years but is brought to a conclusion in nine months. It is not clear to us what elements of this proposal from the Israeli Prime Minister constitute a real possibility and what is simple propaganda and to a large extent the abandonment of peace.
We know - and the Council today confirms it - that the Prime Minister will be meeting with the Council this week, and we are aware of the existence of a letter from the Council to the US government proposing joint action.
We have no idea what all of that will produce. From that perspective, the House was right not to provide for a resolution at present. But the House will have to be able to express a view and it may be that it will have to do so during the next part-session in Brussels. It should do this in a way that avoids repetition of the exhortations, warnings and concerns voiced on several occasions in recent months.
Meantime, we welcome the fact the House has moved very rapidly to approve this association agreement, which certainly represents a contribution of the right kind and in the right direction in a peace process that is currently locked in a very difficult phase.
Mr President, ladies and gentlemen, the agreement we are today discussing marks an important step in relations between Europe and the Palestinians and in relations with the Mediterranean generally. It also demonstrates that the European Union is fully involved in the political and economic life of the nascent Palestinian State, and that it clearly intends to move, together with the parties concerned, along the path of reintroducing normality into the Middle East. That applies more particularly today, at a time when a gradual increase in tensions and difficulties is threatening to sweep us off course.
While the Palestinian side is currently demonstrating a desire to seek European intervention in the peace process, there are others who are seeking to exclude Europe, by standing in the way of the excellent work of Ambassador Moratinos and undermining the aim and scope of the association agreement itself.
It is therefore extremely important that, in the wake of Barcelona, Europe should make clear its own commitment - and not just its financial but its political commitment also - to the region. The reference to Barcelona and the next conference at La Valletta is necessary precisely in order to link the agreement into the process more generally, the aim being to create a free trade area in the Euro-Mediterranean region by 2010. It is in fact right to accord the Palestinian people the rights the MEDA programme guarantees to them, and the conclusion of this agreement will mark an important step in that direction.
It is also right to provide the definite legal framework necessary for trade and cooperation with the Gaza Strip and the West Bank, specifically in order to reinforce this approach based on openness and mutual interest in relations between the European Union and all the countries of the Mashreq and Maghreb - and peace in the region is the absolute prerequisite for this.
The agreement has a value which is political rather than economic, and we have therefore to mention here the unusual nature of an agreement signed by the Organization for the Liberation of Palestine on behalf of a State that has yet to be recognized and that is struggling to assert its own right to exist, including within its own frontiers as it conceives them.
The hope is that it will be possible by 1999 to arrive at a Euro-Mediterranean association agreement with a Palestinian State fully constituted in compliance with international law and enjoying a peaceful relationship with neighbouring countries.
Mr President, October 1996 to February 1997: these extremely important negotiations have, I would say, been concluded with rare, laudable and exemplary dispatch. What we have now to hope for is that the international legal status of the Palestinian Authority will be regularized with the same speed and decisiveness, so that when the interim period laid down in the Oslo agreements is over, that is to say at the end of 1999, it will have the full capacity to negotiate with the other States.
Greater dignity and greater authority also mean greater internal stability but, more particularly, greater international prestige. Those are crucial developments if Palestine is to become a real nation and thus be able to negotiate global and lasting agreements. But - and there are many who have now said this - the essential prerequisite is the restoration of security and acceptable living conditions for all. That will not be possible until the conflict over the Israeli settlements in territories subject to the jurisdiction of the Palestinian Authority has been resolved. Each of these settlements is a powder keg, that is to say a potential danger spot, and anyone, from either side, can light the touchpaper whenever they think the time is right. Peace above all then, but also free access to the resources Palestine has but has hitherto been unable to exploit specifically because of the controls exercised by Israel. We are thinking here primarily of the sea, the port that not even Gaza has been able to have, despite the fact that there it is before the windows and doors of the houses.
We hope that there will soon be access to these natural resources, but we hope above all to see economic revival, which will certainly come on the basis of agreements of the kind we are today welcoming, but more particularly via initiatives to promote production. Along with other honourable Members, I was an observer at the elections and noted that, amid the bombs and the fear, Palestinian people are organizing themselves to respond to that appeal. Those are the people we should be helping, not just through economic and financial intervention but also through some form of technical assistance to enable them to acquire not just political but also economic independence.
The words of the President-in-Office of the Council are consistent with the picture we have of the situation in the Middle East and particularly Israel, and it comes as no surprise to hear him speaking along liberal lines. It is clear that an escalating situation of conflict has taken over from the peace agreement and the way to peace. It is clear that the Israeli Government's policy of settlement is one of the major causes of this conflict, however legitimate the statement on Jerusalem which will have to be discussed in the latest round of talks. The spirit of the Oslo agreements is possibly every bit as important as the letter of them. The aim is to build mutual trust between the parties. The interim association agreement being negotiated between the European Union and the Palestinians is one of the building bricks of that policy of trust and will bring a better balance to our relations with Israel and the Palestinians. It takes into account the realities of Oslo and creates a strong legal framework for expanding mutual trade and cooperation between the Union and the Palestinians. Happily trade with the Palestinians has already been substantially liberalized and the Palestinians need to expand their economy more if they are to have better prospects for the future. At the same time we can demand that they respect human rights, a condition of the agreement. We thus hope that the Union, together with the Americans, will do everything possible to prevent any further escalation.
Mr President, Mr President of the Council, ' you can do it if you really try!' That thought is inspired by the association agreement signed between the European Union and the PLO for the benefit of the Palestinian authority. You have been able to remove legal obstacles and set diplomatic pressures aside in record time to take what may prove to be a great initiative for the success of European Union foreign policy.
A great initiative, certainly, because it in fact confers on Palestine the international recognition it is entitled to. But it will only be completely successful on one condition: that you do not stop in midstream. In fact the text of the agreement stipulates that its objective is to support the economic and social development of the Palestinian territories and participate in building an area of peace and stability in the region. Now, there is no chance of achieving these objectives unless urgent and comprehensive action is taken to end the unprecedentedly grave crisis in the peace process.
So what is to be done? We are aware of the position just adopted by seventy-four non-aligned countries and its political scope is impressive. And Europe? There is at least one thing we can do: suspend the interim trading agreement between Europe and Israel until Mr Netanyahu's government ends its colonization in the occupied territories of East Jerusalem, in other words until it respects the signed agreements, as it has been asked to do virtually unanimously by the United Nations.
Far from a rejection of Israel, this strong political act would, in our view, be a gesture of solidarity towards those who are bravely mobilizing within Israel itself, like the tens of thousands of men and women who presented the world with a dignified, peaceful and responsible image of their country. They have one aim, which is also ours: to save the peace.
Mr President, In the latest issue of the Journal of Palestine Studies the American researcher William Quant says that if Israel concluded a peace agreement today on the basis of the two State solution, everything which was being sought prior to 1967 would be gained.
So why do they not conclude a peace agreement? 59 percent of Israelis believe that there could be a war. But 51 percent of Israelis say that they will accept the two State solution. Why does President Netanyahu not follow the will of the people in his country? I think it is important to remember that Netanyahu represents a particular brand of Zionism, revisionist Zionism which holds the view that it is not only Gaza and the West Bank which forms part of 'lawful Israel' but the kingdom of Jordan as well. Netanyahu is under an enormous amount of pressure from his own supporters. He lives quite literally in fear of his life, a fact demonstrated by the murder of President Rabin. If we really want Netanyahu to conclude a peace agreement he must be put under counter pressure, very strong counter pressure. One way of producing such counter pressure is through the support given to the Palestinians.
It is a good thing that the association agreement has now been concluded; it could have been much better and much more could have been done. But clear signals that the European Union and the world community require part of the ultimate solution to be a Palestinian State form a part of such pressure. But I wonder if we should not go even further, if we should not make it clear in other ways to Netanyahu that he has more to lose by sabotaging peace than by continuing to dream about 'the great Israel' . I do not want to go into detail here but I think that the Council really ought to consider how Netanyahu can be subjected to enough counter pressure to make him see that he must take the chance now to achieve peace. There are usually serious wars in the Middle East every eight years. The next would therefore be in 1998 and I hope that through our combined strength we can prevent it.
Mr President, at a time when the peace process is in a critical state, victim of premeditated aggression and multiple provocation, we will not dwell here on the opening of a tunnel in the Arab town, the repeated cordoning off which prevents an entire population from moving around, the installation of new extremist colonists, the collective reprisals, the deaths resulting from attacks, and the repression.
After two years of step-by-step negotiations, when the Palestinian authority controls exactly 7 % of territory militarily occupied by Israel, we must show our solidarity with the people of Palestine, as well as with the hundreds of thousands of Israeli citizens who fervently support peace and respect their Arab neighbours.
The agreement before us today is a factor for stabilization throughout the region. Its political scope is obviously even more important than its economic and financial side. The Union must be present on the ground, especially at a time when the American government, which has been so involved, so active and sometimes so effective, now seems to be having difficulties in restraining the ardour of a rabble-rousing head of government. Consequently the European Union must demonstrate its determination to promote peace and justice.
Mr President, in terms of the existing trade relations between the European Union and the West Bank and Gaza Strip the practical benefits of the proposed agreement with the PLO are not great. Earlier measures have already largely liberalized trade between the European Union and the autonomous Palestinian territories. Nevertheless various people have made the point that the agreement is primarily of political significance. Improvement of the economic and social conditions of the Palestinian people can be of positive benefit to the peace process.
Another point of political importance is that by signing the agreement the PLO and the Palestinian Authority will be committing themselves to ensure that fundamental human rights are upheld. That too is important in the context of the peace process. But more is needed to get the peace process going again.
The Palestinian administration for its part will do everything possible to stop the terrible killings in Israel.
On the Israeli side, premier Netanyahu last week conveyed a proposal to President Clinton that accelerated talks should be held within six months on a definitive settlement of the status of the autonomous Palestinian territories. Whether or not this is feasible is hard to say. In any case the US Government will have to continue its role as active mediator. Pressure will achieve nothing here.
In the hope that the agreement between the Union and the PLO will further the economic development of the Palestinian territories and encourage the Palestinian administration to conclude a safe and final peace settlement with Israel, we are happy to endorse this agreement.
Mr President, ladies and gentlemen, we of the Freedom Party welcome the broader and deeper consideration of political co-operation in the present agreement with the PLO, particularly with regard to the consolidation of democracy and respect for human rights as a way of safeguarding peace and stability in that war-torn region. In this context, we also greatly welcome the inclusion of a democracy clause, enabling the agreement to be suspended in the event of serious human rights violations.
We must, however, reject the additional importing of agricultural produce into the EU, as in view of the present surplus agricultural production in the European market the importing of more agricultural products would make matters worse for the farmers and could result in a further fall in prices.
We in the Freedom Party have always declared our opposition to the transportation of live animals, especially to countries far beyond the frontiers of the EU, because of the intolerable suffering it involves for the animals, and so we regard it as our duty to demand the deletion of this passage from the Commission proposal, a point on which, unfortunately, no comment is made in Mr Alavanos's report.
Mr President, ladies and gentlemen, everyone recognizes that the situation today in the Middle East, in Israel and the Palestinian territories is difficult, even dangerous, if not explosive. Concern has been repeatedly expressed this morning. Is it helpful to reiterate that the reasons lie in the programme of the Israeli government parties, in the personality and ideas of Mr Netanyahu, in the resumption of colonization, but also in the appeals to violence of certain Palestinian groups, in the murderous terrorist attacks and the assassination attempts, not to mention certain statements by the Palestinian Authority? I am not sure that this is either necessary, helpful, or indeed positive for the resumption of the peace process that a large majority of the Israeli people hope for and that many Palestinians still support, in spite of everything.
What is really needed is joint international action by the United States and the European Union, and the President-inOffice of the Council has set out the means. And here I would like to congratulate Mr Moratinos, our European ambassador, on the quality of his work and his determination. Even if the Oslo agreements allow them and do not prohibit them, the creation of new colonies must be halted, not just because they are a source of tension and short-term deadlock, but especially because they will be unmanageable in the long run, whoever is in government.
But above all terrorism, calls for terrorism, and all the ideas that underlie them, must be denounced, combatted and prosecuted. Nothing can justify terrorism. There can be no compromise on this point. Who, in Europe, in Spain, in France, in Great Britain or in Ireland, to mention just a few countries, would dare to disagree?
In parallel, economic cooperation with Israel must continue in full and, of course, it must be accelerated with the Palestinian Authority. That is why, as President of the Europe-Israel Delegation, I give my utmost support to the interim Euro-Mediterranean agreement with the PLO, just as I have supported the agreements with Israel and just as I strive to make them fully effective, and rich in programmes and concrete results. Without these agreements, the very idea of peace through cooperation and partnership would be damaged.
I ask everyone to think about that last point. The next few days will be crucial. May good sense prevail and with it the peace all the countries of the Mediterranean so desperately need.
Mr President, ladies and gentlemen, while we are debating the Euro-Mediterranean Association Agreement between the European Community and the PLO in this Parliament today, sadly the situation in that area has degenerated considerably and the peace process has been endangered. It is more important than ever for the Union to provide the diplomatic impetus to progress the negotiations to achieve peace, taking on the pro-active role that becomes it. As we have frequently stated in this Parliament, economics is not enough in itself to restructure the equilibrium of the area: economic cooperation must also be accompanied by political initiatives. That is why we welcome the fact that the basic aim of the provisional agreement consists in offering an adequate framework for a global dialogue which permits the development of close relations between the parties, as well as progressive and reciprocal liberalization of trade, supporting the economic and social development of the Palestinian territories.
Our satisfaction extends to the complementary agreement under the form of a joint declaration on political dialogue, which seeks to strengthen relations between the parties through regular coordination on issues of common interest, like peace, security, democracy and human rights.
But all these positive aspects, ladies and gentlemen, are - as I said earlier - endangered by the deadlock in the peace process. Security, peace and stability in the area are good for everyone, and we in this Parliament must commit ourselves to strengthening and reinforcing that. That is why I am formally calling on the international Community from this rostrum to strengthen dialogue between the parties, re-establish the spirit of Oslo and insist on its fulfilment, which means halting Jewish settlement in Jerusalem. This and the commitment from the Palestinian National Authority to guarantee security in the area, controlling the extremist movements which have discovered a suitable culture medium for disturbing the peace process even more.
Ladies and gentlemen, we cannot allow the extremists to benefit from the failure to fulfil the peace agreements.
Mr President, the interim association agreement with the Palestinian Authority has been finalized at an unusually fast pace, and the proper procedures have not always been followed. Notably, an important opinion of the Committee on External Economic Relations was not considered at the proper time by the Committee on Foreign Affairs and that is a pity. But that does not affect the new situation for the Palestinians who can now apply for money from MEDA funds. That means more chances of development for the Palestinian territories but also more dialogue between the European Union and the Palestinian Authority.
It is a provisional agreement, which means that fully-fledged political dialogue cannot yet take place, but in any event it is an agreement which can promote the social and economic development of the whole region and thereby bring stability and be good for the peace process. Very shortly we shall be holding the Malta conference and we want to see a consolidation of the Barcelona initiative. We shall be evaluating what has worked and what has not worked and we want to make progress in the areas of security, economic and financial wellbeing and social and cultural policy.
The Palestinian Authority will be taking part in this Malta conference in its new capacity as a more serious partner of the European Union and that is a better position than it has ever enjoyed before. I am very glad that today, at an early stage of the proceedings and before the conference, we are debating Mr Alvanos's report. We all know that in the region itself there are turbulent and sometimes negative things going on but ultimately this agreement will help to bring about a positive turn of events in the Middle East.
Mr President, peace in the Middle East will only be achieved by applying the Oslo Agreement correctly in terms of timing, depth and form. Obstacles are being put in the way of this application at the moment through Mr Netanyahu's unacceptable policy, the latest episode of which has been the start of construction of a new settlement in eastern Jerusalem, violating all the rules of international law.
The European Union must play an active and autonomous role in supporting the peace process. So we support both the implementation of the agreement with the PLO for the benefit of the Palestinian Authority, and the operations of the European Union special envoy to the region, Mr Miguel Ángel Moratinos, including the proposal for a code of conduct for the parties. But this is not enough. The Union should put strong pressure on the Tel Aviv Government by every means at its disposal to make it comply with the agreement. And I think suspension of the interim European Union-Israel Agreement should be considered. Similarly, I think the Union should propose that Mr Clinton should take similar action on behalf of the United States, and include this proposal in the framework for transatlantic relations.
Mr President, on the eve of the Malta meeting the peace process is wounded and we must hope it is not dead. Clearly this situation will have a decisive influence on the outcome of the La Valletta meeting, because it should not be forgotten that the Euro-Mediterranean Agreements are the first offer Israel has had to escape from the enclave situation it has existed in since its creation.
I have two points to make. First, the statement by the President of the Council must be welcomed with satisfaction, especially coming from this Presidency. I have not forgotten the role played by the Netherlands in resolving a 500 yearold dispute between Israel and Spain. I think the statement was very clear and for once, as we are always complaining about foreign policy, we must applaud the Council for stating that what is happening is against the UN declarations and that the settlements policy is not only contrary to the Oslo agreements but to the UN declarations as well, which clearly advise against settlements, repeating that at the end, and express opposition to terrorism.
And I would also add that we cannot remain impassive faced with a policy which could bring a whole people to despair and wipe out its leadership. I think it is essential at this time to reaffirm our commitment to the peace process and assert our complementary and parallel role to that of the United States, aware that negotiation still has to take place between the Israelis and Palestinians, as has happened in the past and in the earlier peace processes - I am thinking, for example, of Camp David, where a predecessor of Mr Netanyahu as leader of the Likud took that step in relation to Egypt. It is very important to re-establish the climate of confidence and have a code of conduct adopted, which Ambassador Moratinos is trying to take forward.
The process of dialogue must be encouraged, and it is unacceptable that a process in line with the UN resolutions, the Madrid Conference, the Oslo Conference and everything that has happened since - and hence our agreement with the Palestinian Authority - should be exhausted in six months, destroying trust and creating Bantustans.
Here I think our agreement, criticized by Israel, opens up the possibility of making concrete progress. In my opinion something that empowers the port of Gaza, Gaza airport, the safe corridors, is important, and Israel could give a positive signal. Otherwise we will find ourselves forced to take more serious decisions as regards our trading relations with Israel.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, there are four things that command our attention in this short but essential debate.
The first thing is the new agreement between the European Union and the Palestinian Authority. I congratulate Mr Alavanos on his work and resolution and I, too, want to say that it constitutes an essential and positive step in regard to relations between the European Union and the Palestinian Authority and for the peace process and EuroMediterranean cooperation as a whole. I therefore support it.
The second thing is the peace process. I do not think that I need to repeat what you are all aware of with regard to recent events. However, I do stress that the European Union has an obligation to do whatever it can to save the peace process and that it is essential that it should honour that obligation. So I am very pleased with what the President-inOffice has said here today.
The third thing is coordination between the parties involved, Europe and the United States. It is a true, perhaps, that the United States has an advantage, precisely because it is a single state with a single foreign policy. Nevertheless, there is a great deal that Europe itself can do. We already have the special envoy, Mr Morinatos, who is doing excellent work. But we must do more to help him and give him the means and the political backing to enable him to bring his task to a conclusion.
The fourth and final thing is the fact that this debate is happening just a week before Barcelona II is due to take place in Malta. The Barcelona II conference gives Europe a fresh opportunity to set out a new framework based on the trustbuilding measures in the region as a first requirement for salvaging what little remains, regrettably, of the peace process.
Mr President, ladies and gentlemen, I shall be brief because in the end the European Commission subscribes entirely to the presentation on the European Union agreement with the Palestinian Authority and the situation created as regards the peace process in the Middle East that the minister, Mr Patijn, has made and we have little to add. So if I may, I will reply to some of the speeches in order to clarify the European Commission's attitude to the agreement with Palestine, the situation in the Middle East, and the meeting next week - Tuesday and Wednesday in La Valetta, Malta - on the Euro-Mediterranean Conference.
First, the agreement with the Palestinian Authority is very significant politically regardless of its content, which is limited given the current state of the Palestine economy. Because ultimately, from the moment the Palestinians took part in the Barcelona Conference and signed up to the Barcelona process, it was necessary, as you rightly point out in your report, Mr Alavanos, to respond by putting the Palestinian Authority - and this is the political point - on the same level of institutional, economic, financial and cooperation relations as the other Mediterranean countries.
This agreement does not have the same legal form as the agreements with Israel, Tunisia, Morocco, Jordan and Egypt, but in its content and future intentions it is obviously exactly the same. Maybe some day, when I am no longer a Commissioner, I will be able to tell you about all the obstacles and pressures we had to avoid in order to conclude this agreement. But in the end, it is positive that the Council of Ministers has signed it and the European Parliament is unanimously in favour.
My second comment is on the situation in the Middle East, which has been fully described by Mr Patijn and the majority of speakers. Last week we had the opportunity to tour the whole Mediterranean with the President of the Council of Ministers, Mr van Mierlo, to assess the situation on the ground, also with a view to the meeting next week in La Valetta.
After talking to the various spokespersons with Mr van Mierlo, I can confirm that the situation is very serious and frankly grave. This is not a matter of Arab League bad temper. Nor is it a matter of political positioning which may change from one moment to the next. It is a very serious matter. The basic problem, as Mr Barón and others have very clearly pointed out, is simply that the Oslo agreements and the United Nations resolutions are not being respected. And throughout the Mediterranean the idea has been created, justified or not, that Israel, or the Israeli government, is operating on the basis of total international impunity.
Naturally this has created a very grave problem of confidence in the process itself. The initiative taken by the Presidency of the Council of Ministers after the meeting on Monday on political cooperation, and the proposal put forward by Ambassador Moratinos are, in my opinion, an intelligent and appropriate way of achieving something the European Commission considers fundamental. If fresh negotiations are initiated in a form different from the one we are accustomed to, naturally in the form the two parties, Israel and Palestine, decide on, it would obviously be incomprehensible now if the European Union did not participate in the process. The European Union must now participate in the process. That would be useful to Israel, useful to the Palestinians, and I venture to say useful to the United States first and foremost.
This time the European Union should be able to participate directly in the negotiations, playing a complementary role. So we must firmly support Ambassador Moratinos' action, we must support the charter Mr van Mierlo has sent to the United States, and I ask Parliament to support it, and we must support the idea that the code of conduct presented by the Council of Ministers of the Union is the only reasonable way to find a rapid solution to this problem, which could worsen.
Thirdly, La Valetta. One of the problems which concerned us the most, and which was very difficult to solve, was precisely to detach the Middle East peace process from the Mediterranean Conference. In the context of the peace process the Arab League has again declared a boycott, withdrawal from all multilateral groups and closing down the offices of political representatives and interest groups, something which has been taking place inside the most moderate Arab countries and those which had already initiated a rapprochement with Israel. That happened on Maundy Thursday. But on the same day the Arab side decided it would be wrong to contaminate the La Valetta meeting and that the Mediterranean project had its own content and its own momentum to keep it going. Naturally, I am not pretending that the context of La Valetta is the same as the context of Barcelona. In Barcelona there was the euphoria of the peace, the Washington agreement had just been signed, there was a certain political, intellectual and economic relaxation. The La Valetta meeting is taking place in a context of enormous difficulty, because both the final communication and the resolutions will have to be handled as carefully as possible with the aim of being able to maintain the Mediterranean platform as a separate element which is not predetermined by the peace process. Mr Patijn's reasoning is correct. Barcelona, the Mediterranean process, is not the peace process, but there is no doubt that this process can feed the dialogue in the very difficult situation we are experiencing at the moment.
That is what I wanted to say on behalf of the Commission, and I thank Mr Alavanos once again for his report and the European Parliament in general for the welcome it has given this agreement, which is the result of very difficult and complicated negotiations.
Mr President. I have just returned from Palestine and Israel and I would like to ask the President-inOffice a question. Everybody has been very supportive of Ambassador Moratinos today, but I believe that we in the European Union have been totally sidelined in the process. Neither the Israelis nor the Americans want to give us any significant role. I hope very much that the ambassador will be very successful in his efforts there, but with Gaza closed down for three weeks, with the fruit rotting in the streets, with the goats being fed the carnations, something is going to blow in Gaza very soon. I would like to ask the President-in-Office, does he see any role now for Thiérry Larsson who made such a success of the Oslo peace agreement? I believe that his kind of experience is vital and that we need some kind of audacious political gesture very quickly if we are not to see the whole thing fall down around our ears.
The debate is closed.
The vote will take place at 12 noon.
(The sitting was suspended at 11.55 a.m. and resumed at 12 p.m.)
Statement by the President
I am delighted to announce that the European Parliament's team, comprising Mr Ebner and Mr Nassauer, took second place in the team section of the Adelboden Cup, the ski competition for Members of Parliament and Members of the European Parliament, held between 3 and 6 April 1997. We congratulate them.
Votes
Mr President, the vote on my report was held over to today so that Commissioner Flynn, who was unable to attend Monday's debate, could give the members of the committee further information yesterday. I would ask you, Mr President, to give Commissioner Flynn the floor so that we can all hear his important statement.
The proposal before the House involves amendment of a 1990 directive. The current proposal has two objectives: firstly, to extend the general scope of the 1990 directive so as to cover all preparations - pharmaceuticals, cosmetics and pesticides; secondly, to prescribe specific limit values for atmospheric concentrations of benzene. It should be noted that benzene will be the first of a longer list of carcinogenic substances to be dealt with in this manner.
At first reading, the European Parliament proposed certain amendments and the Commission accepted eleven of them. Five of these have been included in the common position taken by the Council. Six have been omitted primarily because of insufficient technical supporting data and tests. The Commission was prepared to accept the common position for two reasons. Firstly, it meant that agreement could be reached on the first substance and thereby provide a precedent for others in this category. Secondly, it offered a potential break-through on a wider range of health and safety measures.
In the second reading the European Parliament proposes to introduce certain amendments which had been omitted from the common position in the Council. The Commission continues, as at first reading, to agree with the general substance of Parliament's amendments. But in the absence of the necessary technical amendments and technical supporting data, it is obliged to accept the reticence of the Council to take on specific legal obligations at this point in time. Against this background, the Commission is not prepared to accept Amendments Nos 1-10 in Mrs Ojala's report. In adopting the common position the Commission indicates its intention to come forward with specific proposals in line with Parliament's amendments as soon as might be feasible. When it comes to the point of final adoption of the proposal, the Commission intends to formally restate this intention in the Minutes of the Council.
As regards Amendment No 11, introduced for the purpose of advancing the date by which Member States must have implemented all the national laws required to give effect to the amending Directive of 31 December 1998, the Commission is prepared to accept this amendment and to submit a modified proposal to the Council on the point. The Commission believes that this proposal, as it stands in the common position, together with Amendment No 11 would represent really genuine progress, a view which is shared by the rapporteur - I thank her for it - and expressed in the final paragraph of her report. I am confident that Mrs Ojala and the other Members of the House who expressed some concern about the position taken by the Commission in the debate on Monday evening, are now reassured of my intention to follow up in a practical way all of Parliament's requests.
Mr President, now that I have heard Commissioner Flynn's standpoint, I should like to state that I recommended the adoption of the amendments in question and that the recommendation concerning Amendment 11, to which I intended to make an oral amendment for 1999, is now superfluous. I withdraw it, since Commissioner Flynn has stated that the Commission is prepared to adopt as it stands the proposal put forward by the Greens for the period from 1998.
(The President declared the common position approved as amended)
Mr President, we have an agreement with the Commission and the Council which should avoid us having to go to third reading. Last night the Commissioner stated that he wanted to make some very minor textual changes to the amendments we are about to vote on. I am very happy to recommend the changes that the Commission proposed - they are an improvement. What I do not wish to do is to fail to vote on them now and have to activate the whole conciliation procedure on such a minor point. So, if the Commission is able to present its improved suggestions, I would ask the House to support them in that form.
Mr President, I confirm that the two amendments are perfectly acceptable to the Commission in their present wording.
(The President declared the common position approved as amended)
The Danish Social Democrats in the European Parliament have today voted in favour of the Lehne report, but against Amendment No 16.
The Danish Social Democrats are of the view that it must be possible in a payments system to exclude a financial institution from participation in the payments system if that financial institution is unable to provide sufficient assurances for covering the payments which the institute is seeking to have effected. If there is no possibility for exclusion, there is an increased risk that the payments system will lose money, and such losses would then have to be borne by the other members of the system if a given financial institution goes under.
With respect to Article 3 of the proposed directive, all the reported transactions must be included in the payments system irrespective of whether the participant has provided sufficient assurances for covering its payments. Point 2 of paragraph 1 of Article 3 nevertheless opens up the possibility that a payments system can be set up and that payment orders cannot be recognized until it is established that there will not be problems with clearance of those payments because all the financial institutions have sufficient cover or have provided a surety.
Thus it would be inappropriate to remove point 2 of paragraph 1 of Article 3. The Danish Social Democrats are therefore voting against Amendment No 16.
Ojala recommendation for second reading (A4-0072/97)
Since arsenic is also one of the transmissible heavy metals, the substances listed in Amendment No 5 really should be included in the scientific evaluation.
Chemical compounds of this kind can become fixed in the human cells in such a way that they are passed on through breast milk, thus posing a threat to subsequent generations. In particular, there are dangers attaching to these heavy metal compounds in their interaction with other environmentally hazardous substances such as chlorofluorocarbons or cyanides, which are still being used in industry today although alternatives exist. It is extremely difficult to counter chemical substances which are distributed in trace form over much of the human race.
Efforts must be made, therefore, to use, and re-use, hazardous chemicals in such a way that it becomes impossible for them to spread, even in trace form. In particular, it should be noted that in the case of some harmful substances - arsenic compounds, cyanides and chlorinated hydrocarbons - the damage to health is not direct; diseases such as cancer may not occur until many years later.
Farassino recommendation for second reading (A4-0087/97)
The sole purpose of the Commission's proposal to amend Directive 91/439/EEC was to convert the conditions on which the holder of a driving licence can drive a vehicle into clear codes valid for the whole of the Union.
Right from the start the European Parliament took up the proposal with a view to bringing about far wider ranging changes to the driving licence. At first reading it was suggested that the system of licence points be adopted together with mutual recognition of the withdrawal of a licence.
The European Commission and the Council feel, however, that these additions are outside the scope of the Commission proposal. The common position thus did not include these proposals by the European Parliament.
The Committee on Transport and Tourism, in its recommendation for the second reading, nevertheless called again for penalties for driving offences imposed by one Member State to be recognized in all other Member States.
In the explanatory statement to the recommendation we read that mutual recognition is a fundamental requirement if there is to be true freedom of movement for individuals within the single market. Whilst I agree with the Transport Committee that serious traffic offences in one Member State should have serious consequences for the licence to drive anywhere in the Union, I feel that this reference of the Transport Committee to freedom of movement for individuals is exaggerated and unconvincing.
I agree with the European Commission and the Council that recognition of a licence suspension or withdrawal comes under the responsibilities of the third pillar and is thus outside the scope of this proposal. And a proposal for any such recognition cannot be based on Article 75, but must be based on the K articles, with the relevant powers for the European Parliament.
For these reasons I voted against the amendments and the recommendation of the Transport Committee.
The Danish Social Democrats in the European Parliament have today voted against the recommendation from of the second reading of the common position adopted by the Council on the amendment of directive 91/439/EEC on driving licences.
The two proposed amendments in the recommendation provide that suspension of a driving licence in one country would automatically result in suspension of use of that driving licence in all the other Member States.
The Danish Social Democrats vote against the recommendation because it is incompatible with the Danish reservation, in connection with participation in joint action on legal and internal matters, about making criminal judgments effective outside one's own country.
The Danish wishes with regard to joint rules on the suspension of use a driving licence are that there should be a comprehensive exchange of information between the national authorities so that the individual countries are in the best possible position for taking a decision on whether to suspend the right to drive after a licence has been suspended in another country.
I wish to specify the reasons for my vote on the draft recommendation for second reading consequent to the common position agreed by the Council on driving licences.
This proposal for a directive seeks to define a system of harmonized codes applicable to the notes that are to appear on the Community driving licences issued by Member States. These codes will be particularly useful to European motorists in their daily lives. Above all they introduce consistency in official documents, strengthening and crystallizing the sense of citizenship amongst residents of the European Union. That is why I voted in favour of the common decision agreed by the Council.
The rapporteur, Mr Farassino, wanted the common position amended to the effect of mutual recognition between the Member States of provisions on suspension or withdrawal of driving licences. Personally and on behalf of the UPE group, I think Mr Farassino's two amendments should not have been retained in the context of Parliament's decision.
The idea of mutual recognition of suspension or withdrawal of a driving licence may be perfectly acceptable in itself, but I simply do not think it has any place in a text which seeks to define a system of harmonized codes to be entered on driving licences. And I do not think such recognition falls within the powers of the Community under article 75 of the treaty.
So in voting on this draft recommendation for second reading, we have kept to the common position of the Council which represents an advance on the road towards 'functional' harmonization of European rules and an improvement in the daily lives of the citizens.
Palacio Vallelersundi report (A4-0030/97)
We think that the right of resale has an important role to play in giving the originator the right to remuneration. This is why we were pleased to see the introduction of this legislation in Sweden on 1st January 1997.
For reasons of principle, we do not think that this issue should be harmonised at European level but principally our view is that such a move appears to be unnecessary.
The number of large sales which would move to other Member States which have not yet regulated this issue is infinitesimal. Nor does the need to protect sales of lesser works necessitate harmonisation as these works of art almost without exception find a market within the Member State itself.
The European Commission's proposal for an artist's percentage on the sale of a work of art is ill-thought-out. According to the British Fine Arts Federation, it could lead to the loss of 5, 000 jobs in London and to the most important sales moving either to Switzerland or to the United States of America. The British Fine Arts Federation's concerns are shared by the French Commissaires-Priseurs and their equivalents in Belgium and Luxembourg.
The European Commissioner has failed to carry out a cost-benefit analysis of the proposal. Indeed, it has treated the British Government with scant courtesy in failing to reply to a strongly worded request for a proper cost-benefit study sent by Technology Minister Ian Taylor on 6 March.
British Conservatives supported a call in the European Parliament - in Amendment No 40 - for a postponement of the proposal until a proper cost-benefit study has been carried out. Sadly, this amendment was defeated.
British Conservatives, too, disassociate themselves from the official position of the Group of the European People's Party which supports the Commission's proposals. We were not sent to the European Parliament to vote in favour of a proposal which will damage an important British industry. British Conservatives also believe that the Commission is wrong to bring forward this proposal in the name of the European Single Market. The art market is global, not European.
According to the evidence submitted to the European Parliament by both the French Commissaires-Priseurs and their Belgian and Luxembourg opposite numbers, 90 % of the revenue which is currently raised by the artists' rights levy in Paris and Brussels is on works of art whose creators are dead. Only 10 % goes to the benefit of living artists. British Conservatives are not in favour of depriving 5, 000 living Britons of their jobs for the sake of dead artists!
Resale right is the right of an author of an original work (excluding manuscripts) or his heirs, to receive a percentage on the resale price of his work up to 70 years after his death. Within the European Union, resale right exists in the legislation of eleven Member States, but it is only really applied in eight. It is not mentioned in Dutch, Austrian, Irish and English law.
So it is important to harmonize this author's right and to do so on the basis of article 100A (harmonization as regards intellectual property) in order to put an end to the distortions of competition and the discrimination suffered by authors of plastic works essentially depending on the country where the works are sold.
We must bear in mind that authors of plastic works, unlike authors of literary, musical and audiovisual works, only have one main source of income: the initial income from their creations. Resale right seems to be a form of restitution to allow the author to profit from his work.
In addition to these economic imperatives, it is indispensable to protect and promote artistic creation because it represents the identity of European culture.
The Danish Social Democrats in the European Parliament have today voted in favour of the report on the proposed directive regarding the resale right to the benefit of the author of an original work of art.
In Europe as we know it today many of the artists who produce original works of art do not receive a percentage of the price which such works fetch once the artist has sold it. A number of countries - Denmark included - have attempted to solve this problem by bringing in resale right legislation that would ensure the artist received a certain percentage of the price a work of art fetched when it was sold for the second, third, fourth time, etc. However this gives rise to a new problem: the fact that art dealers can avoid paying this resale right if they sell the works in countries which do not have that legislation.
The proposal for which we have voted would, on paper, mean a reduction of Danish artists' financial conditions. However the proposals do not differ greatly from the current Danish resale right legislation. At the same time it is formulated in such a way that there is a chance of its being voted through the European Parliament. In this way we would be contributing first of all to ensuring that artists in all EU countries received remuneration more in keeping with the market's valuation of their work. Secondly we would be avoiding the distortion of competition.
Lindqvist (ELDR), Eriksson, Seppänen, Sjöstedt and Svensson (GUE/NGL), Holm and Lindholm (V), Bonde, Lis Jensen, Krarup and Sandbæk (I-EDN), in writing. (SV) We have voted against this report as we think that harmonisation of the classification of works of art is unnecessary. This classification should take place through National legislation.
We also think that the issue of what is to be considered original is manifestly a cultural issue which should be resolved at National level.
This report does not maintain a balance between commercial interests and the interests of the artist and represents a marked deterioration in conditions for Scandinavian artists. The report pays no attention to small or national markets nor to markets for art which are primarily served by young artists where prices are low, often under 1 000 ECUs.
The proposal for a directive enshrining the economic rights of the authors of plastic and written works at Community level is a positive move forward. Firstly, because the rights in question are not protected by legislation in all of the Member States and, secondly, because of the very substantial disparities between the legislation of the various countries as regards the types of work covered, beneficiaries and the rates payable.
The harmonization of legislation on the matter must, at least, maintain the authors' rights at the present level. We cannot countenance any form of harmonization which would have the effect of curtailing their rights or of reducing their income.
We disagree with the Commission's proposal to set the application threshold for the financial right at the sale price of ECU 1000. This would exclude a large portion of the legal acts drawn up in relation to art works, especially in relation to the works of new authors. We are proposing, as the authors' unions are requesting, that the threshold be reduced to at least ECU 500.
The Commission's proposal on price bands does not satisfy us because, with the situation as it is in the various Member States, it will lead to a fall in the authors' incomes. However, the rapporteur's amendment is also unacceptable. If the widened upper band that it proposes were to be adopted, the repercussions for the authors would be truly disastrous. The authors' unions are requesting, and we support their request and have tabled an amendment accordingly, that the rates be set at 5 %, 3 % and 2 % of the sale price for bands of, respectively, ECU 500 to ECU 50, 000, ECU 50, 000 to 250, 000 and over ECU 250, 000.
We disagree with the limitation on the protection of copies proposed by the rapporteur. We disagree also with the exclusion of manuscripts from the scope of the directive. However, we consider the strengthening of the inalienable nature of the resale right to be a positive step. This will help to prevent exploitation and the exertion of pressure on the authors and, to the extent that it is possible, place their rights on a par with those of authors of other original works.
For the reasons that I have mentioned we shall vote against the report unless our amendments are accepted.
Ford report (A4-0110/97)
Mr President, Mr Ford's report, which we oppose, seeks to construct a new anti-racist 'whatsit' , that is, a new way of oppressing free people. Because everywhere in Europe, anti-racist ideology has become a thought police, with its cops, its servile magistrates, and its press kapos.
The situation is particularly serious in certain countries, like the Netherlands. For saying that when the Democratic Centre comes to power it will do away with the multicultural society, which is a perfectly defensible political objective, the President of the Dutch Democratic Centre, Mr Janmaat, has been sentenced to two weeks in prison by an overzealous judge, Mr Van den Heuvel, who has thus brought dishonour on Dutch justice.
Let me make it clear that if this sentence for a crime of opinion should be maintained at appeal, the Members of the Front National and the Vlaams Blok would insist on visiting Mr Janmaat in prison. Our Parliament is preoccupied with the defence of human rights in the world. It ought to put its own house in order. Anti-racist justice in the Netherlands is no better than in Peking or Djakarta.
Many of the reports which are discussed here in Parliament put the case for the creation of new institutions and organisations. This report is no exception. It is rare indeed that we see a report calling for the abolition of an institution or organisation.
We doubt that a European centre to monitor racism and xenophobia is the right way to try to counter prejudice in society. The aim may be very well intentioned, but we feel that there are many other social costs which are more urgent in the fight against unemployment and poverty in Europe. Centres such as this tend to produce ever more paperwork while at the same time having little effect on people's everyday lives.
Even if we vote for the report we wish to make known our strong reservations as listed above.
We have today decided not to vote in favour of the Ford report on the establishment of a European monitoring centre for racism and xenophobia. There are several reasons for this.
Firstly the Council of Europe has done an excellent job tackling this area for some years now, amongst other things by carrying out a successful youth campaign against racism, anti-Semitism, intolerance and xenophobia, in collaboration with a large number of youth organizations and anti-race discrimination movement. It is our view that the Council of Europe has the greatest competence in this area and we therefore believe that it would be appropriate for the Council of Europe to continue this work. We find it difficult to see the relevance of an EU centre in this area, especially when we know that the Council of Europe covers a far greater number of countries and thus reaches a wider audience.
Secondly we are concerned about the chosen legal basis, Article 235. We are against the EU being allowed to increase its areas of competence.
Of course we agree that we should combat racism and xenophobia, but query whether the EU is the best forum for this type of activity.
Randzio-Plath report (A4-0111/97)
Mr President, we have to vote on a report on growth and employment. This is almost a joke when there are twenty million unemployed and almost eighteen million homeless. The European Commission tells us that everything is going fine: inflation is under control, rates of interest are falling, growth is returning - who knows when, but it is returning! No doubt it is inspired by the religious virtue of hope!
Mrs Randzio-Plath has also given us an excellent clinical examination of the situation. We are told that Europe is the sick woman of the planet. It is true that there is mass unemployment, it is true that demand is weak, and it is true that there is appalling inequality between rich and poor, it is true that the distribution of wealth is such that wealth is moving from the bottom to the top. Where the analysis is weak is on the causes. The European Commission maintains that everything depends on supply. But if the supply of sand is increased in the Sahara that does not mean there will be demand for it. This clearly shows that the problem is one of demand, not supply. What restricts demand? Excessive taxation. What destroys jobs? Immigration, obviously, and the senseless opening up of the frontiers. Mr President, if the causes are dealt with the problem usually disappears.
We think that the Randzio-Plath report is essentially a good one, on the whole. But we have certain reservations concerning the sections which state that taxes and social costs must be reduced in order to tackle unemployment effectively. We think that these comments are far too general for us to be able to share these views in every respect.
I advise readers to pay close attention to the part of the Commission's economic report devoted to the impact of monetary fluctuations. In fact there are many economic, monetary and indeed political lessons to be learned from it.
No-one has forgotten that two years ago, in the middle of the internal monetary disorders which struck the Community, the Commission published a soothing statement explaining that the macro-economic impact on growth was not very great: 0.25 to 0.5 percentage points. It even minimized that assessment a little more by adding that this included the dollar effect, external to the Community, and that no strict relationship could be established between the nominal variations in exchange rates and the variation in competitiveness.
In parallel, the Commission haughtily rejected the proposals of all who, like France, proposed to introduce immediate remedies, either by toughening the disciplines of the European monetary system, or by adjusting the structural funds, or again by setting up monetary compensation funds.
Today, two years later, the tone has completely changed. In the annual economic report presented to us, we read that growth suffered a sudden setback in the second half of 1995, that the deceleration was particularly violent in the countries whose currencies had appreciated during the monetary crisis of spring 1995. The others were not spared either. In fact it is explained that in countries whose currencies depreciated, short term interest rates rose, sometimes considerably and the result was a definite slowdown in the economic activities of those countries as well. 'Violent deceleration' , ' definite slowdown' : the words are no longer the same.
The final conclusion is also very different: globally (that is, including the dollar effect) growth in consumer demand, which had reached almost 3 % during the previous 18 months, fell to just 1 % in the second half of 1995; growth in real GDP fell from 2.4 % to 1.2 % in the space of six months, a much larger difference than had been announced earlier. Commissioner Silguy amplified this disturbing fact by verbally adding that Europe lost 1.5 million jobs at that time.
We need to ask ourselves why the Commission has made this U-turn. Were its experts so incompetent that they did not notice what any man in the street recognized and my group strenuously denounced, at the end of 1995: the disastrous impact of the internal monetary fluctuations, particularly on France which had tied its currency to the Mark? We will not insult the Commission in such a way.
So what is the explanation? We think the initial position, the 1995 position, was actually dictated by considerations of political strategy: on the one hand the negative effects of the internal monetary fluctuations had to be recognized (how could the Commission deny them?) and the prospect of the eventual solution of the single currency held out, but on the other hand they had to be minimized to prevent their disastrous nature inciting the Member States to take immediate measures, which would have demonstrated that the problem could largely be resolved without the strong medicine of the single currency.
We do not hesitate to say that this was pure manipulation of the information at the time, and the Commission seems to think it has lost its usefulness today. The theoretical deadline for the single currency is now quite close, the monetary fluctuations have calmed down, and if it was asked again the Commission could always reply that the deadlines are now too short to take intermediate measures. So it can afford the luxury of telling the truth and somehow wiping out the traces of its crime, while singing new praises of the future benefits of the single currency.
We should learn the political lessons of this affair: the Commission lied in 1995, at least by omission, and knowingly prevented Member States taking measures to defend their jobs, sacrificing the workers on the altar of the single currency, towards which inexorable progress must be secured. This says a lot about its authoritarianism and its contempt for people and countries. But let us not forget that those who lied yesterday may lie again tomorrow. This is a timely reminder when the Commission is urging us, despite the growing imbalances, to rush headlong into the fusion of our currencies and the unification of economic policy.
We have abstained in the final vote. The report contains a real and badly needed criticism of the policy of restraint which has marked the Union's official thinking for some time and which has been one of the main causes of mass unemployment and social unrest. We see the report as a change towards an expansive and demand-stimulated economy.
But we do not share the view that implementation of EMU is advisable. On the contrary it is the EMU regulations which are the cause of the restrictive and deflationary policies in Member States. EMU would also involve standardisation of policy in every country which would not correspond to their individual needs. The expansive policy which the report quite rightly advocates is in contrast to the EU's currency policy which is why the currency policy needs to be changed and the thought of a European currency must be given up.
Currency union ought to take other forms, compatible with an aggressive policy against social unrest and unemployment.
Nor do we share the view that a reduction in company taxation and a reversal of employment rights regulations - under the fascinating name 'flexibility' will have any positive economic or structural effect.
As usual, the Commission's annual report makes for tedious reading as it concentrates only on the purely economic aspects of the EU such as finance and monetary policy. Those issues which are of concern to ordinary people, i.e. unemployment, reductions in the public sector and environmental issues are omitted completely. So the resolution of the European Parliament makes positive reading, as it contains a real and badly needed criticism of the policy of restraint which has marked the Union's official thinking for a long time and which has been the main cause of mass unemployment and social unrest.
But we do not share the view that implementation of EMU is either advisable or desirable. On the contrary it is the EMU's convergence criteria which are the cause of the restrictive and deflationary policies in Member States. Sweden is an excellent example of this. From 1990-91, when the Swedish government got it into their heads that Sweden must join the EU and consequently embarked upon EU type financial policies in the economy, with low inflation as the prime goal, Swedish unemployment has risen considerably even though Sweden did not become a member of the EU until 1995. When EMU is introduced the economic policies of the EU countries will be 'co-ordinated' and therefore no attention will be paid to the differences which exist in the different regions of the EU.
The expansive policy advocated by the report is in contrast to the EU currency policy which is why the currency policy must be changed and the notion of a European currency must be given up. Currency union ought to take other forms, compatible with an aggressive policy against social unrest and unemployment.
The two EU Structural Fund programmes 1989-1993 and 1994-1999 have clearly assisted in enhancing the economic growth of the Irish economy. The average income per capita in Ireland is now over 84 % of the EU average and this is primarily due to large transfers of EU monies through the European regional, social, agricultural, fisheries and cohesion funds.
Ireland's recent economic performance highlights what can be done if social partners and government pursue consistent and stable macroeconomic policies building on social consensus. This is a process which began in 1987 and which has resulted in the most part in industrial peace.
While Ireland is set to be one of the countries which will meet the Maastricht convergence criteria and thus will be in a position to join EMU at Stage I, there are still a number of underlying economic concerns for the Irish economy.
Firstly, Ireland receives over 11 % of the overall EU Structural Fund package 1994-1999. Post-1999, this figure will come down to about 7 % or 8 % of the EU Structural Fund package 2000-2005. The Irish Government, which has increased spending sizeably in the last two years, has not put any structures in place to deal with the shortfall in EU monies post1999. While growth rates in Ireland have varied between 7 % and 10 % in recent years, the Irish Government's spending policies have been geared towards short-term gain with no long-term economic strategy in place.
I believe that Ireland should join EMU at the first available opportunity, but we should implement government policies that take into account the above inflationary increases in public expenditure, the fact that there is still under-funding for essential infrastructure and the fact that it will be difficult to sustain current growth rates while economic activity in other EU countries is weak.
I fully agree that EU Structural Fund monies must and should be directed to those regions whose economic performance and average income per capita is not up to the European average.
There must be maximum coordination of the disbursement of EU Structural Funds through the European Regional Development and Social Funds and regions within Member States whose economic performance is lagging behind that of their European counterparts. In Ireland, for example, the debate must begin now as to how the next EU Structural Fund monies will be disbursed during the years 2000-2005.
As MEP for the constituency of Connaught/Ulster, I believe that the counties of Donegal, Cavan and Monaghan, together with the province of Connaught, must retain Objective 1 status during the years 2000-2005.
Objective 1 status, which entitles regions to the maximum amount of European Regional and Social Funds, is normally only granted to areas whose average income per capita is below 75 % of the EU average. The counties of Donegal, Cavan, Monaghan and the province of Connaught should and must be entitled to the maximum amount of EU monies, because these areas are not performing as economically or competitively as other areas in Ireland.
Let us be clear on one thing. If the EU is serious about linking Structural Fund polices to economic performance of regions, then the region of Connaught/Ulster will be granted Objective 1 status during the period 2000-2005.
Employment is understandably one of the most serious challenges facing decision- and policy-makers at European Union and Member State level, and while the situation is improving, it behoves all of us in public office to reintensify our efforts to create a favourable environment for further investment and economic growth from which productive new employment can be generated.
With inflation within the European Union moving in a positive downward direction and a corresponding increase in GDP it is more important than ever that this welcome trend is managed in a manner which stimulates further economic activity from which sustainable jobs can be created.
I am pleased to put on the record that the economic policies put in place in Ireland in 1987 are beginning to bear fruit and that our unemployment problem (one of the worst in Europe) has now taken a positive turn with a slow but steady increase in new jobs.
The rapporteur is right to identify the important role of the private sector in employment policy but this will only happen if individual Member State governments put in place policies which encourage and reward investment, enterprise and risk-taking.
In far too many instances the cost of creating a new job is prohibitive - high taxation, national insurance contributions and over-regulation - are factors militating against job creation.
Surely, it is better for governments to make the necessary financial adjustments on the taxation side rather than pay in social welfare the cost of supporting an unemployed person.
In allocating European Union and national Funds to employment projects, special note should be taken of the success of existing community-based programmes such as 'LEADER' and 'County Enterprise Boards' which have the capacity to generate employment at a level not normally reached through national-based schemes, thus helping to retain a reasonable urban/rural infrastructure.
The Danish Social Democrats in the European Parliament have today voted against the report on the Commission's annual financial report for 1997.
In this report the Commission is criticized for not having given sufficient attention to unemployment, and the prospects for growth in the EU are seen as inadequate for effectively combating mass unemployment. Considerable attention is paid to unemployment in the report.
The Danish Social Democrats agree with the report's approach to the problem of employment in Europe and are in favour of the exchange of information and other policy initiatives in a number of areas, but we cannot support the demand for the establishment of a form of economic government at an EU level, as discussed in point 13.
The Commission's description of the economy is overoptimistic.
EMU will not solve the main problem of high unemployment but runs the risk instead of making the situation worse by increasing the numbers of unemployed through its one sided concentration on price stability and fiscal economic demands.
The committee's statement is considerably more realistic and would also appear to appreciate part of the problem of EMU but it does not draw any conclusions from this. There is talk of increasing demand and investment without seemingly understanding that it is EMU which is holding back development as a whole and placing a lid on the whole of Europe. Against this background I have voted against the report.
Unfortunately, a chance majority has resulted in the defeat of a central political aspect of the report - the call for a reduction in working hours as an indispensable factor in a more comprehensive policy for redistributing labour and incomes. None of the other available instruments takes effect so quickly! This is a defeat for the new politics that is simultaneously beginning to grow, with the Europe-wide strike by the Renault workers, with the European marches against mass unemployment, precarious employment and social marginalization, with the European Assembly for Full Employment and with the impending Day of Action of the ETUC.
Even though I cannot share the rapporteur's optimism that the punctual introduction of European economic and monetary union, as presently conceived, can be reconciled with a new ecological and social policy, there are many other things in the report that do point in the right direction - the direction of an ecological and social revolution in which the fight against mass unemployment is really given top priority.
Otherwise, the issue is clear: in the debate on the broad economic guidelines, ladies and gentlemen, which are still succumbing to the neoliberal ideology, we shall meet again!
Metten report (A4-0105/97)
Mr President, Parliament has just voted for the Metten report, which unfortunately confirms the fears of all those who think that the costs of managing the single currency will have far more impact on our economies than its achievements in terms of simplification or reduction of exchange charges.
At first sight the report seems to deal with a secondary technical question: a system of mutual financial support between Member States in case of serious balance of payments problems affecting one of them has existed for a long time. This mechanism rarely operates (the last time it was used was in 1993, for the benefit of Italy) which is understandable because at the moment each country still has the right to pursue a separate economic policy, even if it is more or less coordinated with those of the others.
The question is whether this mechanism should be maintained when the single currency is in force. The Metten report says it should. First because some countries will remain provisionally outside the single currency, and above all because a mechanism of this kind will be even more essential for the participating countries, because their economic polices will be merged and it will certainly be necessary to find a common system to help each of them absorb the asymmetric cyclical shocks they might suffer and which will affect all the others. Here we come to the heart of a crucial debate.
In fact, in the future monetary union as adopted at Maastricht, there is no federal European budget to serve as a shockabsorber in case of crisis, local or general. So there is no Community instrument for fighting asymmetric imbalances.
Mr Metten has had an idea for filling this gap, and Parliament has followed him without reservation. He proposes that the baton of the current financial support facility for balances of payments be taken up tomorrow by a wider system, entitled the 'facility for stabilization and growth' which could complete the future stability pact. But where will the money come from to finance this new system?
We see at work here the perverse spiral which has progressively swollen the bill for the single currency. As we predicted from the start, in a few years time we will realise that its disadvantages far outweigh its advantages and the costs it will engender are far greater than the benefits it may bring.
I voted in favour of the Metten report since the Member countries involved in Economic and Monetary Union will now have recourse to a medium-term financial instrument should they run into difficulties with their balance of payments. This mechanism operates through the capitals and loans market guaranteed by the Community budget at a favourable rate of interest. The conditions for these loans are exceptional and beneficiary countries will be required to submit and adhere to a repayment schedule approved by ECOFIN.
The problem which now arises is that of whether this mechanism should lapse in relation to countries moving on to the third stage of EMU and yet belonging to the EURO, or whether it should be recreated, clearly in other forms but in the same spirit.
It must be borne in mind that for countries belonging to the EURO, the concept of balance of payments needs to be reconstructed, since the majority of operations will be carried out in EUROS. For example in Portugal approximately 80 % of our trading is with countries of the European Union and, as regards those which belong to the EURO, it will not be possible to measure the financial fluctuations corresponding to the different currencies. The same will apply to tourism and other currency exchange operations.
Furthermore, it must be borne in mind, as the Commission's Annual Economic report for 1997 says, that the degree of Community openness in relation to the world economy is relatively slight and comparable to that of the United States of America or Japan. In 1995 European Union openness was approximately 10 % as compared with 12 % for the United States of America and 9 % for Japan. That indicates that the globalization of trade affects only a limited proportion of the Community economy.
Despite the overall reduction in this amount, the fact has to be faced that countries of the European Union, or the Union as a whole, for exceptional reasons are beginning to have problems as regards balance of payments, above all because, in contrast to what is happening in the United States, for example, workers have less mobility - especially because of language differences - and the automatic stabilizers and the scale of the Federal Budget operate in the United States as shock absorbers.
Thus the European Parliament has just approved, with my support, a resolution proposing that the Commission should submit to us and to the Council a draft regulation on the possibility of assistance in the third stage of EMU for a Member state encountering difficulties in its balance of payments, with the suggestion that the maximum possible benefit should be linked to a percentage of the GDP of the beneficiary Member States.
In our view that instrument is essential in order to face any possible restrictions which the stability pact might create.
Mr Metten's report rightly tackles an important problem. Unfortunately, it is too hesitant. Without an effective system of financial compensation, the transition to the third stage of economic and monetary union will prove impossible to arrange in a manner compatible with regional and social policy. This is all the more urgent in that the demands made by Parliament to the effect that EMS II should be structured so that the burden of adaptation is distributed symmetrically and equitably are likely to remain unfulfilled.
The pact for 'stability and growth' requires not 'support' but total reconstruction. It needs reconstructing as a pact for the joint transition to a new socially and ecologically sustainable development model. The Metten report provides no energetic orientation here. It also has nothing to say about the financing possibilities, which is entirely in line with its excessively modest approach.
Such an energetic approach should appropriate about 1 % of the EU's GDP for this kind of compensation and disaster insurance fund. Then it will at least be able to start fulfilling its function. New EU sources of taxes and levies (the energy tax, etc.) should be reserved for this.
(The sitting was suspended at 1.15 p.m. and resumed at 3.00 p.m.)
Situation in Albania
the next item is the statement by the Council and the Commission on the situation in Albania.
Madam President, I am happy to respond to Parliament's request for a statement on Albania. The situation in Albania remains unstable. The Government of National Unity under premier Fino is treading a careful line between the socialists on the one hand and President Berisha on the other hand. There is still wide disagreement between the main political groups. Whilst the Government has restored order in a number of towns, robbery, looting, banditry and shooting matches still continue. So the situation is still unpredictable. Many people are escaping to neighbouring courtliness, especially Italy. The media are hampered in their operations and a definite date for the previously agreed elections still has not been set. Provisionally it is likely to be next June-July.
At the request of the Danish President-in-Office of the OSCE the former Austrian Chancellor, Dr Franz Vranitsky, visited Tirana in person on 8 March. The pressure exerted on the Albanian authorities by the presidency of the European Union, among other things in its talks of 7 March, together with the efforts of Dr Vranitsky and other members of the international community prompted President Berisha to announce early elections. A Government of National Unity was also formed headed by Prime Minister Fino, a man from the south. Recommendations were also made for support from the international community in setting up a dialogue between government and opposition, collecting in weapons, preparing new elections, drafting a new constitution and tackling macro-economic problems. The General Affairs Council of the European Union on 24 March decided to send a mission to Albania to advise the Albania authorities on humanitarian, economic and political issues and on questions of security. This advisory mission will operate within the framework of the OSCE which will coordinate the efforts of the international community in Albania.
Each of the various international operations has its own part to play. The picture is roughly as follows: responsibility for overall coordination lies with the personal representative of the OSCE president, Dr Vranitsky. He will be assisted by an on-the-spot deputy, still to be appointed, who will be nominated by the Union. This deputy will report to both the OSCE and the Council of the European Union. But the ultimate responsibility for coordination rests with the OSCE.
Between 26 March and 2 April a mission was in Albania to prepare for the advisory visit of the mission. This preparatory mission comprised representatives of the Dutch presidency of the Council, the European Commission, the OSCE and the Council of Europe, plus members from the United Kingdom, Italy and Greece. The job of the mission was to advise on the remit and composition of the subsequent advisory mission and it reported on 4 April. The results of the mission will be debated shortly both by the European Union and by the OSCE in Vienna.
Although definitive decisions are still needed in a number of areas, it seems likely that the activities of the international community will in any event include the following three elements: firstly, humanitarian aid with the European Union playing the leading role, together with a reinforcement of Albania's police capacity, possibly with the European Union playing a co-ordinating role together with the Council of Europe. Structural aid will also involve close cooperation with the IMF and World Bank.
Secondly, the more political part: elections, human rights, greater democracy. In this area the OSCE will play an important part in close co-operation with the Council of Europe.
Thirdly, a multinational protection force to which a number of countries will contribute troops. This multinational force, which the UN Security Council has meantime approved, is headed by Italy and will provide escorts for humanitarian aid and ensure the safety of international bodies working in Albania. There will be close liaison between the force commander and the OSCE representative in Tirana.
The European Union and OSCE will be consulting more closely and taking final decisions on the mandate and structure of the advisory mission. But I will touch on a number of aspects of specific aid provision and possible instruments through which it may be given. The first need is for law and order and proper policing. The preparatory mission found that the Albanian authorities need material support and more particularly with a view to the longer term they need advice and training. To obtain a better idea of training and advice requirements it would be a good idea for the advisory mission to include a team of 20 or so police officials. The preparatory mission's report says that the police framework envisaged should be a joint effort by the European Union and the Western European Union in cooperation with the Council of Europe. In addition to advising, the police team can also work in a supervisory capacity in four police districts of Tirana, with the collection of information also forming part of the requirements. The police team will also make specific recommendations on how the Albanian police can be helped in the short and medium term.
And then the monitoring of the situation. At present the ECMM (European Community Monitoring Commission) is operating in Albania with a group of ten observers. When the existing memorandum with the Albanian authorities is implemented the work of the ECMM observers can be extended to the whole of Albania and its numbers will be increased to 24. This wider ECMM presence will enable two to three teams to operate in each region, in the Tirana area, in the north around Shkodër and in the south around Gjirokastër. A proposal on this must first be accepted in the Council.
As regards preparation of the elections and the democratization process the OSCE will work closely with the Council of Europe on democratization, freedom of the media and human rights. Secondly, the preparation of elections, technical assistance with the drafting of en electoral law, observation during the elections and perhaps the supervision of the arms amnesty. Probably a pretty unenviable task.
Finally there is humanitarian aid. As yet there is no talk of a general situation of emergency but this may well arise within a period of a few weeks. Because the hospitals and the government's strategic food stocks have been looted, because the borders have been closed and because the internal security situation has been so bad, the normal pattern of food and medical supplies and distribution has been severely disrupted. This may lead to an emergency in welfare institutions such as hospitals, orphanages and old people's homes. That section of the population which lives on welfare is also vulnerable, about 150 000 families. Distribution will be targeted at clearly defined categories of people who are in need, namely the institutions I mentioned just now and the weaker members of society.
For the longer term, the preparatory mission recommended economic and financial aid to Albania. But a precondition of this is security and stability. It does not seem that much readjustment of the PHARE programme would be needed here. Commissioner van den Broek will doubtless be able to say more about this.
Possible aid in rebuilding the country's infrastructure can only be meaningfully discussed once the scale of the damage is known.
In conclusion, it must be obvious that given the complex problems in Albania the European Union is faced with a major challenge. It is equally obvious that aid cannot come from the European Union alone. Given this background it is most important that the Union should work at all levels with other institutions such as the OSCE and Council of Europe and that the efforts made should be properly coordinated. It is essential that these efforts should complement each other. Only if the work of cooperation is structured in this way can the international community give the best possible help in solving the crisis in Albania.
Madam President, like the Council President I should stress on behalf of the Commission that in our view too it is not so much a question of a humanitarian emergency in Albania but primarily of a political and social crisis which has to be brought under control. As at the time of our debate a month ago, the Commission wishes to urge all parties to respect the compromise agreed last March between the opposition and President Berisha and thus to create an opportunity for order and authority to be restored and to allow the interim government to start preparations, as swiftly and as efficiently as possible, for the elections which have been planned and agreed.
Further to what Mr Patijn said, I would add that together with Mrs Bonino, who is responsible for humanitarian aid, I am naturally monitoring events and have taken the necessary measures - or rather she has - to ensure that we are ready if a humanitarian emergency should arise. And to that end, 2 million ECUs' worth of aid has been made available via the International Red Cross, in the form of food and medicines, and preparations have been made to redeploy food stocks already in the region. These are stocks held in the region of Croatia, mainly flour and sugar. And the plan is that the first distribution from these stocks should coincide with the arrival of a multilateral protection force. So much for the short term. For the longer term the provision of large quantities of wheat and flour is envisaged where necessary, though this must not destabilize local production and sales which are still continuing. This remains an important point. A decision to reallocate PHARE funds may be taken once there is a clear picture of the needs. Some projects, such as the refurbishment of prisons, will have to be completed faster and in addition to the rebuilding work which is needed a wealth of technical assistance will also be required. But the decisions on this will be taken by experts who can start work once it is safe to do so, and not just in Tirana. And that applies too of course to implementation of the projects.
Macro-economic assistance is also envisaged, but that requires not only contacts with the IMF and World Bank but also undertakings and measures on the part of the Government in Tirana with regard to the functioning of the central bank, and a new budget will be required for that. The advisory mission which will be leaving shortly and of which the Council President spoke earlier will certainly see part of its job as helping and advising on macro-economic reconstruction.
Lastly, Madam President, shortly before this gathering in Parliament, Mrs Bonino and I had the opportunity of talking to Mr Fatos Nano, who is in fact here in the chamber. We were gratified to learn of the Socialist Party's decision to take up the nine parliamentary seats allocated to it after last May's elections. That will certainly help to broaden the formal political debate, because of course it is only through collective effort by all the political tendencies, the president and the new Government, that the Albanians will find the right road to political and economic recovery. Madam President, by its very nature the advisory mission to which the Council President referred can count on the full support of the European Commission.
Madam President, the recital of facts by the President-in-Office was interesting and entertaining but, nonetheless, disappointing. Listing facts, Mr President-in-Office, is not enough. There have been enough words. The need now is for action. And not just by the OSCE and the Council of Europe. We need action from the European Union. The people of a European country are suffering. They are suffering because of the serious mistakes of a man who came to power, in a devious manner, via elections that were marked by violence and fraudulent practices. And they are suffering also because most of us chose to sit on our hands after those disgraceful elections last May. We did not demand that they be declared void and held again. We did not take the allegations seriously enough at the time, Mr President-in-Office, and there were many of them. We have all helped to place Albania in its present state of crisis, some of us through silence and some with active assistance to Mr Berisha. The Commissioner was correct when he said that the crisis is political.
Today, however, is a good day for the European Parliament. The overwhelming majority of Members have agreed on the adoption of a resolution which puts us back on the right track. It is true that the presence in Strasbourg of the leaders of the main parties in Albania which support democratic change - the presence of those leaders who are here in the Chamber at this very moment - has helped us to get a better understanding of what is happening in that country. Over the course of the last few days, Fatos Nano, the leader of the Socialist Party, Neritan Tseka, the president of the Democratic Alliance, who is an observer member of the European Christian Democratic Union, and Skender Kinoussi, the president of the Social Democratic Party, have spoken with all of the political groups.
The creation of a government of national reconciliation appears to be the first step in a process of institutional change, which is encouraging. We now have an opportunity to show that we intend to do something. The Council of Ministers has not managed to agree on joint action to tackle the problems in Albania. The European Parliament is now calling on the Council to re-examine its position. Fortunately, some Member States - Greece, italy, France, Spain and Austria - have understood that something has to be done and now have a presence in Albania.
The Albanian people need us. They need help not only in order to survive, but also in order to bring about change. Independent justice, full access to television and radio, free and fair elections, unimpeded participation of all democratic politicians in elections and control of the secret services - those are matters on which we can help. Mr Van den Broek and Mrs Bonino of the Commission are ready to act. The Council has a duty to give them the green light. The Albanian problem is a European problem. Let us, at long last, do something to help European citizens.
Madam President, ladies and gentlemen, as I said previously during our last part-session here, Albania is an appalling example of what a communist government does to people. They long remain incapable of dealing with the new freedoms and with the temptations offered by criminal elements, capitalist and otherwise.
I welcome the fact that the Council has given an undertaking today, which I strongly support, in which reference is made to the ECMM taking on important functions in that country in the future. The fact is that we shall not succeed in creating or consolidating democratic structures with financial aid alone - the European countries also need to send human resources to Albania.
My group welcomes the formation of the all-party government. We support this government, under President Berisha, but we also welcome the fact that the socialists have returned to take up their seats in Parliament. We expect all Albania's politicians to take their responsibilities seriously and not simply to wait for us to bring them a solution from outside. We cannot do that! We welcome the decision by the Council of Ministers to allow some Member States to provide close joint co-operation by sending troops to protect the humanitarian aid workers and help promote stability in the region.
Of course, a genuinely joint action would have been even more effective, but this flexible manipulation of the instruments of foreign policy is a welcome step forward when we compare it with the way we were hamstrung in past years in Bosnia and other parts of the former Yugoslavia.
Unfortunately, the socialists in Albania are still playing a dubious role. On 28 March they tried to establish official contacts with the self-styled leaders of the rebels, instead of supporting the lawfully elected town councils and mayors, including some of their own political complexion. Talks with these rebels must be confined to the objective of disarming them. If we, as members of the European Parliament, are no longer prepared to support the local politicians who were lawfully elected in September, how can we expect the rebels to do so - especially when their political and professional backgrounds are particularly dubious?
My group is in favour of early elections, but a precondition for those elections is universal access to the mass media and the laying-down of arms. The latter point is particularly important to allay the fears of these armed gangs felt by normal citizens in Albania - which means the great majority. The flow of refugees, too, can only be stemmed if anarchy in Albania once again gives way to the rule of law and order, and public order is restored. With regard to the sharing of the burden of accommodating the refugees, called for in the joint motion for a resolution, I hope the House will understand when I say that I would prefer this call to be addressed only to those who have been most dilatory on this point in recent years.
The European troop contingent must be sent to the area soon. The issue is not just protecting the humanitarian aid workers but the survival of democracy in Albania as such. Every day counts.
Madam President, I do not share the optimism apparent in what was said by the President-inOffice about the situation in Albania, which is deteriorating with every moment that passes. First of all because the UN mandate which, in combination with the good will of some States, means that a multinational force can be sent to Albania, is rather a fragile mandate, since it does not permit weapons to be recovered and the militia to be disarmed. This is, moreover, a situation in which the Council has again shown itself unable to face up to its own responsibilities out of fear that the right of veto will be used, in this instance - I believe - by the United Kingdom. The machinery that regulates European foreign policy is not fully functional, and great dangers now threaten the military and humanitarian mission which is about to begin, particularly since there is a great deal of anti-European and anti-Italian feeling in Albania, as a result of the impact of the sinking of the Albanian ship, with the loss of more than 80 people in the Adriatic. There are going to be armed men who are out for revenge and seeking to provoke, ready to shoot at anyone.
On top of all of that are the statements by the Italian Government's undersecretary for foreign affairs, who has been mandated by the United Nations to command the mission and who considers it appropriate to sideline Berisha, although that is outside the UN mandate. I ask myself and I ask you whether, in the final analysis, the intention is really to reestablish peace and create the conditions for the restoration of democracy or to instal a political party in government in Albania.
Madam President, I should like to start by thanking the Commissioner and Mr Patijn for their reports, and emphasize that the liberal group in this House will of course support all the humanitarian aid projects that have been launched, including the deployment of a military protection unit which, sadly, is once again needed in order at least to safeguard the humanitarian aid.
In this context, though, we should also ask whether the mistakes being made in that country may not be partly attributable to outside influences. We should remember that no country, relative to the size of its population, has received so much aid from the European Union as Albania - aid provided on the basis of a treaty which laid down democratization as an essential condition; and yet past events there have seen the development of what is virtually a one-party state, excesses committed by the intelligence services, etc.
I ask myself, and I ask you, Commissioner, whether something has not gone wrong here when all this aid has failed to take effect; most of all, though, I ask you why the democratic political principles on which this co-operation was founded have apparently been consigned to oblivion. This, I believe, is an important point and one we should look at closely.
A second point is this: Mr Patijn has said a great deal about the role of the OSCE in the current operations. But I would like to ask him this: where was the OSCE when there was a need for someone to call attention to this development at an early stage? Because that is the real and very important task of the OSCE - to function as a political early-warning system for imminent crises. The OSCE failed to perform that function, and so when we come to give consideration to these events we should include the question of how we can reform this further development of the OSCE.
Albania is another example of how urgently the European Union needs a Common Foreign and Security Policy, and we should therefore do everything we can to ensure that it actually has one.
Madam President, there have been several occasions during this century when Italy has been an occupying and colonial power in Albania. In an Albania that has emerged from Stalinist dictatorship, the kind of capitalism, Italian mafia and Italian petty politicians we are used to have, in recent years, engaged in all sorts of business at the expense of the poor. Without the help of a number of Italian banks, the fraud committed through the financial pyramids could never have taken place. The Italian Government has been and remains one of the most mealymouthed when it comes to condemning the electoral irregularities of Berisha's authoritarian regime and its involvement with the pyramid financial schemes. Two weeks ago, an Albanian non-military vessel, full of women and children, sank in the Strait of Otranto after colliding with an Italian naval vessel ordered to deter it from reaching the Italian coast.
Those are all reasons why it is inappropriate for Italy to be leading a humanitarian mission to Albania. That is why this is not really a humanitarian mission but a colonial operation using, as a pretext, Albania's request for humanitarian assistance. That is why this is basically a military operation and why it offers no guarantee of that the way to free elections in Albania and, particularly, to fresh presidential elections will be opened up.
We are calling upon the United Nations to assume full responsibility for a humanitarian action in Albania, instead of contracting it out to Italy, and we urge that the military support for the mission should, most especially, not be Italian.
We are finally calling upon the European Union to take its responsibilities more seriously; it is unacceptable that the Union too should have handed responsibility for Albania over to Italy. It is yet another symptom of a European construction that is completely impervious to the needs of the people that live in or alongside it.
Madam President, it has again to be said that the European Parliament has, on several occasions, discussed the problem of Albania in recent months, and it has, on several occasions debated the legality of the recent elections which caused all elements of the opposition to reject the outcome. In its resolutions, the House called upon the interested parties, in Albania, to enter into dialogue and called for fresh elections to be held. Unfortunately, those calls have gone unheeded and neither the Council nor the Commission has been able to bring forward a common policy on Albania.
Faced with the fact that events are coming to a head and given the worsening crisis the only country to have called for action on behalf of the Albanian people has been Italy. But Italy had a very specific reason for doing so: the growing numbers of refugees fleeing to Italy. That is certainly no reason for accepting that it should be Italy, and considering it appropriate that it should be Italy, that organizes the intervention and a mission to bring humanitarian assistance to Albania. Sadly, however, we have to recognize that a common European policy has failed in regard to Albania, and in those circumstances we have also to say that the dispatch of humanitarian assistance is now necessary and that it needs the right kind of escort, in accordance with the mandate set out in the UN Security Council's decision of 28 March.
We have again to say that it is inappropriate that Italy should be leading this mission, particularly since it is not yet clear what exactly happened to cause the sinking of the Albanian vessel with the loss of 80 lives, but we cannot say that that mission - which is a humanitarian mission, a mission that should guarantee a return to civilian life in Albania - should now be blocked. The aim of that mission should not just be to protect the consignment of humanitarian aid but also to bring the local police forces back into operation via a process of cooperation that is designed to eliminate and disarm the criminal bands and thereby encourage the ability of the independent national Albanian forces to deal with resolving their own problems.
Madam President, as you will have noticed, the last two speakers have given us a glimpse of Italian domestic politics. I too could point out that a country unable to secure respect for the constitutional state within its own frontiers is perhaps ill-suited to lead this multinational force. But I say that as a member of the opposition, but having to hear it from influential representatives of the majority, which supports the government that is sending out the mission, is perhaps a little more difficult here in this European Parliament.
I wish to thank Commissioner Van den Broek for being here once again today for issues that fall within his strict area of responsibility, and I hope he understood what I was trying to say yesterday when I referred to the code of conduct on attendance by commissioners.
Madam President, my group will be voting without enthusiasm for this European Parliament resolution on Albania because, as has already been said, the European Union in particular failed completely to prevent and identify the dangers in this whole process of a regression in democracy that we have seen in Albania - even though it seems to me something of an exaggeration to say that four year of free market and democratic freedom have been worse than the 50 years that went before. The European Union has failed completely in terms of a common foreign and security policy. The Dutch presidency is about to give us a new draft treaty and will - I hope - learn from this and have the resolve to include, in draft at least, something to prevent the European Union taking the kind of approach and attitude which means that we able only to send observers. For the rest, we offload our responsibilities on to institutions which are definitely not meant for that or on to Member States which are then prevailed upon, with great difficulty and although they do not have the necessary resources, to shoulder the whole responsibility themselves.
We are opposed to this and sceptical about the possibility of elections being held in June. Above all, we take the view that this resolution could have contained a reference to a permanent European civilian and military corps able to provide Europe with a genuine common foreign and security policy.
Madam President, Commissioner, as this House debates the situation in Albania, the Italian Chamber of Deputies is preparing to vote on a text, a technical agreement, requiring the government to implement immediately the decision of the United Nations concerning an aid and security mission to Albania in the form of a multinational force under Italian leadership. That agreement involved a great deal of heart-searching and was made possible by the great sense of responsibility felt by Italy's centre-right in the face of a majority which has now ceased to exist in our country. Indeed, one element of the latter, the neo-communists, are about to confirm that they will be voting against. This is a decision of great responsibility, in terms of freedom in Italy, in terms of the nation but also in terms of Europe, since Italy has for the first time been given responsibility for leading an international mission. While we have to say that it would be unthinkable and unacceptable for two or three thousand Italian soldiers to go and risk their lives in Albania without the backing of a largely united nation conscious that this was a decision that had to be taken - and we welcomed what the Osservatorio romano , an organ of the Holy See, had to say on the subject - we have also firmly to condemn, yet again, the serious failure of Europe to be present and its tardiness to act.
The crisis in Albania has highlighted the need for Europe finally to establish a common foreign and security policy. It is no longer comprehensible to or tolerable for our own citizens, of whom we are currently asking sacrifices and new taxes to meet the Maastricht criteria, that Europe should not develop the minimum of cohesion needed to send a humanitarian force to a European country in a process of disintegration within a realistic time scale. Even in these circumstances, however, the diplomatic efforts of some countries have, as they say, been pitted against us: bureaucratic obstacles have been put in the way and meetings that ought to have taken place very quickly deferred. We can only hope that a solution will finally be found within the Intergovernmental Conference, allowing a Community decision in these areas is able to be taken rapidly and by a majority of the Member States.
Nevertheless, we can detect some positive signs. Despite all the delays and the more or less disguised attempts at sabotage, a European peace force is about to leave for Albania. For the first time, this is an entirely European peace force, which is moving on its way without the usually crucial support of the United States.
A further positive element is that Italy is going to be coordinating the mission and that the other European countries participating in the mission have displayed confidence in Italy. As far as this Italian responsibility is concerned, I wish to stress the contemptible nature of the statements made in Austria by the liberal leader, Haider, who criticized his government not for taking part in the mission but because it had agreed that the Italian contingent should lead it.
Were that racist ranting to be confirmed, it would be of a pair with yesterday's statement by an Italian undersecretary of state, representing the main party of the left in the government, who had the effrontery and arrogance to assign to the humanitarian assistance and security mission the objective of securing the fall of freely-elected President Berisha.
We are clearly dealing here with schizophrenic and irresponsible attitudes and, perhaps, in some cases, a nostalgia for Enver Hoxha's barbaric communist regime. The hope is that Europe and Italy will be able genuinely to contribute here to reestablishing freedom and democracy in an Albania which has experienced such dreadful suffering.
Madam President, I do not want to make any small contribution of my own to turning this into a debate between Italians: the definition of Italian policy it will be a matter for the Italian Chamber of Deputies, as it was, yesterday, for the Senate. I want to take advantage here of the presence of the President-in-Office and the Commissioner to point to the need to learn the lesson of a number of critical events which led to this crisis. Commissioner Van den Broek rightly says that it is not for the moment predominantly a crisis, a humanitarian emergency. It may come to that, as the President-in-Office said, and it may not take long, but it is above all a sociopolitical crisis. I would add that it is also a major institutional crisis. But we have to ask ourselves how matters ever got to this state. And even though I cannot ask the President-in-Office and the Commissioner to state, unequivocally and clearly, their views about who is responsible for bringing us to this state of affairs, I venture to say that we, as the European Union and as the countries of the European Union, have some share of responsibility, by confirming, for instance, almost blindly, that there was election rigging. We pretended that it was better to accept that outcome of the election, even though we knew that many things had not proceeded properly. And it was certainly not an acceptable decision - though not, of course, one on which we could intervene - when President Berisha had himself re-elected by a somewhat compliant parliament, and that was probably what sparked it all off.
It was also a mistake to believe the statement given, officially, by the information service, according to which southern Albania had been occupied by armed bands. Admittedly, there are armed bands and criminals but there is above all violent opposition, of a kind we cannot endorse, to the President for two reasons: his self-election and the financial pyramid crisis.
If then we want to avoid a number of critical events recurring in the future, then we have to take important decisions. As regards the aid - and I am addressing Commissioner Van den Broek in particular here - we must ensure that the route taken by European Union aid is carefully monitored. That, clearly, is something we have failed to ensure properly.
As far as the forthcoming deadlines are concerned, Mr President-in-Office, and the elections in particular, I wish to ask you why, even if we have been unable to bring forward joint action as a European Union - and that would certainly have been better - we cannot do so now, making good that absence and supporting the electoral process. Why can we not have - with the participation of the OSCE and other international bodies, of course - joint action by the European Union to support an electoral process, which ought then to produce elections and a renewed constitution?
Madam President, ladies and gentlemen, up until now the Council has not decided to undertake joint action on Albania under Article J.3. of the Treaty, but the Commission also has not requested the Council to undertake such action, as it is entitled to do under Article J.8.3. of the Treaty. What has actually been done? Through its Council of Ministers the European Union has merely declared itself to be in agreement with the Security Council resolution and, at the present time, it is true, is backing the initiatives of the Organization for Security and Cooperation in Europe.
For all their lack of riches, Greece and its people have provided and are continuing to provide humanitarian and other forms of assistance to the people of Albania in their suffering and hardship, and a number of other Member States are doing the same. But the European Union, which has the capacity to give expression to the common will of the governments and peoples of all 15 Member States, is absent from Albania.
Gentlemen of the Council and the Commission, this Parliament does not know the reasons why you do not want joint action. The rumours and whisperings in the corridors do not tell us the whole story. Is it because of indifference or because you cannot agree among yourselves? Or could it be that you think that the interests of the European Union are better served by a policy of non-intervention? Whatever the reasons they cannot justify the official absence of the Union from the unfolding situation in Albania. In the present conditions, and bearing in mind the need to secure the prospects for democratization and economic recovery, the presence of the European Union in its own right and its active participation in events are absolutely vital.
In finishing I would like to say to the Italian Members of all the various political groups who are present in the Chamber that Greece has accepted Italian leadership of the force that will go to Albania and that it has confidence in that leadership. That decision has been supported by both the Greek Government and the Greek opposition. With the exception of one small political grouping, we in Greece subscribe to a common position in this matter. And I call on everyone on the Italian side to support the initiative. At this crucial time there must be no backtracking from any quarter because we all have very substantial obligations to Albania and its people.
Madam President, listening to the representatives of the Council and the Commission made me wonder which Council and which Commission they represent. I got the impression that they were speaking not for Europe but for another continent, and for another Union, and certainly not for the European Union. They have not even felt the need to apologize or to express contrition for having closed their eyes in order to avoid upsetting their man, Mr Berisha, even though they knew what was boiling up in Albania.
Ever since the last election parody in Albania, Members of this Parliament from all political groups have regularly rung the alarm bells with questions and always the answer has been the same: ' We inform the honourable Member that we will investigate the allegations and inform him of the outcome.' . You have never informed us, gentlemen, never. And by not giving us information in response to our questions you have shown contempt for this Parliament. The tragic events in Albania have caught you on the hop. Even now, as you have told us, you are still at the stage of monitoring the situation. Your rivalries and conflicting interest do not allow you to have a joint policy on Albania and to take joint action in the name of the European Union.
Is it really true, Mr President-in-Office? Do you now understand that Mr Berisha's police force requires training? Do you really now understand that there is an Albanian mafia and that there is a danger that humanitarian aid will not reach the Albanian people? You are being given a final chance to pursue the policy objectives set out in the European Parliament's resolution. You are the moral instigators of what has happened in Albania, just as you were the moral instigators of everything that happened in the former Yugoslavia, and it will be the last time that the people of Europe forgive you.
Madam President, in contrast to my group, I have signed and will be voting in my personal capacity for the compromise resolution on Albania, because I approve of what it says and agree that there is an urgent need to send an international humanitarian mission. The European Union, and Italy in particular, have - in my view - a political and moral duty to help the government of national reconciliation restore a climate of peaceful co-existence and democratic normality to Albania. All of the political forces in Albania, in the majority and in the opposition, including the committees of the south, are asking the United Nations to follow up the international mission that Italy will be coordinating.
To do nothing now in Albania would be a sin of omission through the failure to provide aid, though it is right that Europe should be concerned about the democratic fate of a country which is part of Europe, geographically and politically. Moreover, the voices raised here too in opposition to the mission, those of my own group, have no immediate valid alternatives to offer, save for general political proposals which do nothing to resolve the short term crisis Albania is experiencing.
In my view, we need to support Prime Minister Fino's coalition government, in all of its political demands, because today that government is the only body we can talk to that is able to administer Albania. And, in that context, in my opinion, President Berisha would do well to shoulder his responsibilities and make an effective contribution to finding a political solution to the crisis in Albania, particularly by making available his own office in the interest of national reconciliation, to encourage fresh elections.
I have now to direct criticism at the Council and the Commission for being conspicuous by their absence in this crisis, leaving it to Italy to manage the problem alone; they simply observed the outbreak of the crisis and the flight of the refugees without lifting a finger. The Commissioner herself, Mrs Bonino, went completely to ground in her own area of responsibility, namely aid to refugees. I therefore accuse the European Institutions of having remained inactive and having thus betrayed their duty of support to the Italian Government in the difficult crisis in which it is involved. I hope that a new common foreign and security policy will be able to prevent fresh crises, including through the use simple majority voting. In the case of Albania, the solution involves sending in immediately the international force that has my support, and I shall be voting for the resolution notwithstanding the view of my group.
Madam President, I would like to begin my contribution by paying tribute to the many very brave men and women in Albania who have risked their lives and their livelihood in order to try to preserve peace, order and decency in that country. Their bravery deserves our admiration and indeed our support.
We all know that what is in the back of our minds, and what we fear, is that Albania will turn into another Bosnia, and if that happens the whole of the Balkans will explode. It is in that context that we have to see our debate today. So while I would pay tribute to the efforts that have been made so far by the Council and the Commission, we have to say that more definitely needs to be done.
I share the concern that has been expressed by some Members today that the multinational protection force is not sufficiently representative. Too much emphasis is being placed on Italy in a theatre where history should tell us that we ought not to put the Italians into too exposed a position. There is a danger on all these occasions of the protection force becoming part of the problem rather than part of the solution. That is the risk we are taking by not having a fuller, supported protection force.
If ever there was a time for European solidarity surely it is now. I agree entirely with those who called for joint action in Albania because history has surely taught us that if we turn a blind eye to the Balkans it will damage us all. We have turned a blind eye to what has gone on in Albania for too long and we are now reaping the consequences. We must get humanitarian aid, we must get peace restored, we must ensure there are proper elections based on free media and respect for the rule of law. That is not going to be easy and it is going require far more effort than we have been prepared to put into it up to now.
Madam President, in two minutes there are only two things I can say: the first concerns the role of the Union in the current crisis in Albania, a role which, despite the support of the UN, does not provide for the Union to assume full and direct responsibility on the basis of the Treaty in force. It is in fact merely co-participation, even though the mission in Albania lines up a number of states in the front line, starting with Italy. The feeling is that, yet again, the Union has lost an historic opportunity to exercise a birthright that has to be won on the ground and that noone in the world would, for political and cultural reasons, dare call into question.
The risk is that in the heart of old Europe we are seeing perpetuated the situation that Luigi Sturzo described when he said that in every state all of the citizens are disarmed and only the government is armed. In our continent all of the states are armed and only international authority is disarmed. And since there can be no peace without law nor law without sanction, either Europe manages very rapidly to acquire a unitarian structure for security and crisis prevention or our continent is destined to remain a prisoner of the state of nature in which all nations are prone to mete out justice for themselves and slide back into barbarianism, as happened in Bosnia and is likely to happen in Albania.
Secondly, in Albania now, the real problem, as has been said, is not so much all the humanitarian aspects - the need for food and drugs - as the urgent need to restore, on democratic bases, the authority of the state and the sovereignty of the law. In Albania, legitimacy was conferred on that authority and on that sovereignty from the base, that is say through political and, above all, administrative elections. It follows that, in Albania, there can be no legitimate authority outside the head of state and the head of government. The mission will have some hope of success only if those basic rules are respected. It is, however, destined to fail miserably if the Leninist approach that still exists in the socialist party, which has a tendency both to support the Fino government and to establish political agreements with the revolutionary committees and armed bands, is not discouraged.
Madam President, with their statements the Council and the Commission have attempted to feed 'European parliamentary political camomile' to us and, through us and through the media, to European public opinion. That is an odd sort of thing to say but it needed to be said.
Accept the message, because you cannot run away from it! We are talking about blatant and naked military intervention in an independent European country. Intervention aimed at shoring up the corrupt, thieving, mafia-riddled Berisha regime which you have nurtured and succoured and are now intent on sustaining. Neither you, nor the UN under Anan, nor all the international organizations put together, nor anyone else can deprive the Albanian people, who have decided that enough is enough, of their inalienable right to determine the fate of that man. You, and with you those who put their names to this resolution, and who make no mention of Berisha and support the military intervention without a murmur, have no right to decide from here, from restful armchairs, to send the sons of the European people to kill or be killed in what could well become a bloodbath, purely for the purpose of enforcing unlawful interests and grabbing spheres of influence. Because that is what the game is.
So accept the message! This situation will not die away. Sooner or later it will boil up again and you will discover that you cannot establish real democracy at the point of a multinational gun. You will just create a 'fast food' democracy. A variation on Berisha democracy!
Madam President, anyone following today's debate will have noted that it has been conducted with cool common sense although, in some cases, not without emotion. There is absolutely no point, given the present situation in Albania, in moaning about communism and about the successors of communism in Albania, whose part in the proceedings has not been very edifying. And anyone who still talks about the dubious role of the socialists in Albania should be asking himself whether he is striking the right note.
Because what matters now, as I see it, is that all men of good will should pool all their resources to work to improve conditions in Albania, to work together, and Berisha himself must play a constructive part in this process of reconstruction and do his bit for it.
I should like to emphasize how seriously this House has taken, and still is taking, the debate on the situation in Albania. I believe the debate, and the joint motion for a resolution, which addresses all the important factors, show that we are prepared to do what is necessary to help support the building of new political and economic structures; all speakers in this debate have clearly expressed that point of view.
The emphasis is on 'joint' , because without joint action the task will not be done. To this extent, I hope that the announcements by the Council and by the Commission were not just empty promises.
Mention was made at the beginning of this debate of the ECU 500 million or so that have found their way to Albania through the PHARE programme. The Commission will have to ask itself - not today, but sometime - where that money went to. At any rate, when I was in Albania I saw nothing of any of the projects that were allegedly being aided with that money. I believe, at the end of the day, the international community and especially the European Union, the OSCE and the International Monetary Fund, now have a duty to support the macroeconomic development in Albania so that people there can once again have a future. Otherwise, I think, the long-term prospects for that country are poor. Anyway, we are willing to do our part.
We will be voting for the joint resolution, even though it is not perfect and does not provide an adequate response to the problem facing us. The problem is one of trust. It is impossible from here fully to comprehend the depth of mistrust felt by the Albanian people towards, on the one hand, Mr Berisha, and, on the other, towards us and the European Union as a whole. That mistrust is very understandable. There are many here who have supported Mr Berisha and who continue to support him, despite the fact that he bears the biggest share of responsibility for the fraudulent elections and the political crisis and for the pyramid-type savings theft and is the main object of suspicion in regard to every attempt to impose irregular solutions on Albania. He lacks all credibility. If we want to restore trust, we must do everything we can to bolster the government of national reconciliation and to establish a European Union influence well in advance of elections and during the elections on all matters pertaining to the restoration of democracy. There must be no hint of support for Mr Berisha. We must allow him to be marginalized by developments. Lastly, Commissioner, we must ensure that the victims of the pyramid-type savings theft are compensated. You mentioned that last time, but neither you nor the Council have said anything about it today. And likewise, unfortunately, there is nothing about it in Parliament's resolution. Without that compensation any political solution will be founded on shaky ground.
In the Belgrade case the European Union sided with the peaceful demonstrators against the Milosevic mayor. And the mayor fell. In the case of Bulgaria, it sided with the peaceful demonstrators against the Videnev government. And the Videnev government was brought down. It is taking the same sort of stand today on Belarus and Lukashenko. So we must ask why, even now, there is this support for Berisha and his clique, for the people who are sabotaging the development of democracy in Albania, when the United States, whose lead we generally follow, has already distanced itself from the man? Why this continued tolerance?
The Left Group gave a warning about this when the European Union was monitoring the elections, when even the socialist governments were sending their presidents to pin medals on Berisha at the time of the elections. It gave a warning then and it gives a warning now that, in this political crisis, as Mr Van den Broek has said, we must tackle the political problems first and, above all, neutralize, not for reasons of revenge but for the sake of Albania's survival, the faction which is undermining the democratic process in Albania, before we do anything whatsoever about sending peace-keeping forces.
It saddens us to see the European Parliament effectively rubber stamping the Council's positions and displaying such frightening 'savoir vivre' towards Berisha with this joint resolution, this compromise resolution, rather that trying to give the Council some impetus. We are requesting that votes be taken on our own amendments which, among other things, call for President Berisha's resignation. I believe that that would improve the situation in Albania.
Madam President, you will appreciate that it is not easy to respond to the points raised by twenty different honourable members, many of whom have quite rightly demonstrated their own particular concern and emotion at the developments in Albania. I understand those emotions because sometimes my blood runs cold when I see a European neighbour descending into a state of such anarchy and self-destruction. I think we are all extremely engaged by this and deplore it deeply.
Reacting to the main points raised by honourable members, I can pick out three questions which are raised repeatedly. The first is: did we see this coming and did we react adequately? The second question: when the total collapse began in February/March, did the European Union react adequately then? And the third question: ought we not to intervene with a far more robust military response than is being prepared at the moment?
That is rather the thrust of the questions I am hearing.
As regards the first question, I would suggest that it is easy to be wise after the event. It is of course easy to look back and say, we did that wrong and we should have seen it coming. But we did not. A lot of systematic work was done last year. To start with, those wretched elections of May 996 were carefully monitored by an OSCE mission. A report on them severely criticized the elections and recommended that they be re-run in a number of districts. The Council of the European Union took a clear political position on this, to the effect that if the OSCE report was not complied with the Council would not be prepared to pursue either contractual links or further economic cooperation for the development of relations with the Albanian Government.
At that time diplomatic ties were the only instrument open to the European Union. I should remind you that in the autumn local elections were held which were monitored by the Council of Europe and in the view of the Council of Europe they were fair. At that time the political assessment was that Albania had again turned a corner and was moving towards normal democratic conditions, so that some of the pressure had eased. After the winter it became apparent that a lot more was going on and then things really began to unravel in February/March, sparked off by the familiar problems of pyramid investments, perhaps, but of course the roots of the problem are broader and deeper.
The crisis in Albania, Madam President, is not a civil war. In Albania it is not one ethnic group fighting the other and we do not have one traditionally established political group refusing to allow another one its place in the sun; what we have is the complete collapse of a social and economic system, a total loss of authority on the part of the government in power, both nationally and regionally.
Faced with this, we in the Council asked ourselves the first question: we have to do something, but where do we start?
The place to start, ladies and gentlemen, is with the restoration of some degree of order and authority, because otherwise nothing can be done. So first we needed to establish contact with the interlocutors in the field: President Berisha, the political parties, the other people in authority. With this in mind the OSCE very promptly dispatched its envoy, Dr Vranitsky, to Albania and the Council sent its President, Mr van Mierlo. They endeavoured to secure an agreement amongst all the political groups involved, with two principal elements; firstly, immediate measures to restore public order and a minimum of public order and, secondly, the introduction of a joint political process leading to the restoration of normal political and democratic relations. That agreement was concluded, and as a result the Fino government was formed which is now trying to make its mark. Those who say: we should not have sat on the fence, we should have told the President to step down, are forgetting the first priority, namely to restore a minimum of public order, because as things were nothing at all could be started. So that is the way we chose not to go. When we hear it said in this House 'you should not have done that' , I think that the House, or some members of it, fail to recognize what the first priority is, namely to restore order.
The third question, and I am picking up here on a number of the comments made, is whether the European Union ought not to have acted more forcefully. Fast, and with military means, etc. My response to that is this. The European Union is not a military organization. The European Union has no mandate in military matters, has no mandate for defence policy. In the interinstitutional framework we are thus talking about something which is inappropriate.
The second thing, as I said before, is that the problems in Albania are not those of two belligerents who are out to get each other and where an outside force needed to intervene to keep them apart and restore order. The problem is a total collapse of the social and economic system and of national authority. Given the security situation there - and you all know how the average citizen in Albania is armed to the teeth - it would have been totally irresponsible if a large European political power or military power had been brought in with little forethought to restore order. I think that those who advocate this implicitly or explicitly are arguing irresponsibly.
I am particularly glad to see that a number of countries have formed a coalition of the willing - not as an initiative of the European Union, because it has no authority for that, the Council has no military authority - backed by a declaration of empowerment in a resolution of the Security Council to provide a multinational protection force. This is now being carefully put together. That means the definition of its remit, deployment, structure and cooperation on the one hand and the very complex question of the command structures and the rules of engagement on the other hand. All these things have to be very carefully considered, because as several honourable members have said, the situation is still uncertain. The security position is precarious and unless we proceed with the utmost caution and plan carefully, cooperating as far as possible with the Albanian authorities which are willing to cooperate and also to lend their good offices to enable this police, military force to play its part, I think we can expect serious disappointment from the use of military resources.
To sum up: I fully understand your frustration and embarrassment in this House at the fact that a European brother nation can fall into such disarray. But I think we must not allow the emotion which we too feel in the Council to show through, but must demonstrate cool judgment so that as the different phases of the crisis unfold we can do what is necessary at a given moment, and do, I say again, what is feasible. Both in Albania and in the matter of political decision-making, we know what is needed, but we have to look at what is feasible.
Madam President, I just rise, since it is obvious that I have not been here during the whole of the debate, to say that my colleague, Hans van den Broek, expresses his strong regrets at the fact that he unavoidably had to leave the Chamber early in order to catch an aeroplane. Clearly, that would not have been his wish in any other circumstances. He has also asked me to say that if there are specific questions of detail or information arising out of the proceedings of the debate, to which he will obviously pay close attention, he will be happy to provide answers to those specific questions in writing.
Madam President, I think that we have an obligation to the voters of Europe not to allow false impressions to be created. It is very important that we in this House should make clear that it is a mistake to think that we did not know that the elections were fraudulent.
We did know that the elections were fraudulent and we did nothing about it.
Secondly, it is not correct that we considered public order to be the highest priority, because if we had really wanted to give priority to public order we would have disarmed and disbanded the secret police.
The people of Albania have taken up arms because we let them down and did nothing.
I have received seven motions for resolutions tabled under rule 37, paragraph 2, of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday, at noon.
Situation in Hong Kong
The next item is the Council and Commission statements on the situation in Hong Kong.
Madam President, I am grateful to you and to Parliament for asking me to speak today on Hong Kong. In less than twelve weeks from now Hong Kong will revert to the People's Republic of China. The Council views the future of Hong Kong with confidence and is sure that the close relations between the United Kingdom and the People's Republic of China will guarantee a smooth hand-over of power. There is much to be gained from a smooth hand-over of Hong Kong. What happens to Hong Kong is relevant to all the trading nations, including the European Union's Member States, whose trade with Hong Kong totalled some 43 billion ECU in 1996. Hong Kong is of vital importance as a gateway to China and a financial and commercial centre for the whole of the Asian region. But we must never forget that the future of Hong Kong is also the future of six million Hong Kong residents who have been promised that they can continue their present lifestyle for the next fifty years.
The two parties involved in the hand-over, the United Kingdom and the People's Republic of China, have negotiated extensively and will continue to do so over the next four months and thereafter as well to ensure that the hand-over is smooth. Many aspects of the transition have already been successfully debated and worked out, for example continuity in Hong Kong's civil service. The Council hopes that the remaining four months will see the successful resolution through debate of the remaining issues involved in the hand-over.
In recent months a number of events have occurred which are important to the future of Hong Kong. In December last China set up a provisional legislative body, the so-called Provisional Legislature, which after 1 July will take over the duties of the present Legislative Council, Legco. The Council hopes that this Provisional Legislature will not hamper a smooth hand-over and the future development of Hong Kong. The Council assumes that the Provisional Legislature will be replaced as soon as possible after the transfer of sovereignty by a permanent legislature to be elected in accordance with the principles laid down in the Basic Law.
Mr Tung Chi Wa has been appointed as future Chief Executive and has chosen his future council members. The Council welcomes the appointment of Mr Tung which removes a point of uncertainty concerning the hand-over. From Tung's choice of top officials and the members of the Executive Council it is clear that he is resolved to ensure a maximum of continuity in the machinery of officialdom, which the Council welcomes.
The death of Mr Deng Xiao Ping, architect of the one country, two systems principle, is not expected to prompt any change in China's policy towards Hong Kong.
It is now time to look to the future and trust the Government of the People's Republic to apply the principle of one country, two systems after 1 July as promised. A prosperous and stable Special Administrative Region, the SARHK - my apologies for this acronym, but I was not the one who thought it up - is doubtless what the Chinese Government wants too.
Last December's European Council in Dublin once again confirmed the great importance which the European Union attaches to future peace and prosperity of Hong Kong as a special administrative region of the People's Republic of China, together with the European Union's wish to do everything possible to assist a smooth transition. We are working energetically to continue our ties with the SARHK in the World Trade Organization and in other instances where Hong Kong can act independently by virtue of its Basic Law. The Council has asked the Commission to put forward proposals during 1997 to secure the best possible guarantee of close economic cooperation with Hong Kong. The Dublin summit also stressed its full support for the special status of the SARHK and its citizens in every respect, including their right to representative democratic institutions of the kind already in place.
Full implementation of the Joint Declaration is the best guarantee that Hong Kong will remain a success and that its people can continue living the lives to which they are accustomed. The Council will thus watch carefully to ensure that the terms of the Joint Declaration, an internationally binding treaty between the United Kingdom and the People's Republic of China, are adhered to.
To conclude, many of the requirements for Hong Kong's continued success have already been met. The economy is healthy and people appear to be facing the future with confidence. But unavoidably there are also concerns and anxieties at this time. That is normal in times of change. Strikingly, it is mostly people outside Hong Kong who are concerned, whilst most of the citizens of Hong Kong itself seem generally more optimistic about the future.
The European Council in Dublin expressed its support for Hong Kong. The Council will monitor developments up to the time of the hand-over of sovereignty and afterwards too, when China shapes its policy of one country, two systems, in what will then be known as the Special Administrative Region of Hong Kong. The Council has faith in Hong Kong's future and will work for close cooperation in every possible area.
Mr President, the Commission welcomes this opportunity to discuss Hong Kong and I am grateful to Parliament for providing this facility by tabling these motions today. My references on this occasion will be only to Hong Kong but the House can be assured that the policy approach that I spell out here will be sustained also in the case of Macao which naturally, as time goes by, will be receiving more extensive treatment both in this House and elsewhere.
With the transfer of Hong Kong's sovereignty - as Mr Patijn has just said - just twelve weeks away, this debate is obviously timely but it is also a good moment to look ahead beyond the handover on 1 July and to reflect on how our relations with Hong Kong as a special administrative region of China might evolve in the future. We believe that Hong Kong will play an important and positive role in our relations with China in the decades ahead. As the House will know, over recent years the European Union has taken every opportunity to stress the importance it attaches to the future of Hong Kong. The European Council has repeatedly emphasized the Union's strong stake in Hong Kong's future peace and prosperity. The European Union's economic interests in Hong Kong are both large in scale and deep-rooted. Hong Kong is our tenth-largest trading partner with over 100 European Union financial services companies and about 250 regional headquarters of European Union companies settled there.
But our interests are not only economic and commercial. More Europeans live in Hong Kong than in any other city in Asia and Hong Kong's spirit of openness obviously means that we have many shared values. So, Hong Kong is and should remain one of our main Asian partners. In the coming weeks therefore, the Commission will bring forward a communication, which will also be transmitted to Parliament, looking ahead at our future relations with Hong Kong in a comprehensive fashion.
The Commission believes that effective implementation of the Sino-British Joint Declaration and full observance of the Basic Law is the best way to protect the European Union's very real interests in Hong Kong, and of great importance to preserve the well-being of the people of Hong Kong. We give this clear message to the government of the People's Republic of China at every opportunity. The effective application of the Joint Declaration and the Basic Law will mean that Hong Kong as a special administrative region of China, enjoys a high degree of autonomy, not only in economic affairs but in administration, finance and the legal system.
The Declaration and Basic Law also confirm the essential core freedoms in Hong Kong, including freedom of speech, of assembly, of association and of religion in practice and belief. The International Covenant on Civil and Political Rights and the International Convenant on Economic, Social and Cultural Rights will continue to apply to Hong Kong.
Of course for reasons that are very obvious there has been much concerned speculation about the continuance of these arrangements in the future. The arrangements are, however, laid out very specifically in the Joint Declaration and the Basic Law and this must be regarded as the fundamental guarantee for the people of Hong Kong. It is clearly something which we will be seeking to monitor closely in the years to come and the Commission expects the existing common foreign and security policy mechanisms to give regular consideration to Hong Kong since the CFSP instruments are clearly there to be used.
The depth of the European, United States, Japanese and other interests in Hong Kong is not the only reason to have confidence that Hong Kong will continue to be an important partner to the international community. The Joint Declaration is an international agreement deposited in the United Nations but, more than that, the international dimension is central to the Joint Declaration and the Basic Law. Hong Kong will continue to be a distinct voice as a separate member of numerous international organizations and will be able to sign international agreements in areas within the Hong Kong SAR's autonomous responsibility.
In the years to come we will be expecting Hong Kong to maintain its status as an active and autonomous partner in economic affairs and in the other policy areas reserved for the SAR. I emphasize that it is in the interests of everyone outside and inside China to maintain international confidence in Hong Kong. Uncertainty about the legislative process and about the legal system in Hong Kong can only be harmful to that confidence. That is why we are concerned about some developments in recent months relating to the Legislative Council and to civil liberties legislation.
This is a sensitive time and it is very important that reassurances are given to the people of Hong Kong and to the international community about the preservation of democracy, civil liberties and the rule of law. A clear announcement that elections for a new Legislative Council elected on a free and fair basis will definitely take place soon after the handover would be a clear and important reassurance about Hong Kong's future stability.
The Hong Kong Special Administrative Region, as provided for in the Joint Declaration and the Basic Law will, obviously, be unique but that very uniqueness makes it doubly important that people in Hong Kong, in the rest of China and in the international community give the Hong Kong SAR a chance to work as intended. I assure the House firmly that Hong Kong will not slip from our sights in the Commission. On the contrary, as we will propose in the forthcoming communication, we can play our part in maintaining Hong Kong's traditions of openness and internationalism first by following the situation there very closely and secondly by developing contacts further.
We therefore intend to monitor and to report regularly on all aspects of Hong Kong life and I can certainly confirm that this will include an annual formal report to the Council and to Parliament on all questions relevant to EU-Hong Kong relations, not least political and commercial matters, human rights and cooperation.
In addition, we in the Commission intend to build on the progress made in recent years in intensifying ties with Hong Kong, as so many individual European citizens whether students, visitors or businessmen - and many others, including this Parliament, have done. Since 1993 our office in Hong Kong has played a critical role in developing our relations with the area and we attach great importance to its role as an independent office providing a direct link with Brussels. That office will continue to perform this function in the future.
We will work to ensure that this intensification of relations continues and we look forward to the active employment of the Joint Declaration and the Basic Law and the further evolution of our relations with Hong Kong in the years to come.
Mr President, could I thank the Commission and the Council for the clarity of their statements and could I also begin by making clear what this debate is not about. It is not about China.
After 1 July Hong Kong will be governed under the principle of one country, two systems, and logically therefore Hong Kong has to be discussed in its own right and must not be used by people as a sort of Trojan horse to discuss and criticize China.
We have requested this debate for two particular reasons which we wish to highlight. Firstly, after 1 July Hong Kong will no longer be a solely British issue, it will become a concern for the whole of the European Union. And secondly, as has been said particularly by Commissioner Kinnock, a peaceful transition of Hong Kong is in the interests of all concerned. Hong Kong is the world's eighth largest trading entity; it is the regional harbour for south-east Asia; it is the gateway to trade with China and as such is a major motor of economic growth in the world.
A successful transition will benefit us all. An unsuccessful transition will equally damage us all. A mishandled transition will, in particular, hamper important political developments in the region - including, it seems to me, China's eventual membership of the WTO, which we all hope will happen sooner rather than later. Of course there is no reason, as has been said by the Council and the Commission, why the transition should not go well. The Chinese Government has given a clear commitment to uphold the Basic Law and the Joint Declaration, and I would certainly not wish to question the sincerity of that commitment. Furthermore, the decision to maintain in place the existing Chinese civil servants in Hong Kong is an important vote of confidence in the area, particularly given the high quality of the individuals concerned.
There are of course one or two areas of concern. The setting up of the provisional legislature was at worst illegal, as the governor claims, or at best unwise, unjustified and unnecessary, as the Americans have claimed. The intention to repeal or to amend the Bill of Rights Ordinance - which includes provisions of the International Covenant on Civil and Political Rights - along with the Societies Ordinance - which was aimed after all at dealing with the Triads - as well as the Public Order Ordinance which deals with meetings and demonstrations must cause us some concern about the future of human rights in Hong Kong. Furthermore, the way these measures are being proposed by a preparatory committee meeting in secret gives us no confidence for the future.
As the chairman of the Hong Kong bar association recently wrote, the rule of law requires that the process of making and repealing law is open, reasoned and in accordance with the law. I do not believe these proposals match that requirement and therefore it is important, as Commissioner Kinnock has indicated, that elections for a new Legislative Council are held as soon as possible. Article 70 of the Basic Law says that these elections should be held within three months of the dissolution of the existing Legislative Council. Given that it will be dissolved at midnight on 1 July - or one minute past midnight on 1 July - then these elections should be held this year and not next year as some in Hong Kong have claimed.
The rule of law of course is vital for the future, and yet a Chinese official commenting on the provisional legislature says it exists under a legal system different from that of the British Hong Kong Legislative Council. However, the continuing application of Hong Kong's legal system has been promised in every detail and therefore we must demand that the law is applied consistently, in accordance with the Basic Law.
When I was in Hong Kong a number of people observed to me that people involved in cases of litigation were asking for postponement of their cases to after 1 July, implying that they might be getting special favours after that date. We must not allow this to happen. There has to be respect for the rule of law. Similarly Mr Tung told me in conversation that he does not want to see foreign interference in Hong Kong political activity. I would agree with that. After all I have said that Hong Kong millionaires should not subsidize the British Conservative Party as they have been doing up to now! But there is a question about how far this law goes. Does it include all political activity, in which case trade unions will not be allowed to participate in the international fora, nor with human rights groups.
The best guarantee of human rights is the ability of people to cooperate at an international level. It is therefore vital that we get a message across today that human rights are not some add-on extra, they are an essential prerequisite of a modern economy. You cannot have economic freedom without political freedom. That is why it is important that the Council of Ministers speaks with one voice on this issue - not as it has done on some other issues recently - and makes it clear that we are committed to ensuring the future prosperity of Hong Kong. That is why I welcome Commissioner Kinnock's statement that the Commission will monitor the transition in all its formats. That way we can ensure that all of us benefit from the continuing prosperity in Hong Kong.
Thank you Mr President. I do not want to spoil the air of unity about this debate, because I know that most of us agree with the resolution tabled before us. I would, however, only point out to the House that talking about China gives some difficulties to Members of the Party of European Socialists since I understand that the Chinese Communist Party is a fraternal organization of the PSOE. I would sincerely question why Hong Kong millionaires have not given any money to 'New Labour' , but I think the answer speaks for itself.
I wanted to thank the Council and the Commission for their remarks. The Council might have had its statement written in Paris: the optimistic tone regarding China's intentions seemed to have been written in French. The French, I note, are currently in Beijing seeking an end to the EU arms embargo, and I want to thank the presidency for the efforts they have been making to try and get a resolution on human rights in Geneva. This, I think, will be the European Union sticking to its guns, not trying to sell them to Beijing. Thanks also to the Commission for a very comprehensive statement which goes a long way to reassuring us that at least the Commission is going to pay some regard to the situation in Hong Kong after the handover.
It is of course true that Hong Kong is of great importance economically to the European Union. The Commission has already spelt out some aspects of this but I would like to say that there are 45, 000 European citizens in Hong Kong; that the European Union is its third largest trading partner after China and the USA; that Hong Kong is the European Union's twelfth largest trading partner in the world; and that our exports to Hong Kong amount to about ECU 2, 000 per head in Hong Kong, whereas Australia takes only ECU 400 and Japan ECU 200. Hong Kong has of course been an entrepôt for exports to mainland China for generations but recently, since the reforms in mainland China in 1978, these have risen about 500 %.
There are, as the Commissioner remarked, many European companies which have their headquarters in Hong Kong and there are 44 Hong Kong based banks incorporated in the European Union itself. So that is some idea of the importance of this territory to us in Europe, not just to the British but to Europeans as a whole.
Might I add that Hong Kong with a population of 6 million produces about 23 % of the wealth of China as a whole and currently enjoys 100 % democracy. I am reassured that the Commission is going to monitor in particular the political and social developments in Hong Kong after the election and I join with Mr Titley in making the demand that there should be free and fair elections, based on adult universal suffrage, within three months of the hand-over on 1 July. This, I think, is the most essential of the rightful demands the international community has to make of China when it takes over this territory. I myself do not share the unbounded optimism either of the Council or of some other commentators. We need to be very vigilant, and this Parliament as a whole, I hope, will be so.
Mr President, it seems to me that the fragile promises made by China are very gradually being broken; whatever Mr Titley may say, Hong Kong's problem is in fact China, and that cannot be left out of account. The agreements signed by this major trading partner of many Member States of the European Union are also being broken, given that, according to the new Chinese leadership in Hong Kong, the Legislative Council democratically elected in September 1995 is going to be dissolved, the laws that provide for and safeguard the freedom of the press and the freedom of association are going to be repealed, associations are no longer going to have the right to maintain links with foreign organizations and there will be restrictions on the right of assembly and expression.
If we do not need to be concerned about China, Mr Titley, then I do not know what else we should be concerned about. I am also, plainly, addressing the Council which has demonstrated an optimism that I consider unjustified in view of the current situation. I therefore believe that the commitment entered into here by Commissioner Kinnock to ensure that the Commission is able continuously and constantly to monitor the situation in Hong Kong is an important one but it is not enough.
We are demanding that by the end of May there should be a report back to the European Parliament on the human and civil rights situation; we are calling upon the Commission to increase its own diplomatic representation in Hong Kong and for the situation to be closely monitored.
Mr President, it is 13 years since the signing of the Sino-British Joint Declaration; that is 13 years of the UK telling its European partners: ' Have no fear, Hong Kong is safe in our hands.' There is now fewer than 13 weeks until Hong Kong becomes a Special Administrative Region of the People's Republic of China; fewer than 13 weeks for Europe to make up its mind on how to build a coherent common position on Hong Kong and how to deal with unfinished bad business.
The President-in-Office spoke of the importance of Hong Kong to business. I would like to tell him that bad business for democracy is bad business for business. His statement to me seemed not to be written so much in Paris as in the hallowed halls of the Foreign and Commonwealth Office in London.
My interest is not just in business, it is in people. The President's colleague, Mr Van Mierlo, had to write a letter to his colleagues ten days ago about Europe's failure to agree a common motion on China at the UN Human Rights Commission in Geneva. If we are having a problem with human rights for 1.5 billion people, what hope is there for the human rights of 6 million in Hong Kong?
If there is one area where European countries could benefit from standing foursquare behind the European flag, it is on relations with China. China has announced its intentions to repeal parts of the Bill of Rights Ordinance and 25 other ordinances and to abolish the directly elected legislative Council.
Just last month I went with a group of other Members of this House to Hong Kong, and I can tell the President-in-Office that the fear is not mainly from the outside, the fear is in Hong Kong. I hope that the Council will join with the United Kingdom in seeking referral of the question of abolition of Legco to the International Court of Justice.
When we were there we met the Chief-Executive-designate, Mr Tung. He appears to be a good man and he is trying to do a difficult job to the best of his abilities. But if, when he talks of traditional Chinese values, it turns out to be the same as the Asian values practised elsewhere in Asia or worse, as the famille-patrie-travail once advocated in Europe then the liberal and democratic forces, whom we also met in Hong Kong, will face a daunting task and they will need our continued help.
In conclusion, Liberal Democrats in this Parliament want Europe to have new watchwords on Hong Kong: vigilance, active assistance and zero tolerance. China is the world's major totalitarian state. Let us coax it into democracy and liberty.
Mr President, the peaceful solution to the problem of Hong Kong is a positive example of negotiated settlement of a serious bone of contention. When so many conflicts exist in the world, and even in Europe, the fact that the handover is taking place smoothly - a flexible transition, as the President said - is to be applauded, in my view. That does not mean everything is settled.
Whatever the case, if we, as a European Parliament, want to contribute to a good outcome and the development of mutually advantageous cooperation with China, we must not proceed as recommended in the common resolution, and my group has not signed it.
I want to make two comments on this subject, While it is right to remember the European Parliament's traditional positions on human rights - positions I support - it is no good trying to regulate the social and political life of the Chinese by making demands which are not made on other governments: those are double standards.
I also want to express my disagreement on the support given to the American law on Hong Kong. What right has the American Congress to legislate on Hong Kong? We do not know this law, and we are asked to place ourselves inside its framework! That hardly represents a reasonable position on this issue. Besides, I discern a very different tone in the Council's statement.
In the latest issue of the Hong Kong Human Rights' Monitor News Letter it is possible to read the following: ' History will judge Britain poorly for holding the Hong Kong people back from political life' .
I think we can summarise the Hong Kong problem by saying that it was created by Great Britain but is being exploited by China. Unfortunately the introduction of democracy in Hong Kong did not start until after the Chinese-British agreement in 1984. This is precisely why China maintains that Governor Patten's democratic reforms are against the agreement. But it is obvious that democracy and human rights have an intrinsic moral and political value which must carry more weight than international agreements which have been entered into over the heads of the people concerned.
Of course there are some positive features in the Chinese attitude which have also been noted in the common resolution. But there is far more to be concerned about. I agree therefore with those speakers who are concerned that the Council representative seems so unconcerned about the process which is emerging as the transfer of Hong Kong to Chinese rule. There is every reason to emphasise strongly the need for continuous monitoring of the events in Hong Kong and to be prepared for action on the part of the Union.
Mr President, I do not share the Council's optimism either. I do not think enough attention has been paid to the things that are going wrong, notably the dissolution of the Legislative Council, but also, more recently, the dismissal of seven of the eight rectors of Hong Kong's universities, which does not augur well for the collaboration which might be established with these universities.
I am not one of those who think we can reasonably hope for two systems in one country. I think we ought to work for one system in one country. The problem is to make the leaders of the People's Republic of China understand that the system in force in Hong Kong should become the system for the whole of China. We can comment - as Mr Gahrton has just done - on the failures of the British government in establishing democracy in Hong Kong, but we often forget that democracy is not just elections.
Democracy is also a legal system and a court system which works: some Chinese authorities are beginning to understand the importance of all these things. In particular, there are the statements by the President of the People's Assembly, Mr Chao Cheu. I think we must impress on the Chinese leaders that Hong Kong should become the model, that the system in force in Hong Kong should be exported to become the only system throughout China. Obviously there are improvements to be made - there are all the electoral aspects, all the civil rights aspect - but I think Hong Kong is the real starting point for establishing democracy in China. We welcome the Commission's promise to report continuously on the development of the situation. We hope the Council will change its policy. It is not the Dutch Presidency which is at fault; it is doing remarkable work in the UN Human Rights Committee, and that has not been the case with all the Member States. Four, in particular, have done disastrous work, and I think that must change. It can only change with a common foreign policy. And a great deal needs to be done on that between now and the Amsterdam Council.
Mr President, my colleague, Mr Titley, is absolutely right when he warns people not to use Hong Kong and Hong Kong human rights as a stick to beat China. People who do so do not help Hong Kong. However, he is fundamentally wrong when he says this debate is not about China. The whole nature of the problem, all the difficulties that we have with Hong Kong are based on the difficulties Britain has handing over its last remnants of empire and on the very strong sense of hurt pride and, indeed, humiliation that China feels in having ceded territory to my country in the past. I have been listening to Chinese politicians for the past 13 years and that tone of deep resentment is either on the surface or very shallowly beneath the surface.
It is interesting - as an aside - to note that that does not exist with Portugal and Macao. But none the less that resentment is there. There are some problems now in coming to terms with that, but it has spilled over into attacks on Governor Patten's reforms. The argument that they are belated seems to me misguided. Once democracy is introduced, it is introduced. It may be a good debating point to say that it is belated, but that really does not have much foundation.
We must understand that those reforms brought in by Governor Patten now have broad support. That is the key point. The Chinese seem unable to grasp the essential point, pointed out by Mr Watts and others, that it is not simply a money-making city; its economic welfare depends on the wellbeing of its citizens, and that point has yet to be grasped.
Britain's rule will end. Something called Europe can provide - to use Hong Kong parlance - the 'through train' to continue interest. Europe provides a convenient fiction for us to continue a dialogue with the Chinese, free from the colonial past and the colonial resentment.
I just have two further points. One is specifically to the Council: it must make rapid progress on allowing the SAR passport-holders visa-free access throughout the 15 Member States. Secondly, to the Commission: I welcome Mr Kinnock's statement. However, can we press the Commission to draw up a trade and cooperation agreement with the SAR of Hong Kong as soon as possible?
Mr President, systematic abuse and denial of human rights continues in mainland China, yet the Western world remains embarrassingly silent. Regrettably the reason is patently obvious: commercial interests are dictating the policy towards China in both the United States and many European Member States. It would seem they would prefer to forget the events in Tiananmen Square and yet at the same time they will protest loud and long about the denial of democracy and human rights in other parts of the world with which they have no significant trade. I believe this hypocrisy must stop, and must stop now.
Events in Hong Kong after the hand-over in July later this year will be pivotal and revealing as to the role that mainland China intends to play in the region. China has given undertakings in the Sino-British Declaration that the Hong Kong Special Administrative Region will enjoy a high degree of autonomy, except for foreign and defence affairs. The European Union must ensure that these international commitments are fulfilled. In that sense I welcome the statement of the Commission, although I am concerned about the comments of the Council.
The dissolution of the Hong Kong Legislative Council is an ominous sign, as is the stated intention to restrict freedom of assembly and expression and to alter the composition of the island's civil service.
The European Parliament should work closely with the US Congress to stiffen the backbone and resolve both of the European governments and of the current US administration. We should also pave the way for the immediate introduction of trade and other economic sanctions in the event of China reneging on its promises. I believe my colleagues are wrong when they say we should not use this as a debate on the role of China. The European Parliament should use this debate to make a statement and to send a message to mainland China, saying where the European Union stands. If the European Union is to be a leading player in international affairs, it must command respect. It can only do so by putting principle before expediency and human rights before commercial interests.
On 1 July 1997 a unique experiment will start. As this represents the end of the colonial period one must understand the satisfaction in China with its long-term goal of reuniting Hong Kong with the mainland. But very clearly this unique experiment can only succeed if one recognizes that Hong Kong for 150 years has been strongly influenced by western cultures apart from the traditional Chinese values of hard work and perseverance. Many colleagues have underlined that basic values and freedoms, the rule of democratic law and democratic electoral processes are as much a part of Hong Kong as of western Europe or the United States or for that matter any other democratic country.
That is the only basis on which economic progress can continue. That will ensure confidence not only internationally but also locally, Mr President-in-Office. I was also recently in China and one should not underestimate the fears which exist in Hong Kong. But Europeans should look to the future. Albeit belatedly, the United Kingdom is recognizing this as a European problem. I would like to add my comments - and I have not consulted with Mr Hindley - to the two specific points he mentioned to Mr Kinnock as the Commissioner and the President-in-Office of the Council. If we not only take seriously the monitoring part, which of course is absolutely essential, we must also arrive at positive agreements with Hong Kong separately. I wish to support Mr Hindley that the Commission communication should look at that point very carefully: is there not room for a special agreement with Hong Kong to facilitate investment trade and other aspects which we have mentioned that relate especially to Hong Kong rather than only to China as a whole. And of course secondly there is the person to person part. That is something which will create great confidence in Hong Kong.
It is quite curious that we do not yet have a common visa policy although I hope that the IGC will move forward at least on this point. Four or five countries do not have visas, others have, including I believe the United Kingdom. It would be a very useful sign of Europeanization of this process that we recognize that visa-free entry, as Mr Hindley suggested, is going to be part of the programme and include this in the Commission communication.
Mr President, I would like to thank the Commission and the Council for their statements. On 1 July after 150 years of British rule Hong Kong will be handed over the Chinese People's Republic.
Hong Kong and its people have succeeded in turning the territory into a vibrant economy of world class standards. As has been noted, it is the eighth largest trading nation in the world and has the world's largest container port. Economic growth stands at over 5 % while unemployment is around 2 %. Apart from Hong Kong's economic success, the territory has a reputation for a fair legal system and respect for individual human rights.
But there are worrying signs that both Hong Kong's economic success and its political and civil freedoms could be put at risk after the hand-over on 1 July. The provisional legislature appointed by Beijing should not become a permanent puppet legislature. When the existing Legislative Council is abolished new elections must be held within a matter of months as both Mr Titley and Commissioner Kinnock have indicated.
Nor should the Chief Executive C. H. Tung allow any erosion of Hong Kong's Bill of Rights or Societies' and Public Order Ordinances. Freedom of association, expression and of the press must be maintained. Indeed this is written into the Joint Declaration and Basic Law which guarantee the continuance of Hong Kong's existing way of life for at least 50 years. China must deliver on Deng Xiaoping's promise of one country, two systems. Political and civil freedom, as has been mentioned, cannot be separated from economic success.
While I welcome China's recent announcement that it would sign the UN's International Covenant on Economic, Social and Cultural Rights, it should also be pressed to sign the UN Convention on Political and Civil Rights. In any event the EU should not let up on criticizing human rights abuses in China and it should monitor developments in Hong Kong closely over the coming months and years. Can I also add that attention should also be paid to the plight of refugees in Hong Kong and I hope that this question is settled swiftly. In conclusion China should be told the EU is watching and, despite recent wobbles on human rights, will take effective action if human rights and international agreements are violated in Hong Kong.
Mr President, I commend Members of the House strongly on the effectiveness and perception they showed in the course of this debate and say also, as I hope they will have gathered from their previous contact with the Commission, first that many of the concerns that have been registered about current and future conditions are shared by the Commission and secondly that we wish, in exactly the constructive spirit that honourable Members suggested, to pursue our future relations with Hong Kong and, for that matter, the People's Republic of China on the basis of cooperation, certainly, but vigilance too.
I would like to respond very briefly to specific points made by honourable Members. In response to Mr Caccavale's desire for a report from the Commission on civil and human rights to be produced before the end of May, the fact is that over that period we will be producing our comprehensive communication on the approach to the issues relating to Hong Kong. I hope that will provide him with the opportunity to consider policy and enable him to make the responses that he wants in the context of that communication.
So far as that is concerned, I would respond to Mr Hindley's very proper point relating to a trade and cooperation agreement with Hong Kong by saying that, in the communication that I have mentioned, consideration will be given to the various options for institutionalizing commercial relations between the European Union and the Special Administrative Region. So, hopefully, in the context of that communication, some of the points raised by honourable Members today, and I know elsewhere, can get a tangible and practical response.
I must say that Mr Titley, Mr Truscott, Mr Brinkhorst and others were absolutely correct to draw attention to the interdependence between liberty and the development of a modern industrial state. Mr Watson put the point succinctly but forcefully too. There have been too many instances where societies developing out of a command economy and away from an authoritarian state have not recognized the link between economic and political freedoms and have consequently collapsed under the weight of their own paradoxes. Hopefully the People's Republic of China will realize that is almost an inescapable fate unless the development takes an appropriate form on both fronts - cultural and political, as well as economic and commercial. The consequences of recognizing that will be beneficial not only for that country and for Hong Kong but for the world in general including the European Union.
On the visa point raised by Mr Brinkhorst, I would conclude by saying that the decision about whether to grant visa-free access obviously lies with Member States, as I am sure the honourable Member knows. But the Commission believes that there are good reasons for all Member States to give serious and sympathetic consideration to granting visa-free access. The benefits which easy travel gives to developing economic and other contacts, and the importance of demonstrating confidence in Hong Kong's future, suggest that freer access to the European Union would be in the interests of both the EU and Hong Kong.
At any rate it would seem appropriate for the purposes of the common visa list to continue to treat Hong Kong, as now, on its own merits. I look forward to the further debate that will come as a consequence of the publication of the Commission's communication and I am sure that at that time and for many years in the future honourable Members, like the Commission, will sustain a close and vigilant interest in the affairs of Hong Kong.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Petrol and diesel quality - motor vehicle
emissions - atmospheric emissions - fuel economy
The next item is the joint debate on the following four reports on behalf of the Committee on the Environment, Public Health and Consumer Protection:
A4-0096/97 by Mr Mamère, on the proposal for a European Parliament and Council Directive relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (COM(96)0248 - C4-0462/96-96/0163(COD)); -A4-0116/97 by Mr Lange, on the proposal for a European Parliament and Council Directive on measures to be taken against air pollution by emissions from motor vehicles and amending Council Directives 70/156/EEC and 70/220/EEC (COM(96)0248 - C4-0463/96 - COM(97)0077 - C4-0091/97-96/0164(COD)); -A4-0099/97 by Mr Eisma, on the communication from the Commission to the European Parliament and the Council on a future strategy for the control of atmospheric emissions from road transport taking into account the results from the Auto/Oil Programme (COM(96)0248 - C4-0492/96); -A4-0117/97 by Mrs Gonzalez Alvarez, on the communication from the Commission to the Council and the European Parliament on a Community strategy to reduce CO2 emissions from passenger cars and improve fuel economy (COM(95)0689 - C4-0015/96)
Mr President, ladies and gentlemen, I have the honour of presenting my report on fuel quality, on behalf of the Committee on the Environment, Public Health and Consumer Protection, in the framework of the codecision procedure.
In presenting this report, I would first like to mention the criticisms which can be made of the studies the Commission has presented on the Auto/Oil directive. I think Auto/Oil can be described as more of a political study than a technical one. Let us say there has been an attempt to put technical make-up on the political face. The study was carried out under the very clear influence of industrial groups, car manufacturers and oil refiners, and, as such, there cannot be much technical confidence in the measures proposed in it.
So there is very strong influence from pressure groups and also a distinct lack of transparency - if the results had been as precise as they would have us believe, the automobile groups, the motor manufacturers and the oil companies would not be so divided about the results of this study. Then there are technical errors: like measuring air quality over 4 square kilometres, in complete contradiction to a 1985 directive which required these measurements to be taken in the most affected areas.
Auto/Oil establishes a target for air quality in 2010. We think this is too late and we believe this study and this target favour one of two industrial groups. They favour the motor industry, because we know it takes about fifteen years to renew the vehicles in circulation. Now it is thirteen years from 1997 to 2010. So we think balance should be reestablished and we will not really be fighting air pollution and therefore we will not be improving the quality of human health unless we base ourselves on guidelines and values that are much more prescriptive and much more constraining, both for oil, petrol and diesel and for cars. That is the line taken in the reports before you today.
So I say that the economic basis of this Auto/Oil study is clearly geared to and principally serves the interests of the industrialists. It is hard to see how it serves the interests of consumers, who were not consulted even though they have a strong interest in the quality of the product served to them from the pumps, every day and across the whole of Europe.
The improvements I propose essentially bear on the fact that standards must be set, not targets, and that these standards must be set for 2000 and 2005. This does not mean that we are opposed to the Auto/Oil II programme; it means that it must take account of studies covering other sectors, which I will mention to you now.
So, taking account of the fact that the Auto/Oil Directive proposes abandoning leaded petrol as from 2000, we propose the distribution through the existing network of two different qualities of diesel: one containing 50 or 30 ppm of sulphur, and attracting tax incentives from governments - which is entirely possible - and a 'dirty' one, at 100 ppm. But at the same time a standard sulphur content of 30 ppm for diesel should be set for 2005.
I can hear the wails from the oil refiners' pressure group - and I know it is knocking on the doors of all my colleagues - insisting that this will be impossible to achieve. That assertion is false. We know that the refiners already have refineries producing clean diesel, but not for Europe. For the United States and Japan. Why should Europe not benefit from this quality of diesel? And when I propose that there should be these two types of diesel, it is precisely to give the refiners time - five years - to make the necessary investment to modernize their refineries so that they can supply us with diesel which is clean and respects our health.
What is seriously lacking from the directive we have been presented with is what we ecologists call the internalization of costs. All the arguments are built around one idea, the idea of cost-effectiveness. But we should also be able to talk about cost-benefit. When an investment is made its impact on the health economy must also be calculated, in terms of fewer people ill, fewer people with lung disease, fewer people in receipt of social security and less spending on health.
I would like to thank all those colleagues whose amendments have improved my text. Mr President, I have no more time - it has already run out - so I cannot go through all the amendments, but the parliamentary report of proceedings will show which I accept and which I reject.
'With minor modifications our new engines can easily comply with Euro III, and further changes will bring them up to Euro IV by the year 2005.' That was Alfa Romeo's engine designer. 'A 50 kg weight saving and exhaust levels which are 50 % below the EU thresholds applicable at present and so within touching distance of Euro IV for 2005.' That was the designer of the new Mercedes engines.
Mr President, Commissioners, I believe these two quotes very clearly illustrate what is now technologically feasible in the European car industry. And I believe it would be wrong simply to carry on as we are, because we would then be risking the competitive advantage the car industry derives from high technology and exhaust thresholds. There can be no doubt about it: if we part company with US legislation we shall be the losers, and we shall make things easier for our competitors outside Europe. So what we need are ambitious targets which will be binding on the whole of Europe, in the interests of the car industry and the consumer. Most of all, though, of course, we need them in the interests of our environment. The studies carried out in connection with the auto-oil programme showed that the ozone problems cannot be adequately tackled with the proposed package of measures.
No, we have to do more, and we can do more. Mr Mamère has already pointed out certain weaknesses in the programme, and I don't want to go over that again in detail. I think the Committee on the Environment was actually right to suggest essential improvements to the Commission's proposal, though without departing from the original approach. We do want to adopt a cost-effective, practical approach here, not build castles in the air.
The proposal by the Committee on the Environment contains 10 essential improvements, first - Mr Mamère - improving the fuels, because we know that top-quality fuels have direct consequences for automotive engineering and indeed for all those involved.
For example, a diesel car using the diesel fuel recommended by the Commission emits 25 % more particles of pollutants by comparison with a diesel fuel which is already on the Swedish market and has a much lower sulphur content. In view of this situation, and with particular regard to the air quality in cities like Athens and Madrid, we need better quality fuel for all vehicles, new or old. We need them, too, in order to develop a high-level engine technology especially as regards the reduction of nitrogen oxides - and this cannot be achieved with sulphur as proposed by the Commission.
We also need binding limits for the years 2000 and 2005, because we have an internal market. We want certainty for the investors, for the environment and for the consumer, so merely indicative values are no help at all. We also know that tax incentives ultimately get things done, and that manufacturers are working towards Euro IV. This is clearly apparent in Germany, where initial efforts are already being made to license Euro III vehicles now.
Another important point is ensuring durability. What we need here is an on-board diagnostic system which alerts the driver to any fault in the exhaust system. And we need this for both petrol and diesel engines. It is precisely when engines are claimed to be environment-friendly because they consume less fuel that we cannot make any exceptions. But this on-board system has to be capable of being serviced not only by franchised workshops but also by small garages, automobile clubs and technical inspection facilities. So repair information must be readily accessible.
We also need a realistic test. What use is it if a car produces outstanding figures when tested at 20 degrees? When we leave home tomorrow - we all know about this, the Commissioners know and even the people in Greece know - the engine temperature may be only 4 degrees. And what happens to the exhaust performance then? Tests have shown that cars which comply with very strict values at 20 degrees fail to do so at 8 degrees and then emit more than 20 times as much pollution. So we do need a cold-start test as part of this package. And we need in-service tests, a very costeffective measure because manufacturers are naturally keen not to become entangled in recalls.
Not everyone, admittedly, is enthusiastic about these proposals. I have heard that some car manufacturers are unenthusiastic, and that the oil industry is too. They have even written me very touching letters about it. But when I read 'BP - profits up by over 10 %' , ' AGIP - record profits for petroleum company' , ' ELF - profits up 10 billion francs' , then I find the oil industry's investment problems difficult to follow.
In any case, the five major European environmental organizations and 40 million motorists who are members of associations like the ADAC, the RAC, etc. are on our side.
But, to ensure that we have access to independent results, we commissioned a study from STOA which examined the situation in the most heavily polluted city, Athens, and confirmed Parliament's views. I believe that, overall, there is nothing immoral about the proposal I am making to the Commission and the Council. I ask them to join us in giving the green light to environmentally compatible cars! Because if we are going to be dependent on cars for our mobility for the foreseeable future, then those cars must be as environmentally compatible as we can possibly make them!
It is beautiful weather this week in Strasbourg, Mr President. Sun, hardly any wind and pretty fair temperatures. One ought to be able to enjoy it and if you go into the park opposite it looks as if people are indeed enjoying the lovely weather. But if we look out from the lofty vantage point of our offices over the city of Strasbourg, we see a brownish haze hanging over that beautiful city. Measurements of air quality in the city tell us that the air is seriously polluted on days like this. And I am talking just of Strasbourg, not of Milan, Amsterdam, The Hague or Paris where it is much, much worse. That is why we are debating this subject here today. To ensure that by the reference year of 2010 this brown haze above our cities of Europe has disappeared and to ensure, for example, that the spire of Strasbourg's cathedral can one more reach up into a truly blue sky. Obviously, Mr President, that aim will not be achieved easily. The Commission has taken a welcome step in the right direction, I have to say, but it has not stretched itself sufficiently and gone far enough.
One important reason for this is that right from the start the Commission has mistakenly based itself on the principle of cost-effectiveness rather than true cost-benefit analysis. Precisely because most of the cost calculations came from industry itself, which after all has an interest in costs being high, measures which might have been farther-reaching have from the beginning been ignored. The Commission has also omitted to take into account in its cost estimates the external costs of motor vehicle transport. As recently as 1991 the Commission put the cost of car transport to society at 200 billion ECU a year. These 200 billion ECU are incurred by the damage which motor traffic causes to agriculture, water quality and public health. And in this programme the Commission seems all of a sudden to have forgotten its own calculations and its own objectives.
Mr President, the Commission has to some extent based itself on the guide values of the World Health Organization. But strangely enough it has used a method of measuring air quality which conflicts with our own European directive, because the fact of taking an average value, a colleague also made the same point, for an area of four square kilometres, means that the important peak values at busy cross-over points are ignored. For example the city I come from, The Hague, meets virtually all the standards thanks to the calculations which the Commission has applied. But I could take you to areas of that city where air pollution makes it unhealthy to live according to the WHO standards. So I am asking the Commission from now on to use a better method of measurement consistent with its own directive. I should be glad to hear the Commissioner's view on this.
As regards ozone the Commission has been up to all manner of antics. The reduction in ozone-creating substances which the Commission proposes will mean that only 37 % of the territory of the European Union will meet the standard laid down by WHO. Obviously densely populated areas like the Po valley, the Ruhrgebiet and the Benelux countries will not be part of this 37 %. So the Commission's target is so weak that most of the population if Europe will go on being exposed to excessively high ozone levels. And I would remind Mrs Bjerregaard of her responsibility here.
Regarding the strategy to be followed, I am very much in favour of setting mandatory standards for the year 2000 and the year 2005. By the time these directives are approved it will already be 1998. That means that the year 2005 is not all that far off. So industry would do better to anticipate that future policy. It is strange that the Commission saw fit to set standards for 2005 for the car industry alone. There is after all talk of a very precarious interplay between vehicles and available fuels. It makes little sense if the right car technology is on the market but cannot function because of a lack of fuel of the right quality.
I am aware of the difficulties the Council is experiencing over this dossier. It is not the intention that some Member States should impose standards which the other countries find virtually impossible to meet. Both the Council and the European Parliament must show enough understanding to reach a compromise workable for the Union as a whole. But I also remind industry of its responsibility. If it can develop clean, environmentally friendly fuels, its export position in the fuel industry can only benefit. I urge honourable members to support the proposals currently before us. The health of those we represent in this House is too important. We cannot afford to duck our responsibilities here.
We shall adjourn this debate now and resume at 9 p.m.
Question Time (Council)
The next item is Question Time to the Council (B4-0164/97).
Question No 1 by Mr Andersson (H-0195/97)
Subject: Enhancing the status of employment policy
Unemployment is the biggest problem facing Europe today. Many people take the view that EU monetary policy should therefore be matched by an equally ambitious EU employment policy.
Common indicators such as exist for monitoring monetary policy should be established for monitoring the multiannual employment programmes which governments are to present.
How will the Netherlands Presidency ensure that the EU accords the same status to employment policy as it does to monetary policy?
Assuming that the Council shares the view of Mr Andersson that unemployment is one of Europe's biggest problems, then it is true that absolute priority must be given to combating it. But primarily this is a job for the Member States which do after all have prime responsibility for employment policy. And the efforts made at European Union level also have a clear added value. This is why employment is high on the Dutch presidency's agenda. As part of the follow-up to the statement made at the European Council in Dublin on jobs. This has led to a number of concrete activities, some of which I will name.
First of all, as you know, the setting up of the Committee for Employment and the Labour Market which the Council had initiated in December 1996, was one of the first matters which the presidency tackled. This Committee is now fully operational and has met three times. It has set its schedule of meetings for 1997 and this includes plenty of scope for the analyses which are needed in the area of employment indicators and comparison of services, what is known as 'benchmarking' . In principle the Committee meets once a month. The honourable member will certainly know that an informal meeting of the labour and social affairs ministers was held in Rotterdam on 14 and 15 March which was entirely devoted to employment. Two main subjects discussed there were the employment indicators I already mentioned and the reduction of indirect labour costs. Those talks will be followed up in ministerial discussions and in the work of the Committee for Employment and the Labour Market.
The Dutch presidency will also present an interim report on employment to the European Council in Amsterdam. The indications are that this will address mainly the subjects I mentioned just now, namely employment indicators and the reduction of indirect labour costs. Of course the social partners will also be involved in the discussions on employment. Thus, on 19 May under the Dutch presidency there will be a meeting of the Standing Committee on Labour Market Issues. The social partners are members of that committee.
I would like to thank the Council for its answer. Actually it was the intention that this question be answered during the previous session. I am well aware of the fact that since then there has been an informal meeting between the labour market ministers in Rotterdam. I would like to say that the proposal discussed there particularly with regard to indicators is refreshing. It is true that a proposal was put forward in Dublin on a new chapter on employment but I think that we need to put more flesh on the bones on the proposal from Dublin. It needs greater definition on the issue of what is to be done at Community level in terms of employment policy.
The statement that employment policy at European level is not the only policy is absolutely true. It does not detract from what must be done at a local, regional and national level but is more of an additional measure in the form of a coordinated macroeconomic policy for example. How does the Presidency view the opportunities for improving the proposal which was put forward in Dublin. Will it receive more fleshing out by the fact that we are now also establishing criteria for indicators in the proposal which will be presented to the Intergovernmental Conference?
If I understand Mr Andersson's supplementary question aright, he asks how we rate the chances of the Irish presidency's proposals being applied at the Intergovernmental Conference. You meant the Intergovernmental Conference? Yes. So I have an institutional problem in that it is not the Council which is responsible for the Intergovernmental Conference. It is the individual Member States. I cannot comment on it here on behalf of the Council. The talks are now in the final phase. I can tell you that the talks on the Irish presidency's proposal are proceeding apace and it seems to me fairly pointless to keep commenting from outside on a situation which, furthermore, may change from week to week. That is not to say that even without amendments to the Treaties, and I certainly would not wish to underestimate or indeed overestimate the importance of Treaty amendments, the Council, Commission and European Parliament can do quite a lot as regards, shall we say, the coordinating and encouraging role which the institutions of the European Union can play in improving the prospects for economic growth and thus for jobs. The presidency has been busy in that area too. The Committee for the Labour Market, called for in Dublin, has meantime been set up and has got off to a pretty good flying start. I would repeat that the informal meeting of the social affairs ministers gave a number of very valuable boosts to the Committee's debates and certainly to the whole consideration of what might be done to reduce indirect labour costs at European level by good coordination and good cooperation by the Member States.
Question No 2 by Mr Svensson (H-0198/97)
Subject: The cost of enlargement
Can the Council say now what the total cost of the proposed enlargement of the EU will be and by what amount agricultural and structural fund support to existing Member States will be cut as a result of that enlargement?
Mr Svensson's question to the Council concerns the cost of enlargement. The honourable member's question is undoubtedly most apposite and the costs of enlargement will have to be considered most carefully in due course.
We need to remember that since the European Council of December 1995 in Madrid the heads of state and government have received reports on alternative strategies for agriculture and the development of the pre-accession strategy to be followed vis à vis associated countries in Central and Eastern Europe. These reports have since been a major factor in the preparatory debates on these issues. And I would remind the House here that the Madrid summit asked the Commission to come up as soon as possible with a thorough analysis of the European Union's system of financing, so that immediately after the end of the Intergovernmental Conference, thus hopefully in June in Amsterdam this year, a communication can be put forward on the future financing framework of the European Union for the period after 31 December 1999 which will take account of the prospect of enlargement. My suggestion is thus that we do not have this debate now, but later when we have the communication which the Commission will be producing as soon as possible after the end of the Intergovernmental Conference. But once again I agree with the implication of Mr Svensson's question that this is one of the most important issues which will need to be discussed when the political decisions on enlargement are taken.
I would like to thank the Council for its answer. Unfortunately it is possible to infer that the European Union likes to draw up great far-reaching plans without being quite clear as to how much they will really cost. The figures, that is the approximate figures which I have received so far have been in the region of between 15 billion and 64 billion ECUs. The plain fact is that obviously no one really knows.
But I would still like to ask another related question. Everyone knows that it is politically impossible to turn to the Member States and ask for an increase in the Membership fee. But this means that we must ask the question: How much of a reduction, roughly, will be required in agricultural or regional subsidies in the Member States in order to finance the proposed enlargement? This is the interesting question for the Member States involved.
In recent years I too have heard these enormous sums mentioned by a variety of authoritative and less authoritative sources. I have read a lot of reports on this, but I think one needs to appreciate that this kind of expectation or this kind of project has actually always been an extrapolation from existing policy. For example: what would it cost to apply the common agricultural policy in its present form to the four Visegrad countries? The exercise is pointless, because we know that internal reform decisions and external obligations under the WTO mean that agriculture policy is constantly subject to change and that the cost of our agricultural policy is far lower than was estimated, for example, at Edinburgh, as regards development of the so-called agricultural guideline. At the same time all manner of other estimates are used, for example this one: policies on agriculture and the structural funds together make up 80 % of the European Community budget, and this structural policy is then extrapolated as well. But there one is starting from such a static situation that I find it unrealistic to take that as a starting point for shaping policy which will apply in the first decade of the next century. I urge you not to join in with this kind of speculation. Let us work together on the basis of cool and clinical analysis which, I know, the European Commission is working hard on at the moment.
President Patijn, I should like to ask you whether you or the Council are familiar with the admirable study by Mr Friedmann, the President of the European Court of Auditors, which shows that the eastward enlargement can be achieved without substantial additional costs. Secondly, as far as the Visegrad States are concerned, whether you are already thinking in terms of a particular number of States or of the Visegrad States alone, or whether for example you also regard Slovenia and the Baltic States as possible candidates for accession.
I am not myself familiar with the report which the honourable member mentions. I know that there are opinions and studies which claim that all this can be done within reasonable financial limits, but that assumes certain realities and certain expectations on which I cannot at present comment in any meaningful way. These are assumptions, speculations, and I suggest we should start the debate once we have a thorough analysis from the European Commission of all the relevant factors, that is to say expected developments in agricultural policy, expected developments in the structural funds, expected developments in the other categories of the European Community's expenditure and expected developments with regard to the financial perspective and the way in which expenditure actually proceeds, as we have done in past years.
I mentioned the Visegrad countries simply because one of the most hotly discussed reports quoting figures in the billions had to be do with enlargement to include the Visegrad countries, but you can take it from me that that implies no judgment on the Council's part as to how the future process of enlargement will unfold and which countries will be involved.
Question No 3 by Mr Roubatis (H-0200/97)
Subject: Participation by Turkish Cypriot representatives in negotiations for the accession of Cyprus
At the last meeting of the Council of Foreign Ministers in Brussels, the British, German and French Foreign Ministers requested the inclusion in the text of the common position of a proposal for the participation of the Turkish Cypriot authorities in negotiations for the accession of Cyprus. However, it is generally known that the European Union only acknowledges the legal government of Cyprus as being entitled to participate in negotiations for the accession of Cyprus.
Does the Council intend to recognize as a legitimate interlocutor the self-styled 'Turkish-Cypriot government, ' which is illegal and not recognized by the international community thereby undermining the exclusive right of the Government of the Cypriot Republic to conduct negotiations for the accession of Cyprus?
Does the Council not consider that the participation of the Turkish Cypriots in the negotiations would put Turkey in a position to dominate the accession procedure at a time of crisis, not only in Cyprus itself but also in relations between Greece and Turkey?
Does the Council consider that changes in the agreed accession procedure for Cyprus might also compromise proceedings for enlargement to include countries of Central and Eastern Europe?
During Question Time in March the Council replied to two oral questions (H-0150/97 and H-0173/97) from Mr Papayannakis and Mrs Daskalaki respectively, explaining its position on Cyprus and the Turkish Cypriot community.
In line with the conclusions of the Cannes European Council of June 1995 accession talks with Cyprus will begin on the basis of proposals from the European Commission six months after the end of the Intergovernmental Conference, taking into account the outcome of that Conference. The Union's position remains the one established at the meeting of the Association Council on 25 February 1997. At the same time the prospect of Cyprus's joining the European Union provides an opportunity to push this year for a general resolution of the Cyprus question in line with the resolutions of the United Nations Security Council, culminating in a federation with two communities and two zones. It is important to seize this opportunity as far as possible.
According to the Council's conclusions of 6 March 1995 Cyprus's accession to the European Union must create greater security and prosperity for each of the two communities on the island. As a result the northern part of the island would find it easier to close the economic gap and prospects for growth and employment would be improved, for the Turkish Cypriot community as well. The Council also thought that the advantages of Cyprus's joining the European Union needed to be better understood by the Turkish Cypriot community and that its fears on this count needed to be allayed. The Council calls on the Commission to establish the necessary contacts with the Turkish Cypriot community, liaising to this end with the Government of Cyprus.
The Council stresses that it did indeed fail to reach a consensus on what the Union position should be at the meeting with Cyprus scheduled for 25 February as part of the 'structured dialogue' . But the Council stands resolutely by its position of March 1995, namely that of no recognition for the authorities of Northern Cyprus. The Council cannot comment on the views of the individual Member States to which the honourable member refers.
I would point out in conclusion that the Financial Protocol signed in June 1995 includes support for efforts to promote a general settlement of the Cyprus question. The sum of 12 million ECU has been made available for possible initiatives agreed with Cyprus for projects to promote confidence-building measures. There is also the possibility of additional funds to finance programmes and projects to promote the development of the island as a whole.
I consider it helpful that the President-in-Office has categorically restated the commitment of the Union to ensure that negotiations with the Cypriot Republic are commenced six months after the end of the intergovernmental conference. Naturally, the Turkish Cypriots will have a place in the representation of the lawful and internationally recognized government of Cyprus. Moreover, the President of the Cypriot Republic has issued an invitation to participate to the Turkish Cypriots.
What steps have you taken, or do you intend to take, to persuade Mr Denktash to allow Turkish Cypriots to participate on the committees that will be set up to commence the preliminary work and which will afterwards conduct the negotiations with the European Union?
I cannot really give a clear answer to Mr Roubatis's question. He asks how the Council proposes to persuade Mr Denktash to agree anything with the Greek Cypriot Government. That seems to me largely speculative. Generally speaking, I think it is most important, if accession talks with Cyprus are to get off to a good start and proceed well, that there should be a clear political understanding between the two communities on Cyprus on their common objectives concerning future membership of the European Union. I think that will be most helpful to the negotiations.
Like Mr Roubatis, I am pleased there was a firm categorical reply that negotiations would commence six months after the IGC. However, the Council will know that Turkey is being rather obstructive and has carried this over into NATO and is threatening to block certain moves there if these negotiations go ahead without the North being involved.
Will the Council confirm, positively and definitely, that it will not allow Turkey to blackmail the EU in this way? If the Republic of Cyprus can in some way accommodate the North and include it in its discussions, fine - that is a matter for Cyprus - but can the Council confirm that the EU itself will not go back on the pledges it has made?
As the Council understands it, the Government in Ankara has a veto on the start of accession talks. I will leave it at that.
I had the opportunity to be in Cyprus last week. I had discussions at the time, as one of the members of the Liberal Group, with representatives from both the Greek Cypriot and the Turkish Cypriot side. I think it would represent a total rejection of all EU requirements for democracy if we were to accept that a country such as Turkey be allowed to dictate to us the conditions under which we should accept new members in the Union - I am thinking of course of Cyprus. Turkey occupied the Northern part of Cyprus in 1974 and is still in occupation in the Northern part of Cyprus. I will not be able to accept Cyprus becoming a member of the EU as long as Turkey remains in occupation in the Northern part and I hope that the Council will not be able to accept this either. Turkey must therefore withdraw its troops in order that negotiations may commence. I would like to hear the Council's views on this matter.
I do not wish to anticipate a decision which the Council and the European Council will have to take later this year or next year, namely how the accession talks with Cyprus are to get started. I should say - and this is not a statement on behalf of the Council - that there are serious doubts within the Council as to whether Cyprus can join the European Union if the political problems on Cyprus persist in their present form. So the Council is very much concerned to persuade both the Cyprus Government and the Turkish Cypriot authorities and Ankara and Athens that they should do everything possible to create a climate in which the parties themselves are willing to negotiate. In the first place, of course, that means the two communities on Cyprus. And in the second place, Turkey and Greece. They must do everything possible to make sure that there is never disagreement at any time in the future within the European Union about the accession of Cyprus as a result of an unresolved question which has dogged us for the last 25 years.
Mr President, according to the Rules of Procedure, Mr Patijn is here as the President-in-Office of the Council. I would be very grateful if what he has said about not speaking as the President-in-Office of the Council could be expunged from the Minutes.
Mr Roubatis, the President-in-Office is free to express himself as he pleases in this House and this must appear in the Minutes. You are free to make your own assessment of it, but in no case can the speeches of the President-in-Office of the Council be restricted, or what has been said ignored. Therefore what you said just now, Mr Roubatis, will also appear in the Minutes.
Question No 4 by Mr Newens (H-0210/97)
Subject: Cooperation between international police forces
Would the Council make a statement on the implication of the simultaneous police raids made on the offices of MED TV, the privately funded satellite TV station whose goal is to promote Kurdish culture, in London and Brussels on 18 September 1996, and on the maintaining of existing standards of civil liberties and human rights within the EU and, in particular, the agreement said to have been made between the Chief of the Belgian Police, Mr De Ridder, and the Turkish Head of Internal Security, Mr Alaadin Yuksel in July 1996?
In reply to Mr Newens I must stress that the police measures he mentions come under the responsibility of the appropriate authorities in the Member States and not, I repeat not, under the responsibility of the European Union. So in this specific case it is not the place of the Council to state a view on it. But in general terms the Council would make the point that with regard to civil liberties and human rights in the European Union all Member States are parties to the European Convention for the Protection of Human Rights and Fundamental Freedoms which was signed in Rome on 4 November 1950. Under Article K2 of the Treaty on European Union matters named in Article K1, including judicial and police cooperation in criminal matters, are dealt with in compliance with the European Convention on Human Rights.
I thank the President-in-Office for that reply. But it seems to me an amazing coincidence that police raids against MED TV occurred simultaneously in London, Brussels, Sweden and Moscow on 18 September if there was no common origin for their action and if this was not provided by the Turkish authorities.
Does the President-in-Office not think that all our efforts to achieve high standards of civil liberty and freedom of expression in the Union will be undermined if European police forces take action on the basis of laws and practice which apply in Turkey or, for that matter, in other states which have lower standards, and that some effort ought to be made within the Union to prevent this sort of thing from happening? Otherwise those things we have tried to achieve on the issue of human rights and freedom of expression will be seriously undermined.
I can only repeat that the actions of judicial and police authorities within their own borders are a matter exclusively for the Member States. It seems to me completely logical and it is also standard practice for Member States to coordinate their action at international level in some cases. But the view that standards of international and national law have been infringed here must be tested first of all against the laws of the countries concerned and in any case the individual is always free to challenge the behaviour of Member State governments before the European Commission and European Court of Human Rights.
Question No 5 by Mr Camisón Asensio (H-0213/97)
Subject: Economic and social cohesion and unemployment
Can the Council confirm, with a view to the economic and social cohesion which might be expected to arise from the distribution of the Structural Funds, that priority will continue to be given to the fight against unemployment in the context of the chief objectives governing the application of the Funds under the Dutch Presidency?
In approving the legislation on the structural funds one of the Council's priorities was that these funds should be used to combat unemployment. And that is and remains the objective. Thus, for example, during the 1994-1999 programme the Social Fund will, for purposes of combating unemployment, be helping to facilitate access to the labour market, promote equal opportunities on the labour market, expand education and specialist training, expertise and occupational qualifications and promote the growth of employment. This assistance will be spread over the various structural policy objectives of the European Community and is continuing with undiminished vigour under the Dutch presidency too.
The resulting tasks are carried out by the Commission which is responsible for implementing the legislation and managing the structural funds in close cooperation with Member States. I would point out here that the Commission, in its communication of 24 March 1996 on structural measures and employment, indicated that it planned to target structural measures more towards the creating of jobs by aligning a few points of the existing planning with the requirements of the legislation in such a way as to place greater emphasis on jobs. In short, the combating of unemployment is and remains a prime objective of the European Community's structural policy. Energetic measures to tackle unemployment in Europe are after all a major priority.
We note with satisfaction the concern about the continuing unemployment situation expressed by the Council under the Dutch Presidency, as was also case under the Irish Presidency.
Unemployment is one of the major causes of anxiety for European citizens, especially in certain countries like Spain, for example. Because of all this, we must hope that the spread of territorial employment pacts within the framework of the structural funds programmes will become reality as soon as possible, including the possibility of participation by the European Investment Bank. All this will contribute to achieving the essential objective of greater cohesion by reducing the disparities that still exist despite the undeniable advances in the socio-economic development of the regions. But it is also appropriate to put on record the advantages of improving the procedure by concentrating resources in the most needy regions, simplifying the procedures and respecting the principle of additionality.
Mr Camisón raises the question of regional pacts on employment. This is an idea first mooted in the communication of the European Commission President, Mr Santer, which became known as the stability pact. It was one aspect of that. I know that these regional employment pacts are now being implemented but responsibility for them lies with the European Commission. So for details I must refer you to the European Commission.
Question No 6 by Mr Pirker (H-0218/97)
Subject: Europol
Europol should be created as swiftly as possible as an effective weapon in the fight against organized crime. However, one precondition for its creation is ratification by the national parliaments.
What steps will the Council take to ensure that these ratifications take place immediately?
Are there ministers who have expressed reservations about the creation of Europol? If so, which ministers? What are their objections?
In reply to Mr Pirker I am glad to say that the Member States have undertaken on several occasions and notably at the European Council in Dublin in December 1996 to do everything possible to complete the ratification of the Europol Convention and the Protocol on the Court of Justice by the end of 1997. To date the United Kingdom is the only Member State which has ratified these texts, in December 1996. In all other states a start has been made on the administrative and/or parliamentary procedures. Of course each parliament has its own procedures and ways of operating so that the time scales may differ. Nevertheless all the Member States concerned have confirmed that the target date can be met. No major obstacles to ratification have been reported. The Dutch presidency and especially the Luxembourg presidency which will take over next will unhesitatingly seize every opportunity of reminding Member States which have not ratified the agreement of the undertaking they signed in Dublin with a view to this Convention coming into effect before the end of 1997.
Mr President-in-Office, thank you for that reply. I have another question, though, in this connection. We all know that the citizens of the Union have a right to security, meaning that they expect the Union to ensure that EUROPOL does eventually come fully into force. When you say that the Member States are intending to have ratified it by the end of 1997, how much longer will it take in your view until EUROPOL - the preliminary work is being done - is fully functional? Secondly, we know that the situation in the countries of origin is a tragic one. So EUROPOL must have a strong interest in co-operating with the countries of origin of organized crime, especially in the east. Does the Council have any plans for activities in connection with EUROPOL which will initiate the co-operation between EUROPOL and the eastern States?
I am relatively hopeful that Europol will be operational fairly soon after the Convention comes into force, since a precursor of Europol, the EDU or European Drugs Unit, is already up and running. I invite the honourable member and the House in general to pay a visit to The Hague where Europol's precursor is in fact already operational in terms of its organization, institutions and the testing of its cooperation methods, but all this on the basis of a provisional mandate which is yet to be ratified. Europol can only really take off when the Convention has been ratified and has come into force. And then there is your question about whether Europol will be able fairly soon to initiate cooperation with third countries or whether it will be able to do this at all. I have to look at the existing legal position here. I think the powers of the European Union and its institutions to cooperate with third countries under the third pillar are currently limited because this always has to be done through international treaty, through intergovernmental construction of the third pillar, and treaties of this kind have to be ratified. That is a long and complicated process. Let me say something briefly about the Intergovernmental Conference. This subject is on the agenda for the Intergovernmental Conference. It is looking at how far the legal basis for forging cooperative links with third countries might be strengthened. Forgive me if I do not report on how the debate is progressing. For the rest, we have a very practical opportunity now, starting from the provisional unit in The Hague, of forging practical cooperative links with third countries already, naturally under the supervision of the Council of Justice Ministers and later, once the Convention comes into force, within the limitations set by the Europol Convention.
Mr President, if cooperation with third countries is being considered, could we make it a condition for Europol, which is, of course, of immense value in the fight against crime, that it should not take action against individuals based on suspicions of committing acts which are not offences in the European Union but may be offences in third countries which do not recognize civil liberties and freedom of expression in the same way that we recognize them in the Union? I hope, for example, that Europol would not be expected to cooperate in a raid such as that on MED TV, which I raised earlier on.
The Convention setting up Europol does not provide for officials or institutions of Europol to be granted operational powers. If specific proceedings are instituted in a specific Member State, that is always done under the political responsibility of that country's government and by investigating officials of that country. Europol officials can never have political responsibility for such measures or responsibility for investigating them.
Question No 7 by Mrs Stenzel (H-0219/97)
Subject: Poland
Following Poland's accession there will need to be transitional periods in a number of areas, including the free movement of persons.
How long will the transitional period be following Polish accession in the case of the free movement of persons?
Mrs Stenzel's question refers to one of the possible results of the accession talks with Poland, but these have not even begun yet and at this stage the Council has not yet taken any operational decisions on them. As regards the future enlargement of the Union to include the associated countries in Central and Eastern Europe, Poland being one of them, I can only refer to the Dublin summit which confirmed the timetable for the enlargement process which was set in Madrid. Immediately after the Intergovernmental Conference ends the Commission will be presenting the Council and the European Parliament with its opinions on each country individually and a comprehensive document on enlargement as a whole. This procedure guarantees that all countries applying for membership are treated equally. The Commission will also put forward its assessment of the consequences of enlargement for Community policies and a communication on the future financial framework of the European Union as from 31 December 1999, taking account of enlargement. One of the earlier questions referred specifically to that. After the Intergovernmental Conference ends, in the light of its results and on the basis of these Commission opinions and reports, the Council will as soon as possible take the decisions needed to get the accession talks started.
Mr Patijn, thank you for that answer, which largely recapitulates the familiar timetable for the accession negotiations and the fact that those negotiations will start on the basis of equal entitlement. Even so, some fundamental questions remain: is the Council giving any thought to ways of preventing the migration of cheap labour into high-wage countries when the rules of the single market are brought into force in the candidate States? Has any thought been given to how this can be prevented, so that these workers remain in their own countries and have opportunities for employment there?
Mrs Stenzel keeps wanting us to speculate about what the negotiating mandate of the European Commission will be in the accession talks. I can answer her question by saying we should not jump the gun, otherwise we shall all go away dissatisfied. You must look at the process as follows and then view it in a broader time scale. I assume that once the talks start they will go on for a number of years. I would remind you that the negotiations with Spain and Portugal lasted seven years. It may perhaps be shorter for the countries of Eastern Europe, but there is a timetable and then we still have the ratification process and by the time the new Member States of the European Union are actually in we shall be somewhere in the next century. In substantive terms I think it is pointless now in 1997 to make pronouncements, quite apart from the formal argument that all these accession mandates still have to be discussed, on how things should look in the year 2002, 2003 or 2004. Meantime the legal position in Europe on the operation of the single market and the operation of the labour market is constantly shifting. On the other hand the applicant countries are resolutely preparing to join the single market, including those aspects concerned with freedom of movement for workers. So a dynamic process is unfolding on two sides. My feeling is that your question is altogether premature. I would urge you not to speculate on how the labour market in Eastern and Western Europe will look in the year 2002, 2003 and 2004, what specific arrangements that will necessitate, whether it will require transitional measures or derogations for the new members. I think it serves no purpose at all and no political purpose to jump the gun on this kind of issue two, three, four elections ahead of time. That is my feeling.
Question No 8 by Mr McMahon (H-0220/97)
Subject: Technical measures for the conservation of fishery resources
Will the Dutch Presidency give Parliament details of the compromise text on technical measures for the conservation of fishery resources which it will place before the April meeting of the Fisheries Council?
In reply to Mr McMahon's question about technical measures to maintain fish stocks, I would stress that the Dutch presidency attaches particularly great importance to this. The Irish presidency presented a compromise text on this at the Council meeting of December last. The Council indicated that it regarded the proposal as a welcome step forward, but nevertheless believed that a number of problems remained to be solved. The presidency is working hard on these at the moment, but given the highly technical nature of this subject the Dutch presidency does not intend to place this item on the agenda of the Fisheries Council scheduled for next 14 and 15 April. Nevertheless, the presidency will leave no stone unturned in its efforts to push forward the discussion of this proposal as soon as possible with a view to its acceptance by the end of June this year. So hopefully before the Dutch presidency ends.
I would like to thank the Dutch presidency. This is the first time we have had official confirmation that there will be no discussions, and no agreement, on the question of technical measures. It is rather unfortunate that Parliament has been pushing ahead with the Adam report and held emergency meetings only on Monday of this week, being told it was to meet a deadline from the Council. Yet again, the presidencies, in particular the Dutch, have treated Parliament with a rather cavalier attitude. If the intention all along - perhaps in some way connected with the United Kingdom election - was not to have it on the agenda, then I am disappointed.
Would the Dutch presidency confirm that what might happen in the UK elections has not motivated them in withdrawing this item from the agenda of next week's meeting?
I cannot confirm that, all I know is that it will be impossible to complete this dossier at the Fisheries Council in April.
Question No 9 by Mr Howitt (H-0223/97)
Subject: Non-discrimination clause in favour of people with disabilities in the Treaty on European Union
Does the legal advice available to the Council confirm that the new Article 6a in the TEU as presented by the Irish Presidency at Dublin, if agreed at Amsterdam, would ensure that in future all Commission directorates-general will have to consider and consult on equal opportunities for disabled people in preparing all draft European legislation and programmes? Or is it your advice that such a clause would simply enable separate actions to be agreed by Member States to prohibit such discrimination at European level? Secondly, is it your legal advice that new Article 6a - as proposed - would or could not act as a legal base for a future EU disability programme, as a successor to the old Helios programme?
In reply to the honourable member's question I must repeat that it is not the job of the Council to comment on the work of the Intergovernmental Conference and how its work is progressing. That is a matter for the Member States and the Council cannot be called upon to comment. I would emphasize that under the terms of Article N of the Treaty, representatives of the Member States are to determine the amendments to be made to the Treaty by common accord. The honourable member will appreciate that I, as President of the Council, cannot in any way comment on the suggestions he makes in his question. Notwithstanding that, the Council is convinced that everything possible must be done to help persons with a disability and to enable them to be fully integrated into society and take an active part in economic and social life. But the subsidiarity principle must be borne in mind here. Reference must be made to this in determining what should be done at national level and what the necessary benefits are of measures at Union level.
While thanking Mr Patijn for that answer one wonders about his commitment to assisting the IGC to be an open and transparent process. How can the many people and organizations who have an interest in the outcome of the ICG possibly consider the issues surrounding the draft treaty and give advice to us in this Parliament and to the national governments if there is this stone wall of silence from the Council. In this Parliament, whether we are dealing with the buses and coaches directive, the lift directive or all the issues concerned with the information society, we have to fight and fight to get the Commission to consider disabled people's interest and to consult with disabled people at the outset of legislation.
For the governments to come up with a draft of the Treaty - laudable as it is, and supporting it as we do in this Parliament with regard to actions of non-discrimination for disabled people - that does not cover all of the areas of European legislation would fail to meet the demands of 37 million disabled European citizens. When Mr Patijn meets the representatives of the European Disability Forum, as he will be doing within the next week, is he going to give them a more open answer and have a more open discussion than we have been able to have in this Parliament tonight?
I can confirm that I am regularly in touch with representatives of a number of social organizations which are attentively monitoring the progress of the Intergovernmental Conference. I did indeed have a meeting with the representatives of organizations for the disabled. In these kinds of talks, which are informal, I have regularly provided briefings on the state of the talks and the chances of a successful outcome to those talks. But officially that is the job of the Dutch delegate to the Intergovernmental Conference. I cannot play that part as President of the Council. I can of course make use of my privileged position of access to background information, but when I have meetings of this kind, I am there in principle as a delegate for the Kingdom of the Netherlands.
Question No 10 by Mr Lomas (H-0226/97)
Subject: Interference by EC Commissioner in British elections
In the run-up to the UK's general election, EC Commissioner Leon Brittan is quoted in the British press as having criticized the Labour Party for suppressing debate on Europe. He voiced disapproval at politicians generally for criticizing the EC, saying that this would undermine Britain. Does the Council of Ministers approve of its civil servants interfering in a country's election in this way?
In reply to Mr Lomas's question I must do as my predecessors and I myself have done on many occasions in similar cases and that is stress that the Council cannot express a position or a judgment on things which are said outside the formal framework of its meetings, and certainly not when they are said by persons outside the Council. This appears to be the case with the events which Mr Lomas reports in his question.
These statements are widely reported in the press. Even civil servants at national and local government level in Britain are not allowed to get involved in electioneering as the Commissioners are doing. Do you not think some of them - not all - are getting too big for their boots. Jacques Santer recently berated Member State governments who had some queries about the single currency timetable. These civil servants ought to get on with their own work and leave the political statements to the elected Council of Ministers. Would the Council not agree with that?
I detect an undercurrent of annoyance in Mr Lomas's questions, but perhaps I can ease that annoyance to a large extent by telling him that members of the European Commission can in no way be called civil servants. I refer the honourable member to an article of the EC Treaty which he doubtless knows by heart, namely Article 157 which states: ' The Members of the Commission shall, in the general interest of the Communities, be completely independent in the performance of their duties. In the performance of these duties, they shall neither seek nor take instructions from any Government or from any other body.' So these are political comments by people who are entirely independent. Perhaps that will reassure you.
Question No 11 by Mr Morris (H-0229/97)
Subject: Clenbuterol
Concerning the illegal use of Clenbuterol, a synthetic steroid-like compound that increases animal weight, is extremely dangerous to handle and acutely toxic to humans, would the Council in office agree that the illegal use of Clenbuterol must be stopped and that the illegal suppliers of the drug must be apprehended and brought to trial?
Why then has the Dutch government not responded positively to the request of the US Attorney Schneider to extradite Gerard Hoogendik to stand trial on nine federal offences for the smuggling and distribution of adulterated animal growth drugs?
In reply to Mr Morris's question about the dangers of clenbuterol as a growth promoter in animals intended for human consumption I can say that the Council is well aware of the need for vigorous measures to counter the illegal use of anabolic steroids in livestock farming, with a view to protecting the consumer. To that end the Council adopted Directive 96/22/EEC on 29 April 1996 in order to tighten up the measures taken in 1981 and 1988 and ensure that they were implemented better. Also adopted was Directive 96/23 on supervisory measures for implementing this tougher policy. The use of clenbuterol is thus legally banned in the Community except in the case of therapeutic treatment of female cattle during calving and of equine animals bred for purposes other than meat production. So some use is permitted, but never in animals intended for human consumption.
Regarding the second question the Council has no authority in respect of the case which the honourable member mentions; it is a matter for the judiciary of the Member State concerned. It is not for the Council to comment.
The President-in-Office has told us that it is not his business to concern himself with what a Member State does or does not do in terms of ensuring that people who are suspected of dealing in illegal growth drugs are prosecuted. This is why I asked the question! The question ought to be: what has the Council - which is a Dutch Council - done to persuade its own government to extradite Gerard Hoogendik to the USA for offences which have been laid at his door, namely that he has been smuggling and distributing adulterated drugs into the US? Might there not be a suspicion, in fact, that he has been about the same kind of activity within the EU? If we are to be successful in terms of controlling the distribution of illegal drugs and their threat to our food, then prosecutions must be brought and, in this case, extradition ought to be granted so the American Government can bring this man to trial.
If a Dutch national is suspected of a criminal offence in another country which justifies extradition, the Dutch Government, perhaps with the endorsement of a Dutch judge, will respond if an official request for extradition is received. But this is not a matter for the institutions of the European Union and I cannot give an answer as President of the Council. I should like to leave it at that.
Question No 12 by Mr Speciale (H-0231/97)
Subject: The plight of children in Romania
In view of the serious plight (well documented by the international press) of children in Romania, many of whom are living below the threshold of poverty, with an increasing number living on the streets, and in view of the European Parliament's resolution of 12 December 1996 on Romania, what representations does the Council intend to make to ensure that the Romanian Government fulfils its undertakings to improve the situation of children, and what steps does the Council intend to take to adopt, in conjunction with the Commission, the Member States and the Romanian Government, a programme to protect children and a specific programme for street children in the principal cities of Romania?
Mr Speciale raises an important issue. The Council shares the honourable member's concern over the difficult position of children in Romania. In general terms I should say that Romania has made a start on a comprehensive programme of reforms to improve the economy. The Council supports this programme but has at the same time made it plain to the Romanian authorities that accompanying social measures are needed to safeguard the most vulnerable sectors and groups of society. In this context the Commission, together with the Romanian Government and non-governmental organizations, is helping with a broad programme designed to improve the position of children in the country. There are numerous projects aimed primarily at orphans. And the Community has been giving aid of this kind for some time, since the early nineties. In total a few tens of millions of ECU have been contributed so far. The Community's latest efforts, in close cooperation with the Romanian Government, have been aimed at policy to protect children. A budget of 12 million ECU has been set aside for this. Part of it is from the 1996-1999 guidance PHARE programme for Romania. The Commission has also reached agreement with the Romanian Government to spend some 3.5 billion lei, or about one million ECU, from counterpart funds which can be generated from the economic reform programme, for the protection of young people in Romania.
Mr President, I thank the Council for its answer and for the sensitivity it is showing. As you know, this is a very sensitive issue. There have been televised documentaries that have clearly demonstrated just how grave the situation is. Among other things, there are judicial inquires under way in some Member States concerning abhorrent crimes that seem to link up with Romania specifically. I therefore believe that urgent action is needed and that it is important that the Council and Commission, along with the Romanian Government, should do all they can to arrive at positive solutions very quickly. I also wonder how a situation of that kind could arise in the heart of Europe, and I do not know whether the Council has answered that.
I am asking you now, Mr President-in-Office: what programmes for children are already in operation? Are they being specifically organized? Have there been improvements already? That basically is the question I am asking you!
I refer to the answer I gave the first time. This programme has been going for some time. Since 1990, as I said, there have been European Community measures under the responsibility of the Commission, designed to improve the lot of children in Romania and these measures have recently been intensified further. For details of those programmes I would refer Mr Speciale to the European Commission. In general, I share the grave concerns he voices with this question. We all know that some countries of Eastern Europe are deep in political and social crisis as a result of their transition from a dictatorially controlled economy to a democratic free market economy. That is having great social consequences, and socially vulnerable groups are sometimes particularly hard pressed and I think we are all very anxious that not only the European Community institutions but above all the Member States, and I would expressly mention the initiatives taken by non-governmental organizations which are particularly energetic in this area in my own country, should play an important role in dealing as far as possible with the worst cases.
As the author is not present, Question No 13 falls.
Question No 14 by Mr Sjöstedt (H-0235/97)
Subject: The EU as an association of free and independent States
Representatives of the Swedish government maintain that the EU is an organization of free and independent States. Such views are endorsed by the German Federal Constitutional Court's judgment of 12 October 1993, which points out that the Member States are the 'masters of the Treaty'. However, all of this is at odds with various Court of Justice rulings concerning the precedence of European law over Member States' laws and constitutions. Such contradictory signals have given rise to differing interpretations as to the nature of the Union. The IGC provides an opportunity to resolve this matter by making it clear that the European Union is an association of free and independent States whose constitutions take precedence over EU laws and rules. This is particularly important with a view to the forthcoming enlargement of the EU.
Is the Council prepared to use the IGC to submit proposals which clearly define the nature of the EU as an association of free and independent States?
In reply to Mr Sjöstedt I would emphasize, more in general terms, that I fully share his view that the European Union is an undivided entity of free and independent states. We are indeed free and independent states which of our own free will cooperated on the Treaties establishing the European Communities. Exercising this same freedom we undertook to comply with the terms of these treaties and help to implement them. As President-in-Office of the Council I am all the keener to emphasize that the Council and its members attach the utmost value to this communal basis and to the legislation adopted under the Treaty and generally referred to as the acquis communautaire . For reasons he will appreciate I cannot, as President of the Council, go into the honourable member's more specific request that the provisions so dear to him should be included in the new Treaty. The Council is after all not a party to the Intergovernmental Conference and it is up to the governments and the Commission too to put forward proposals for discussion at the Intergovernmental Conference.
I would like to thank the Dutch Presidency for its response. I think that you are being unduly modest. You certainly must have an insight into the work of the current Intergovernmental Conference and some influence over it.
I think it is important to clarify the legal hierarchy between National Constitutions and EEC Law. In reality a praxis has evolved over many years in the EEC Courts while a number of Member States have not changed their fundamental law in line with this praxis. There are also legal cases underway, in Denmark for example which concern precisely this point of the position of the Constitution against EEC law. I feel that it is perfectly reasonable on democratic grounds to clarify this legal hierarchy between National Constitutions and EEC law. My own personal view is that National law takes precedence over EEC law.
If I understand the interpreting correctly it seems that Mr Sjöstedt himself believes that national constitutions are more important than Community law. I myself do not believe that. In the Dutch constitutional system Community law, enacted in accordance with the procedures laid down by the Treaty of Rome, takes precedence over national law, and even over the national constitution, and it is up to the judges to decide what takes precedence when there is a conflict between legal systems. Happily, I cannot recall any instance to date where a supreme judge in a national Member State prohibited the governments or citizens of that Member State from living by the rules of Community law. Then there really would be a conflict. My personal conviction based, I would have thought, on a sizeable body of case law, but then I am not speaking as President of the Council - your President said just now that I can occasionally say something in Parliament without it being immediately struck from the record - my own personal view is that if the European Court of Justice in Luxembourg clearly rules in a conflict between legal systems that Community law takes precedence over national legal systems, then that is the last word on the matter. If that were not the case we would be on an extremely slippery slope towards the judicial disintegration of the European Communities and I would ask the honourable member to think about that in relation to his own personal convictions.
Question No 15 by Mr Medina Ortega (H-0237/97)
Subject: Common organization of the market in bananas
In view of the conclusions reached by the World Trade Organization panel as regards the common organization of the market in bananas, what action is the Council proposing to take in order to protect Community producers?
In reply to Mr Medina's questions I can say that, though our information is primarily from the media, the Council too has noted the interim report of the Banana Panel on the European Union's regime for banana imports. The Council does not know for the moment what the status of this text is. At any rate, the qualification of an 'interim report' which the authors themselves gave this document suggests that it is a provisional text which may yet be changed before the final document is completed. So we should make the point that so far no definitive formal conclusion has been reached within the World Trade Organization (WTO) to the effect that the current Community regime on bananas is in violation of the rules. After all, the procedure is not yet completed. Once the conclusions of the WTO Panel are known, the Council will of course study them with an eye to any consequences they may have for the Community. The Council would also remind the House that already in 1995 the Commission put forward a proposal aimed at adapting the existing common organization of the market and that it has not yet been able to take a decision, until such time as the results of the WTO procedure are known.
Mr President of the Council, I am grateful for your reply but I would point out to you that in our experience when a question is not put at the right time, the Council or the Commission will say it has not been put at the right time.
I think it is one of today's worst-kept secrets that there exists a document on bananas by the group of World Trade Organization experts which virtually destroys the cement of the World Trade Organization. And the worst thing is that the main reason for this group of experts' action was a request from a government which does not produce bananas, the United States Government. And that same United States Government has not accepted the right of any group of WTO experts to discuss the Helms-Burton Law.
Those of us who have practised law know that the law lies in the procedural detail. And in trade negotiations the current practice is retaliation, so could the Council consider possible retaliation against the United States Government in that if it does not accept the jurisdiction of the World Trade Organization on the Helms-Burton Law, the Community will not accept the jurisdiction of that organization on bananas?
I shall not take up Mr Medina's last suggestion, because in settling international disputes, if we tied everything to everything else, there would be no end to it. That is one thing I know for sure. But on this point I would suggest that we monitor carefully the procedure for WTO panels, because perhaps we are seeing problems before they occur. We have here an interim report which was in principle reliable, which was put to the parties and which has been leaked. But the parties still have a chance to comment on that report and perhaps on the basis of those comments the panel may change the report and the WTO disputes settlement procedure then gives a further opportunity of challenging any such verdict of the panel. So I think it is too soon to be thinking already about direct legal measures against that verdict to be taken either by the Commission or the Council, let alone thinking in terms of reprisals or of starting a trade war.
Question No 16 by Mrs Izquierdo Rojo (H-0239/97)
Subject: Attendance by Libya at the Second Euro-Mediterranean Conference in Malta
In view of the wish expressed by Parliament in a number of resolutions, will any consideration be given to the possibility that Libya might be invited to attend the Second Euro-Mediterranean Conference, to be held in Malta on 15-16 April?
) The European Union stands by its position that Libya cannot expect to have normal relations with other states and to play a full part in international forums, including the Barcelona process, until such time as it complies with its obligations under the relevant resolutions of the United Nations Security Council. Given that Libya has not so far complied with those obligations, there is no way that it can take part in the second EuroMediterranean ministerial conference.
I think it is regrettable that the Council has not listened to the European Parliament's repeated request for this to happen. The Council's reply is disappointing and once again I must deplore the lack of autonomy and courage in the decisions of the Council of Ministers.
Parliament is asking for a Mediterranean country to be offered the prospect of participation in Euro-Mediterranean policy. I must point out that, as a member of the great Arab Maghreb, that country, Libya, is part of the Maghreb Delegation to the European Parliament, and is working indirectly on Euro-Mediterranean policy here in this very building in Strasbourg, where more than one meeting has been held.
I sincerely believe this reply is a mistake, and I ask the Council of Ministers, between now and 15 and 16 April, the scheduled dates for the meeting in La Valetta, the second Euro-Mediterranean meeting, to open up this prospect. The European Union can sometimes be very imaginative and could give replies of supreme ambiguity offering reasonable prospects of working with this country which may become very important to Euro-Mediterranean cooperation in the future.
I must remind Mrs Izquierdo Rojo of Security Council resolutions 731, 748 and 883 which she doubtless keeps under her pillow if she feels that way about Libya. The point here is that these Security Council resolutions mention the suspicion of state-sponsored terrorism. And in them the supreme body of the community of nations has said that the Libyan authorities must do everything possible to allay this suspicion. Until that suspicion has been lifted I think the Council has every reason to act as it does. If I have to talk of disappointments, then I am disappointed at the Libyan Government which is doing nothing to help allay this serious suspicion.
Question No 17 by Mr Gerard Collins (H-0245/97)
Subject: European Structural Funds after 1999
Have there been any discussions within the Council concerning the operation of the European Structural Funds after 1999 and, in particular, does the Council intend to forward guidelines to the Commission indicating the political priorities, notably unemployment levels, which should be taken on board by the Commission when preparing proposals for determining the qualifying criteria for Objective 1 status past 1999?
The European Union's structural policy after 1999 is not currently an issue. And I cannot give the honourable member the information he asks for. I would remind you that the European Community in Madrid - we were talking about it earlier - asked the Commission to make a thorough analysis as soon as possible of the European Union's financing system, so that immediately after the end of the Intergovernmental Conference a communication could be presented on the future financial framework of the Union after 31 December 1999, taking account of the prospect of enlargement. So I suggest that we do not jump the gun and concentrate first on completing the Intergovernmental Conference. After that the Council will be able to take due note of the Commission communication which I mentioned and which will then form the basis for further talks on, among other things, the future of the EU structural policy after 1999.
My thanks to Mr Patijn for his answer. I accept everything he has said and I understand the reasons why he said what he said. And I would like to put it to Mr Patijn that there is need for strong political direction from the Council of Ministers to the Commission, bearing in mind that there is unemployment to the tune of about 20 million in the European Union, which must surely rank as a number one political priority of the Union which has to be addressed in terms of planning for the period after 1999. This issue should be addressed as a matter of urgency particularly if, as we would all wish, the European Union is to deal with this problem affecting citizens of the Union, and if the required credibility of the Union in the eyes of the people of the Member States is to be won back.
I am grateful to Mr Collins for understanding that the Council cannot say a great deal about structural policy after 1999. The Council agrees that the whole question of boosting employment in the European Union also needs particularly careful consideration at Union level. We are aware of that and I would not wish to wait till 1999 to see what the situation is. I think that on the basis of the policy developed since the European Council in Essen we have the ability to make our current structural policy, under which dozens of billion ECU will be spent in the next few years, as relevant as possible to the fight against unemployment. Mention has been made of regional pacts. I think these are matters on which we can already act. We must not be in too much a hurry to start the very important discussion on how we are going to organize our financial relationships in the light of enlargement in the next century.
I have a very specific and tangible question for the Council. It is as follows: whenever we finance the Structural Funds or pay general fees to the Union, I have long criticised the fact that the GDP fee is based on GDP alone without any adjustment for buying power in the community. The calculations which I have made in this respect show that there would be considerable changes if we were to make the natural adjustments and take notice of the level of buying power in each country.
I understand the difficulties in getting this communication through to the Commission but I would like to ask the Council the following: Is it not possible for the Council to put forward the view that even Structural Fund charges should include a measurement of buying power so that Gross National Product can be adjusted in relation to this?
I am not sure I understood the honourable member's question properly. Do I gather that he is arguing in favour of using real purchasing power parities rather than gross national product as the basis for contributions to the European Union? The ways in which the European Community's expenditure is financed are laid down in the Treaty. These are firstly import duties, secondly agricultural levies and thirdly VAT. Gross national product only comes into it for the remaining part. That is stipulated in the Treaty. I as a Dutch delegate to the Intergovernmental Conference am not aware of any proposal, even from the Swedish Government, to change that. I can confirm that a change of policy of the kind you suggest is not currently under consideration.
Ladies and gentlemen, I want to thank the President of the Council for attending and for his answers, and I would inform you that as the time allocated for Question Time to the Council has been used up, Questions Nos 18 to 29 will be answered in writing.
Question Time is closed.
(The sitting was suspended at 7.10 p.m. and resumed at 9 p.m.)
Petrol and diesel quality - motor vehicle emissions
The next item is the joint debate on the following reports:
A4-0096/97 by Mr Mamère, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive on the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (COM(96)0248 - C4-0462/96); -A4-0116/97 by Mr Lange, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive relating to measures to be taken against air pollution by emissions from motor vehicles and amending Council Directives 70/156/EEC and 70/220/EEC; -A4-0099/97 by Mr Eisma, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council and the European Parliament on a future strategy for the control of atmospheric emissions from road transport taking into account the results from the Auto/Oil Programme (COM(96)0248 - C4-0492/96); -A4-0117/97 by Mrs Gonzalez Alvarez, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council and the European Parliament on a Community Strategy to reduce CO2 emissions from passenger cars and improve fuel economy (COM(95)0689 - C4-0015/96).
Madam President, although the report I am speaking to is independent of the reports by Mr Lange, Mr Mamère and Mr Eisma, it must be recognized that together they form a political and environmental package of great merit.
The first proposal we presented in the Committee on the Environment was weaker than the final proposal. We have accepted amendments from colleagues in the Socialist Group, the Green Group and even the Group of the European People's Party, and as a result I think the report has been enriched. There are perhaps some sentences that I do not entirely go along with, but as the report was unanimously approved in the Committee on the Environment, I prefer not to dwell on them - for example there are words like 'rejection' of voluntary agreements which I do not support and which could have been worded differently. But as the report was approved unanimously at the last meeting of the committee, I intend to defend it here.
All the rapporteurs for this package of measures agree on certain points: these relate to air quality, carbon dioxide emissions, and fuel quality. And we all criticize the fact that more account has been taken of the criteria of industrialists and conversations with them than the views of experts and non-governmental organizations.
Certain points need highlighting. First, the European Commission itself believes that if energy measures are not taken, the Rio Conference commitment - to be reviewed in New York in June - to stabilize CO2 emissions at 1990 levels by the year 2000 cannot be met. This objective seems to be difficult to fulfil, so the Commission's proposal seems weak because it does not specify any legislative measures which might ensure that we achieve these objectives.
The first criticism is on voluntary agreements. In this Parliament we frequently debate repeated non-compliance with Community legislation. And if Community legislation is not complied with, it must be doubtful that voluntary agreements will be complied with. So in the report from the Committee on the Environment, we propose that, in accordance with the provisions of the European Commission's own legislative programme for 1994, a directive be drawn up to cover CO2 reductions, making compliance obligatory. And we propose that it be presented before 1998.
We also propose that there should be a legislative measure covering a reasonable tax proposal. And when we say reasonable, we mean we want to avoid burdening the worse off. The proposal for immediate renewal of vehicles in circulation and the proposal to tax fuel indiscriminately - put forward in an amendment discussed in the Committee on the Environment - make no distinction between those least able and most able to afford them in Europe. We propose that there should be a legislative proposal which, in short, favours those who pollute least. In the future, when there are cars which can run for a hundred kilometres on three litres of petrol, those who use more utilitarian cars, lighter and less polluting, should have tax exemptions. And taxes should be increased on those who have more powerful cars which pollute more.
We think such a legislative proposal should be put before this Parliament. The Commission should not consider it ambitious to aspire to reduce consumption to five litres of fuel for one hundred kilometres, because we believe there is evidence that this is possible - for example, the car proposed by Greenpeace, the ' Twingo Smile' . We also believe that these measures should be complemented by a definite reduction in fuel consumption through measures which I recognize affect the Member States and the principle of subsidiarity in some cases, but which are of the utmost importance: for example, speed reduction; massive use of public transport - and for this to happen it must be improved; review of land use. So there are a number of measures the Commission cannot always take and they have to be designed for Member States to take, but they can help reduce CO2 emissions.
Finally, Madam President, Mr Commissioner, if the amendments to the four reports are accepted in general, I believe this package of measures will take us towards the objective of reducing CO2 emissions, transforming the polluted air we now have in Europe into purer air and making fuel less polluting.
Madam President, I am giving the opinion for the Committee on Economic and Monetary Affairs and Industrial Policy on fuel standards and specifications. I should say, at the outset, that the committee achieved a high level of political consensus on the opinion produced and, in general, there was a welcome for the Auto/Oil Programme as a step in the right direction, whatever misgivings various members may have had about its detail.
In respect of the plans for fuel specifications in the year 2000, the Economic Committee proposes limited reductions in sulphur content targets as against those limits recommended in the Auto/Oil Programme. We were - one might use the phrase - ' less ambitious' in this regard than the Committee on the Environment, Public Health and Consumer Protection, though one could pick some other phrases as well to describe the level of discretion the committee chose to employ on those limits.
In respect of the year 2005, the Economic Committee, anticipating an Auto/Oil 2 Programme, suggested Annexes III and IV and sets out in these annexes indicative standards that it would like to see taken into account in an Auto/Oil 2 Programme. This differs from the emphasis in the Environment Committee, which would prefer, at this stage, to set a mandatory standard right now in respect of the longer term.
In respect of fiscal incentives, the Economic Committee is of the strong opinion that we should employ them, especially in this fuel area, through differentiation of excise taxation. This could facilitate in Member States, subject to procedures to ensure coherence of the internal market, the introduction of more advanced fuels than those specified as the minimum essential. Indeed, I note and welcome the Environment Committee's support for this proposition.
The Economic Committee spent considerable time in trying to develop an appreciation of the cost differential impact by Member State and noted that there were considerable differentials in cost for the refining industry between northern and southern countries. Having regard to this, the committee recommended a limited transitional period for southern states, because we have to be realistic, as well as ambitious, in setting targets.
Overall, I would say our approach dealt more with what I might call the 'political' chemistry than the fuel chemistry in terms of the focus of our concerns.
It is clear from the Commission's communication that the Council is quite divided on this. I believe it is proper that we in Parliament should not seek to make the best the enemy of the good in terms of possible solutions. The Economic Committee proposals are realistic and, at second reading, they will be closer to the ultimate centre of gravity of this Institution's bargaining with the Council.
Madame President, first of all I should like to thank all my colleagues for their excellent cooperation. We have drawn up opinions and reports in a number of committees in a good spirit of mutual understanding. On behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, I should like to thank in particular Mr Lange, who is responsible for the parliamentary report on exhaust emissions from private cars. It is he who, in the Committee on the Environment took over the relevant proposal from the Committee on Economic and Monetary Affairs and Industrial Policy.
I should like to draw your attention once again to the fact that we are now being asked to take a decision on binding emission standards for 2005, rather than indicative standards, as proposed by the Commission. These objectives, criticized by some as too stringent, can be achieved, provided that the appropriate means are employed. In this connection, in all its opinions and reports Parliament has strongly advocated tax incentives. The Committee on Economic and Monetary Affairs and Industrial Policy considered the issue in the light of industrial competitiveness as well, and noted that if the European automobile industry does not develop new technologies rapidly, the Japanese will.
It is also very important to tackle the issue of fuel quality, since this has a prompt impact on the quality of the air. The Swedish and Finnish Governments have commissioned a study which shows that the petroleum industry has overestimated the cost of producing cleaner fuels. The results of that study have also been presented in Parliament. All in all, the Commission should revise its approach and base its own proposals on the best available technology. The result achieved now by Parliament during the first reading will provide an extremely solid basis for the subsequent readings.
Madam President, ladies and gentlemen, the Committee on Research, Technological Development and Energy has also been very closely involved with the auto-oil programme. A great deal has been said, and a great deal more remains to be said. So I should like to confine myself to just five points. First, we absolutely must have a link between vehicle emissions and fuel qualities. We cannot do one thing and allow the other, that is the belief of the Committee on Research.
Secondly, we can do much more today than we ourselves are willing to admit. This was apparent from the hearing and it was apparent from the discussions with the associations and the industry. So we should take a more ambitious approach here. Thirdly, important points were not taken into account in the sector of research policy, especially the 'car of the future' task force, which is supposed to make research results available in this specific sector. No mention has been made of those results, or of that task force. Fourthly, the health studies commissioned by the Commission have had no impact on the legislation. The Committee on Research finds this, too, more than regrettable as this would have given clearer indications of what we have to do. And, fifthly, we do not need a second auto-oil programme. We know what we can do today, and we can set clear requirements for the year 2000, and for the year 2005 as well.
The Committee on Research proposed a form of revision clause; unfortunately, this was not adopted. But it would have provided an opportunity to make provision, at this stage, for a possible future revision which is not yet seen as a matter of urgency. The Committee on Research therefore declared in favour of clear, transparent and ambitious legislation, and I hope that Parliament will give a signal to that effect during tomorrow's debate.
Madam President, I am the draftsman of the opinion of the Committee on Transport and Tourism regarding the measure for which Mr Lange is the rapporteur, but I should like with deep satisfaction to express my appreciation of all the reports presented, from Mr Mamère's to Mr Eisma's and that of Mrs González Álvarez, in addition, of course, to the Lange report.
As I agree with everything that has been said so far, I should just like to go into a number of points in greater detail and stress how important it is for the European Parliament not to confine itself to a cost-effectiveness analysis, but emphasize the need for a cost-benefit analysis linked to the relationship with the internalization of external costs, a matter which we have, moreover, already discussed. We must also give due emphasis to the social, as well as environmental, importance of energy saving and reduction of emissions, rather than to the speed or acceleration capacity of motor vehicles.
For this reason I should like to expand upon certain aspects of my opinion. Firstly, it is simply not enough to contemplate motor vehicles that can run according to Auto/Oil Programme criteria for only 80, 000 kilometres; we are proposing at least 160, 000 kilometres. Secondly, we believe that engines should not only allow reduced consumption and improved performance in terms of reducing pollution, but that new engines should be envisaged which are capable of running on new, non-polluting sources of energy, such as solar power or hydrogenic energy sources.
Lastly, it is important for on-board diagnostics systems to be based on minimum criteria standardized at European level, to operate for both diesel and petrol engines and to be designed in such a way as to ensure monitoring and real control.
Madam President, my opinion deals with the future strategy for the control of atmospheric pollution. The Auto/Oil Programme has been rightly described as ground-breaking with the two industries, the automobile and the oil industries, working together. Similarly, we in EMAC worked cooperatively to produce our three opinions, finding common positions which enabled us to gain support from colleagues in our committee.
I have to say that was no easy matter for EMAC has at its very heart industrial policy. We therefore sought a very fine balance between costs to industry as opposed to costs to health. The outcome, in my view, was a strengthening of the Commission's proposal to a realistic level with a sensible compromise between cost-effectiveness and the best available technology. Cold start procedures, on-board diagnostics, fiscal incentives for scrappage schemes and overall improvement for fuel quality were all included in my opinion and supported by the Economic Committee.
Such high standards give us two bonuses: cleaner air in Europe and achieving the leading edge of environmental technology. With such standards we will be able to sell our cars to all world markets and set a standard for all our international competitors.
I am happy to tell you that I made a contribution, albeit small, to these major reports. But this very week councils in my constituency produced an excellent leaflet entirely in line with Parliament's report, making solid proposals for better air quality in Northamptonshire. Here again is a fine example of European legislation being in tune with local concerns. If Parliament and the Commission, as I hope, endorse these reports our 360 million citizens will enjoy cleaner, healthier air and lives will be saved which could otherwise be lost.
It is an admirable objective, a lasting achievement and, in fact, legislation we can all be proud of.
Thank you Madam President. I have to say right at the outset that I am representing my colleague, Giles Chichester, who is the rapporteur on behalf of the Committee on Research, Energy and Technology. He has prepared some words for me. They are brilliant, perceptive and highly technical. I can take absolutely no credit for them.
Mr Chichester has had to go to London because, as the Commissioners may be aware, there is an event on 1 May for which we are preparing in the United Kingdom and Mr Chichester's presence is absolutely essential for that.
Here is Mr Chichester's speech: It is important to recognize the progress towards cleaner air that has already been achieved in the reduction of vehicle emissions. The Auto/Oil 2000 targets for much lower emissions are a further significant step from the smelly 70s. It is also important to remember that these measures are aimed at improving air quality in urban areas where the concentration of vehicles is greatest.
The question is: has the Commission set the levels for reduced emissions at the right values or has it been too soft on the fuel and vehicle industries? In particular, are the target values for sulphur in parts per million for petrol and diesel vehicles still too high at 200 and 350? Under the criteria of cost-effectiveness and reasonableness as well as technical feasibility, the answer is probably yes for 2000, but we should await the review set for 1998 before taking further decisions about further reductions for 2005. Those who want 50 parts per million regardless of cost or technical feasibility must recognize that it is the consumer who will pay for all these measures and that we should proceed on the basis of properly researched and balanced proposals.
Madam President, I am going to concentrate on one of the three Commission proposals on environmental protection, taking account of the results of the Auto/Oil Programme, and I congratulate Mr Eisma on his report.
In its document the Commission stresses the need to step up inspection and maintenance of vehicles as an essential factor for reducing pollution. The Commission also proposes two sets of emission limits: the first to be obligatory from 2000, and the second - a little more complex and ambitious - to enter into force as from 2005. The Commission also proposes carrying out studies of measures to be applied in the sector, examining alternative fuels, alternative propulsion systems and alternative energy sources.
Madam President, I would like to highlight some proposals the Committee on Transport and Tourism wishes to incorporate into the report. First, the need to involve more social players: the views of environmental NGOs should be taken into account. It is not enough to deal only with documents provided by the manufacturers themselves, as has already been said in this evening's debate.
Secondly, we also want alternative solutions set out for the improvement of air quality, like support for research into alternative car engines and measures applying to traffic.
Thirdly, we insist that the governing principle in terms of protection of the environment and public health cannot be costeffectiveness, because the greater part of that cost falls directly on the consumers.
Fourthly, we underline the need to develop better and less polluting fuels: the effort should be balanced between vehicle manufacture and fuel production.
Fifthly, we propose the application of tax incentives both for better quality/ less noxious fuels and for better/more efficient car engines.
Finally, I want to point out that southern European countries will have to make a greater effort in order to reduce the percentage of sulphur in their fuels, because, as we all know, southern countries get their fuel supplies from the Arab countries, while northern ones use North Sea fuels.
Madam President, I wish to give my support to the proposals put forward by the rapporteurs involved in the Auto/Oil Programme, and also to Mrs Gonzalez Alvarez, in her communication on CO2 and cars.
The proposals may appear radical in comparison to the Commission proposal but, in fact, they are only a starting point for future negotiations with the Council. If you look at what is being currently proposed in other parts of the world, notably Japan and the USA, they are reasonable and comparable with what is being suggested there.
We are debating a package tonight of which all parts are necessary if we are to achieve real progress in all areas, not only protection of the environment and the public health of Europe's citizens, but also economic development and ensuring Europe's future economic development and progress. The package of measures proposed tonight will give us cleaner fuel. That will enable cleaner cars to be developed and also, probably, smaller, more fuel-efficient cars. And that will not just be acceptable in Europe, it will give us cars that are acceptable in other parts of the world to which we can sell and export them. It will also give us a future in the two very important industries that we cannot ignore and ensure Europe's future prosperity.
We cannot ignore the fact that this package of measures will give our people healthier air to breathe and call, hopefully, a halt to CO2 emissions. We can also expect that we will do two other things to two important industries. It will push them in a direction which currently their investment managers do not want to take: investment in new technology, investment in new equipment that will keep them ahead of developments in other parts of the world to ensure that they can provide the products required by the global marketplace. The investment required to do that is substantial, but necessary.
If we examine the costs, they will be recouped from the millions of motorists that will drive these cars, refuel these cars, that will buy these cars, not just in Europe but in other parts of the world at an average cost of ECU 10 per year, per motorist. That cannot be a bad deal; it is a small cost for protecting our environment, the health of our people and the future prosperity of Europe.
I urge the Commission to accept these proposals.
Mr President, I have been the rapporteur for the technical committee on the issue of reducing carbon dioxide emissions. It is important to make it clear that a reduction in carbon dioxide emissions from private cars will not be achieved through the use of a single measure within a certain limited area. On the contrary, the technical committee wants to draw your attention to the need to look at the issue as a whole. A number of measures are required in order to achieve an acceptable environmental solution. These include taxes, legislation, fewer cars, new types of fuel etc.
The research committee emphasises that the nuts and bolts of these measures is investment in research and technical development. These issues were not handled in any particular depth in the communication from the Commission, but technical development in this area is far from static, as certain unnamed companies and people are trying to make out. There are already examples of cars which can, by a very wide margin, meet the requirements which we in the European Parliament have previously set and we would remind the Commission of this.
The community strategy from the Commission is a welcome first step but it is far from adequate from a slightly more long term perspective. It is important to point out that the reduction in carbon dioxide emissions must continue after the year 2005, with a new goal for the year 2010, one for 2015 and so on. This is necessary for the European car industry's long term plans and also to enable the EU to achieve the necessary environmental standards which have been set. So we would remind the Commission that, before the fifth framework programme for research, it must put forward a strategic plan for research into a reduction in the use of fuel in vehicles. This must contain not only short term solutions but also basic long term strategies for changes in technology, function, materials and production techniques. Many of the proposals which have been put forward by the technical committee are to be found in one form or another in the report presented by Mrs Gonzalez Alvarez today.
Madam President, I have drawn up the opinion of the Committee on Transport and Tourism on the report by Mrs González Álvarez. It may well be helpful just for me to say that, in this confusing mixture. In combating CO2 emissions, we obviously have to look at the transport sector, because it is after all responsible for nearly a quarter of these emissions, most of which are caused by private cars. If we are eventually to move towards a sustainable society, the use of cars will have to be dramatically reduced, while at the same time cars will have to be made a great deal more efficient. However, it is an illusion to think that 'end-of-pipe' technology will rid us of CO2 emissions and so could also provide a solution to the climate change which these emissions are going to produce. As long as we use fossil fuels, emissions will be the result, and that is why an active land use planning and urbanization policy should be developed to reduce the distances involved and make collective public transport and bicycles more attractive, since by this means 50 % of car journeys can easily be avoided because they are shorter than five kilometres. Also, some serious targets must now finally be set for the car industry. Although the technology exists to produce extremely efficient cars which consume three litres of petrol per 100 kilometres, cars are being given bigger and bigger engines and the CO2 emissions are simply increasing. These are measures which are of genuine use. But also the introduction and enforcement of a speed limit of 100 km/h - which you may be amazed to learn the Committee on Transport has approved - and campaigns to promote suitable driving and mobility behaviour can make an important contribution. Reducing CO2 emissions in the transport sector should not just be a matter of fine words, but be developed into a policy at European level. We have the policy instruments to do this - what we still need is the political will, both from the Commission and the Council.
Madam President, I originally drafted the opinion on fuels for the Committee on Research, Technological Development and Energy but now speak for the Socialist Group.
Yes, the methodology of the Auto/Oil Programme was innovative but it had two problems: firstly, it took a long time, so that recent worries about, for example, particulates were not covered; secondly, the European Parliament was involved at a very late stage. The European Parliament does not operate on a knee-jerk, reflex system. We have done considerable research before coming to the conclusions before us tonight. We used our own research establishment - STOA - to produce for us a paper which indicated low sulphur fuels are essential. We held a hearing, and other authoritative studies came to the same conclusion.
I want to speak about one thing only - the need for lower sulphur levels, particularly in diesel - for one reason: this would save tens of thousands of lives and would prevent many people from spending their lives gasping from respiratory illness. Particulates, not identified at the start of the Auto/Oil Programme, are a major contributor to those problems. The oil companies disagree with the conclusions of Parliament on the grounds of costs. Let me say this to them: first of all, low sulphur fuels would be more competitive. Secondly, in any case, they have to refurbish and invest in their refineries continuously. Thirdly, the cost, as passed to customers, is not exorbitant. Fourthly, new car technology is only possible with low sulphur fuels. Fifthly, those Member States particularly hard-hit could have a derogation. Sixthly, and most importantly, you have an immediate effect when you change the fuels. For these reasons, the Socialist Group strongly supports the proposals of Mr Mamère.
Madam President, ladies and gentlemen, the present drafts relating to measures for the further reduction of vehicle emissions reflect a new approach. For the first time they not only lay down limit values for vehicle emissions but also propose fuel quality specifications. I believe this is quite right, because clean fuels enable advanced engine technologies to be used, and the combination of the two makes a direct and substantial contribution to improving air quality.
This thought should guide us when we vote tomorrow. Specifically, though, it must mean specifications such as we decided upon in the Committee on the Environment, Public Health and Consumer Protection. This applies particularly to sulphur, benzene and aromatics, to ensure that it pays off to incorporate the existing technological advances into motor vehicles. But a prerequisite for this is that the petroleum and car industries should have planning certainty. That is why we are already trying to bring in binding levels for the year 2005. The Commission's proposal, though, falls far short of this. In effect, it merely prescribes something that already exists. That alone, as I see it, is sufficient reason to take an extremely critical view of the Commission's proposal.
It also has to be said that the auto programme and the oil programme were combined in a single volume, but I can see no such connection in the proposal. Overall, then, the opportunity has not been taken to exploit the benefits for the environment and human health of combining strict vehicle emission limits with fuel specifications. Most of all, though, nothing has been done to promote or improve competitive prospects, and the European industry has taken a step backwards here.
When further measures are proposed, we constantly hear the argument - we have heard it several times here today - that costs increase as a result. Even more frequently, we have heard it said that if the petroleum industry invests in order to achieve these specifications that we are proposing, it will cost them ECU 0.01 per litre. So where is the harm in that? After all, it is essentially the taxpayer that will have to pay.
Regarding the competitive situation of the sectors of industry concerned, which we must always bear in mind when reaching our decision, the first point here as far as the petroleum industry is concerned is that competition between companies essentially takes place at regional level and not between the various petroleum industries. In fact, in the case of the petroleum industry, I would be inclined to say 'deal' rather than 'competition' , because price deals take place at board level. That is not competition at all.
In the car industry, the opportunities to compete internationally lie in developing advanced technology. But this concept only has prospects of market success if for example denitrification catalysts and clean fuels are introduced. An environmental policy which creates or improves competitive opportunities - which is what we are talking about here - is a good policy.
There are wide divergences within the European Union in such areas as refinery technology and the technology or age of the vehicle stock. As a result, there is a natural tendency to say that we need exemptions so that these differences can be gradually phased out.
But if we take that route we shall be sacrificing part of our fuel industry, the refinery industry, to the 30 % excess capacity that exists within the European Union, and then we shall have to take the consequences - the demand for aid to make good this shortfall.
So we should be thinking about safeguarding the competitiveness of the car industry and the fuel industry, and the only way we can do that is with the programme that Parliament has proposed.
Madam President, ladies and gentlemen, I am speaking tonight in place of my colleague Gérard d'Aboville who had to jump ship at the last minute and asked me to take the tiller instead of him.
Polluting emissions caused by vehicles and the fight for better air quality are disturbing problems calling for long-term vision. That is the subject of the Auto-Oil programme. The approach is dispassionate, founded on logical and scientific reasoning, which will make it easier to understand and defend the European Commission's positions.
I want to discuss the Mamère report, first of all. The sulphur content of petrol is currently 400 ppm and the Commission proposes to reduce it to 200 ppm, which is already an important effort, cutting the current threshold by 50 %. To reduce the threshold even further, to 50 ppm, as the rapporteur demands, does not take account of the cost-effectiveness relationship in the search for better air quality, because above 200 ppm this reduction involves considerable investment for a minimal reduction of emissions.
Other factors should also be considered, for example inspection, maintenance, elimination of old vehicles, improvement in traffic conditions, use of liquefied oil gas or natural gas for public transport, not forgetting electric vehicles of course, which are non-pollutant and silent.
As regards diesel fuel, the first difficulty lies in the sulphur content. The Commission has set a threshold of 350 ppm, instead of the current 500 ppm, which represents an important effort and a substantial advance. The rapporteur is asking for a threshold of 50 to 30 ppm, which would also involve excessive cost without appreciable benefit.
So our group asks for the rejection of amendments 42 to 49 (except 46) and maintenance of amendments 51, 52 and 59.
As regards the points raised in the Lange report, it seems unreasonable, indeed counter-productive, to force the motor industry to adopt stricter standards for a lesser result. In our view the Commission's proposals on the standards for 2000, based on a cost-effectiveness analysis, represent a good compromise between the imperatives of economic efficiency and the indispensable objectives linked to the improvement of air quality.
Madam President, in preparing the new post-2000 emission standards, the Commission has sat down with the automobile and oil industries and established a constructive dialogue.
This new approach has taken longer than expected, so that the Commission has proved unable to meet the deadline laid down by Directive 94/12/EEC. If the Commission itself does not meet the deadlines, what can we then expect from the Member States? I think it is important for the new requirements to be implemented without delay. The fiscal advantages for clean vehicles could then be introduced some two years before the new standards take effect. We already have some types of cars which meet much stricter standards than are laid down by the existing legislation.
As regards the standards themselves, both for cars and fuels, the Auto/Oil Programme is a disappointment. First of all, the background level chosen for establishing permitted air pollution is much too low. Taking the mean value of pollution within an area of 4 km2 fails to do justice to public health. What is the sense in opting for a measurement network and mean values, when in reality very high concentrations of benzene, nitrogen oxides and sulphur oxides are recorded in places where there are large numbers of people, such as narrow shopping streets?
For that reason alone, we need to make the emission standards stricter. But there are technical reasons too. The automobile industry has known for years how to make substantial cuts in emissions. What was lacking was the necessary legal force. Much more can be done when it becomes a matter of necessity.
The same applies in principle to refining. Here we have to deal with a substantial overcapacity in old refineries. It may be tough, but the new requirements for fuels are also a good reason for stopping motor fuel production in the older plants.
It emerged from the hearing that the sulphur content, in particular, of both petrol and diesel could be much lower. As long as our mobility continues to increase, we must reduce the emissions of pollutants, not forgetting CO2 . I therefore fully support the reports on the Auto/Oil Programme.
Madam President, at a time when the European motor industry is shaken by unprecedented upheavals, there is no question of our being accomplices to its demise and the ensuing social cataclysm, especially in our country where it represents 10 % of jobs.
For our part, we have always criticized the current free trade system; we have always had this economic system imposed on us in areas where competition is distorted and we have suffered. The motor industry provides an explicit example. By keeping the currency low, the American, Japanese and Korean governments are giving their manufacturers considerable assistance. The American government goes even further by massively supporting research.
If we accept certain ludicrous standards contained in the report, we risk killing off the French and European motor industries. Some of these provisions are technically impossible. Furthermore, we have been informed of this. I also want to remind Parliament that emission standards for new vehicles have been the subject of seven successive sets of measures since 1970, decimating emissions from private cars. And in addition, Madam President, we do not really have a report on the fact that vehicles only pollute towns and there are many other forms of pollution.
There are other solutions too, as Mr Pompidou specified just now, and I do not have much time to mention them: old vehicles, further research into fuel, public transport. So I think we should be more reasonable today and consider the environment but also oppose certain provisions in this report which go too far.
Madam President, we support the position of the Committee on the Environment of the European Parliament for four essential reasons: competitiveness, public health, improving the environment and enhancing the role of the European Parliament.
Competitiveness because it is essential to develop the clean technologies more swiftly if we want to keep European industry competitive on a world scale. Whilst the Commission and some elements in the oil industry are pleased that the sulphur content is fixed at 220 ppm for petrol and at 350 ppm for diesel, Japan has already announced a cut of 50 ppm in the near future, which will require new catalytic converters which will reduce the emission of gases into the atmosphere.
Reasons of public health because we think it is necessary to set time limits for the standardization of lead-free petrol, in view also of the universally recognized health hazard. As regards the Commission's original proposal, we think that an effort should be made, both as regards questions of sulphur and for questions of lead-free petrol, to strike a balance which provides an acceptable exemption for those Member States who do not have the time or the money or rather more time and investment to alter their refineries.
A third point I should like to stress is that this initiative is, taken as a whole, an initiative to improve the environment and this Parliament had two possible courses: either to adopt a more cautious position, along the lines of the Commissions' initial proposal, and thus lose its leverage for applying pressure in talks and strengthening its role, or, as it to opt, as the rapporteur rightly did, particularly with the Mamère, Lange and Eimer reports and, as the Committee on the Environment rightly did, to opt for a tougher position, thus making it necessary to hold talks on the procedure to be followed.
Madam President, ladies and gentlemen, there is a German Christmas carol which begins with the words 'Once in every year' . It would make a good title for this debate: once in every year. The reason, of course, is that we never have the courage to put forward figures that will do duty for the future, but always mess about with tiny percentages. And then of course the question arises of the cost/benefit ratio and technical feasibility.
I really do think it's time to get to the point! That is why we fully support the Lange report, which proposes binding levels for the year 2005, not just guidelines. We think it makes no sense to launch an auto-oil II programme a year after this Directive comes into force. The industry, too, must finally be told what the position is and given the information it needs, then it might be rather more willing to make the necessary effort. Coming to the point, as I said, is important for the industry too.
As far as the exhaust levels go - there are 14 items, or 18 if we take the totals - we propose in the Lange report a further reduction for six of them. This is technically feasible even today, and not unconditionally dependent on lowering the sulphur content in petrol. After all, it was said at the hearing that these values are already within the reach of presentday technology. Of course, it isn't necessarily an easy matter. But there is another thing we must bear in mind: we have already achieved many successes, with levels in some cases being reduced by 90 %. But if there were as many cars on the roads worldwide as there are in Europe, then the stock would be quintupled. And even if we cut the limit values substantially, the overall result would be an increase in emissions, and that of course is something we cannot allow.
I believe that the industry could easily manage this, because that in fact is what the engineers are telling us. And so what I say is that we don't just need clean engines, we need clean directors too, because they do far more to make things hazy, and to make them grubby - they think a hydrocarbon is a carbon you hide behind! I have more confidence in the engineers than I do in the directors.
Let me also say a word about the so-called on-board diagnosis system. We quite agree that this is a good thing for the environment. But, of course, the work must not go ahead in secret so that only the franchised workshops have access to the data. As I see it that would be the exploitation of a monopoly position, which is of course completely unacceptable to us as consumers. Probably these people have been misled by the name 'on-board diagnosis' and think that where there is a diagnosis there must necessarily be medical confidentiality too. But the rules of that confidentiality derive from quite different terms.
If we lower these limit values, we can cure our environmental patient without doing too much damage to the cost/benefit principle. I say again, I have far more confidence in engineers and researchers than I do in businessmen.
Madam President, we welcome the reports today being debated in Parliament on the future of the motor vehicle, which forms part of the future of the economy, technology and the labour market. We are, however, requiring motor vehicle manufacturers to take on additional commitments: we are asking them to assume social responsibilities as well. The environment is, perhaps, the first of these commitments and, fortunately, it is increasingly becoming a fundamental consideration in the activities of the automobile industry. The Auto/Oil programme which we are debating today basically covers three points: a reduction in motor vehicle emissions to combat pollution, an improvement in fuel quality and control of emissions from road transport. All these reports, by and large, call for solutions to be identified to provide increasingly environment-friendly motor vehicles and fuels.
We agree, of course, with these objectives, but we have to point out that, at times, a desperate search for improvements can end up being counterproductive. The Commission has drawn up some good documents and some reasonable proposals. The rapporteurs have to some extent distorted the Commission's proposals, imagining a future for motor vehicles which started yesterday. If technical lead times are not respected, costs are increased, leading to a doubly negative result. Increased vehicle costs slow down sales and renewal of the vehicle fleet, and lead to a crisis in planned investments and consequently employment, without creating new jobs.
In the last 20 years pollution caused by motor vehicles has fallen by 90 %. A further nine per cent can be eliminated over the next eight years, at a reasonable cost. For the remaining one per cent, we cannot demand very short deadlines and costs which, ultimately, the consumer has to shoulder. For these reasons we are critical of some of the proposals made by Mr Mamère and Mr Lange and confirm that we are favourable to the Commission's position as regards most of the programme.
We are critical because, in the final analysis, certain proposals make neither economic nor environmental sense, and fail to take account of other fundamental issues. There is no mention of electrically-powered motor vehicles or methanepowered vehicles with the combined petrol/methane bi-fuel system. There is no mention of fiscal incentives for the purchase of a new vehicle, even though it is well known that there are still too many old vehicles on European roads. In Italy, the average age of a car is 14 years, and, what is more, companies purchasing cars cannot claim exemption from VAT at 19 %.
And yet there are calls to meet impossible deadlines, to carry out tests at -7o , when the temperature in two-thirds of Europe does not fall below zero all year round, or to install OBD in diesel engine cars, which would mean changing all the industrial production systems. We do not want stricter standards than those called for by the Commission. The environment is improving without constraints being applied, and without costs which have to be borne by motor vehicle and fuel users. In short, we intend to adhere to the principle of sustainable development.
Madam President, there are only two ways to improve air quality. Either change the technical standards for vehicles, or use less polluting fuels, and they are more sensible solutions, after all, than banning traffic every other day.
The cost of the first option is exorbitant, even if we only consider the renewal of the vehicles in circulation. The second seems more plausible to me and would have immediate impact. But two groups are in confrontation. The European car manufacturers and the advocates of bio-fuels campaign for stricter standards. The oil industry is hostile to that. So we must research bio-fuels because, like other oxygenated substances, they are capable of, first, improving combustion conditions through the oxygen ratio, secondly, reducing the greenhouse effect linked to the carbon-dioxide content of the atmosphere, thirdly, reducing the sulphur content of diesel and the emission of particles, fourthly, improving the octane of petrol, and fifthly, limiting the aromatics content of petrol, as these substances are highly carcinogenic.
The development of bio-fuels can only happen if excise duties are adjusted. Contrary to all environmental logic, France, which wants to create a lower excise duty, is finding itself thwarted by the European Commission. This very morning, I believe, the College of Commissioners refused to accept general reduced rates for bio-fuels. The amendments from the Committee on the Environment, Public Health and Consumer Protection will lead to better air quality and encourage the use of bio-fuels, a more effective agricultural outlet than uncultivated land - commonly called fallow and not very respectful of our desire for harmonious land development.
Madam President, the Lange report on behalf of the Committee on the Environment, Public Health and Consumer Protection, in which other draftsmen have been involved giving their committees' opinions, is extremely important, as may be inferred from the number of committees involved. Not least among these is the Committee on Transport, to which I belong, along with Mr Tamino, who is also a draftsman for the Committee's opinion, and whom, along with the others, I should like to congratulate on his excellent work on a complex, topical issue, namely lesspolluting motor vehicles.
The rapporteur and draftsmen all concur in deploring that the Commission failed to involve technical specialists and experts from the various Member States in the research; however, on the whole they welcome the Commission's proposals.
At this point I should like to quote from the various reports; suffice it to say, however, that after examining these reports and the proposals made and opinions expressed, I agree with the view that the costs projected by the Commission for the measures to be implemented to make motor vehicles less polluting seem too high. Indeed, this is only to be expected bearing in mind that the data comes from the industry, which has a vested interest in overestimating.
Member States are asked to grant tax relief and other economic incentives to the industry to promote the use of environment-friendly engines and fuels. We should look at this more closely: we have only to think of the criticism levelled at the Commission by the rapporteurs for its failure to include the low temperature and cold-start test procedure in the proposals. We are also being asked to reduce the sulphur content of fuels substantially in order to restrict emissions of particulate matter in diesel engines and ensure the optimal functioning of catalytic converters in petrol and diesel engines. I regard as important the idea that there is a need to take prompt action to achieve a drastic reduction in fuel consumption by motor vehicles in a broad sense, by 2005 under the Auto/Oil Programme, with a maximum consumption of five litres per hundred kilometres. This is to restrict emissions of CO2 , which is a prime cause of pollution and the greenhouse effect.
I should like to hark back to Mr Tamino's opinion and say that I agree with his request for us to welcome the amendments intended to promote cost/benefits, energy-saving and reduction of emissions as opposed to speed and acceleration capacity in motor vehicles, and to promote the use of renewable energy sources for vehicles.
My report, now at the codecision stage, on the inspection of motor vehicles and their trailers also took that approach. We in the Alleanza Nazionale will vote in favour of amendments designed to achieve that objective.
Madam President, the Auto/Oil Programme is an excellent initiative for an integrated strategy designed to reduce atmospheric pollution and based on a different approach to traffic management, technical improvements and measures relating to motor vehicle maintenance and fuel quality specifications. Indeed, atmospheric pollution causes serious illnesses and therefore triggers high social costs, and, unfortunately, despite the initiatives which have been duly taken in the last few years, levels are pollution are increasing, especially in urban areas, as a result of traffic expansion.
The measures introduced by these new directives undoubtedly imply costs for manufacturers, and, in a Europe united on a basis of solidarity and egalitarianism, these should not impose a greater burden on some countries and than on others, bearing in mind, for instance, sources of petroleum supplies. But the guiding principle must be protection of the environment and the health of our citizens, who can only make their voices heard through their representatives in the only democratically elected Community institution.
In the legislative process the most suitable solutions and the appropriate and necessary timescales will need to be established, but we have to be clear that there is an obstacle and we must not be afraid to tackle it.
Madam President, on behalf of my group I have been asked to comment particularly on the Eisma report. I would simply like to say that I welcome the report which sets the scene against which the Lange and the Mamère reports must be regarded. The Eisma report makes it clear that the European Parliament is not prepared to give blanket acceptance to a strategy worked out by the Commission and the industries concerned. In fact we are in the rather curious position that many of those who have made representations to us seem to believe that there is absolutely no need to alter the Auto/Oil programme in any respect whatsoever.
That is an unrealistic view with which to come to the Parliament. Members of the European Parliament will want to probe the validity of the Auto/Oil programme's proposals in the light of the priority which we all want to give to the health of this generation and the future prospects of human life on earth. Together with Lange and Mamère these European Parliament reports therefore represent, I have to say - not as a trade unionist - a sort of trades union maximum first bid and it is now up to the Commission and the Auto/Oil industries to show MEPs, if they can, exactly where they consider the Parliament's amendments are excessive.
Colleagues should be aware that very high standards will probably call into being very lengthy derogation periods in certain countries. We also ignore at our peril the points made by Mr Pompidou and Mr Garosci and some of the Members on my left but politically on the Parliament's right. Those points have to be taken into account.
Two personal points if I may. Through my connection with the Peugeot company in the United Kingdom I bring some knowledge of the auto industry to this debate and I must emphasize that it is in Europe's interest to have a modern car industry in place giving people jobs but also meeting increasingly stringent emission standards. Some of the amendments, particularly in the Lange report, require the car industry to conform to very high standards without any particular justification on the basis of gains in air quality. This is an important point made by Mr Pompidou and we should remember it.
Secondly, a minor point but one which has excited a lot of interest in my country, and I suspect in other countries, is the proposal by the European Commission to ban the sale of all leaded petrol by the year 2000. I at least have received many representations from the owners of classic cars which can only run on leaded petrol. Today I have received from the Commission staff a very useful paper justifying this and setting out the whole background and I think allaying the fears of classic car and vintage car owners to some extent. I only regret that information could not have been available earlier.
We look forward to what the Commission has to say but I would sound a note of warning. One thing that is quite clear to me is that the Parliament is very, very under-resourced as regards the necessary research with which to back up the points which are made in Lange and Mamère. I regard the STOA report as completely unreadable and virtually useless to any Member of the House. There are copies available over at distribution if anybody wants to have a copy of it. So we look forward to the Commission's reply and if the arguments of Mr Alber, Mr Lange and others are right then clearly Mrs Bjerregaard will accept all the amendments put forward by the Parliament because there can be no other alternative. We therefore wait with interest to see what Mrs Bjerregaard has to say.
Madam President, there are at least five factors to be considered in the whole operation to improve the environment proposed in the Auto/Oil Programme.
First, the social and human costs of the current level of pollution; second, the objectives to be set; third, the methodology for achieving them; fourth, the deadlines for achieving them; and, fifth, the economic cost to the consumer and industry, and ultimately to society.
We disagree with the Mamère report on the time factor. We agree on the other factors, but we disagree with the deadlines set in the Mamère report. Consequently, the Spanish socialists will vote for the Lange report but against the Mamère report because strengthening the objectives for the year 2000 and already setting a second set of objectives for 2005 means that for some countries - including mine - those objectives will not only be very expensive, but virtually unattainable, not to mention producing very serious alterations in supply or geopolitical changes in the market for crude.
Finally, having announced that negative vote, I want to add two points. The first is that this vote against the Mamère report implies agreement with the deadlines established by the Commission in its proposal for a directive. In our view the Commission has done serious work, not only from the technical point of view, but also in the political field, and obtained a difficult consensus. And secondly, the Commission is on the right road and we urge the Commission to evaluate the results automatically a year after this directive comes into force, and to set the second level of objectives as a function of that.
Madam President, I should like to start by saying something about the CO2 question. I am quite amazed that the Commission should send us a communication about the matter of the CO2 problems in car engineering. Because I was actually under the impression that this was a classic part of the auto-oil programme. But if you read through the Commission's programme then you find out why it isn't part of the auto-oil programme, because the Commission is not actually proposing anything except to say that it believes a voluntary agreement is the panacea in this particular sector, starting from Europe. That can't possibly be right, because voluntary agreements need framework data provided by administrative law, and the Commission proposes no such data.
I must sound a warning note against introducing voluntary agreements without these framework data in Europe. That is precisely what will lead to the serious distortions of competition that we rightly fear. At the most, then, voluntary agreements come at the end of the scale. Then I could quite well image such things. We need a phased plan for limit values, as far as CO2 is concerned, going beyond the year 2005 and as far as the year 2010. I could imagine that tax incentives might be a way forward here.
The car concept has got off to a good start. We have been able to get the contracting parties sitting round a table. We have been giving the car industry a hard time in recent years, and I think the industry has done a great deal. But it takes two to tango, and the oil industry dropped out of the dance after a while, Commissioner. That broke the partnership, and the result of the broken partnership lies before you: a boring auto-oil concept that leads nowhere.
We took off like a tiger, and the Commission's truly lamentable paper has turned our tiger into a rug. That must not be the aim of this Parliament. We will change this auto-oil programme, with the corrections made by so many Members, until we think it holds some promise for the future.
I am perfectly willing to talk about transition periods. The parameters for the exhaust values, and for the fuel values, must be met. But I am quite prepared to grant transitional periods to those countries, now and in the future, that cannot meet the parameters quite as quickly.
What was the actual driving force behind this programme? As far as I can see, it seems to have been shareholder value. We will change this programme so that the driving force behind it is the future and innovation.
Madam President, Europe has major problems to overcome at present: unemployment, environmental pollution and many others, too. The way to solve these problems, without a doubt, is for industrial production to be made environmentally compatible, turning out products that can be sold on the world markets, relying on the ability of the European workers to come up with innovative ideas and technically sound solutions.
The auto-oil programme is a project along these lines, and I believe the objective can be achieved if the amendments proposed by Parliament in the Lange, Mamère and Eisma reports are accepted as they stand.
I should like to thank all three rapporteurs for their efforts, and I would also like to point out that things like a car that covers 100 kilometres on three litres of fuel were still a joke only a few years ago. People used to think it was impossible to achieve such levels of reduction and innovation.
The Mamère report deals with fuels, and I believe some very important decisions can be taken here, because a better fuel in a less good engine brings an immediate improvement in air quality. But '3 litre' cars, motor vehicles that run better on less fuel, are only going to be a practical possibility if we can also improve the fuels.
This improving of fuel quality, incidentally, is one of the points where the better environmental standards in the three new Member States might be achieved. That would at least be a step towards an adjustment in the other direction.
Regarding the strategies proposed by Mr Eisma, the essential thing is for these strategies not just to be described, not just for the industry to be given a clear framework, but for the revision and implementation to be equally functional. No good legislation ever comes about without revision, and we will only be able to achieve the binding values that Parliament has proposed for 2005 if we keep a constant eye on how everything is being implemented.
Madame President, the proposal for a directive on fuels is satisfactory in principle, since it seeks to bring about improvements in the quality of the air and to protect people against atmospheric pollution. In Finland, very substantial, and successful, efforts have been made to encourage the use of lead-free petrol and I can tell you that the quality of Finnish fuels already exceeds the proposed standards.
However, the proposal for a directive completely disregards climatic conditions. It takes no account of the specific situation of Finland as the northernmost country in the European Union, the coldest and the one with the widest temperature disparities. In the proposal for a directive, summer begins on 1 April and ends on 30 September. I am pleased to see that the amendments I tabled in the Committee on Research, Technological Development and Energy concerning derogations with regard to the winter and summer periods have been taken into account in the form of amendments tabled by the Green Group. In April, in Strasbourg, it is summer. In southern Finland, spring may already be fairly well advanced, but in northern Finland, i.e. more than 1000 km further north, this is certainly not the case. This is why an adequate degree of flexibility should be introduced into the arrangements for the transition to the winter or summer period, a degree of flexibility which would be determined at national level. 1997 offers a good example of the need for such flexibility: in Helsinki, in southern Finland, the temperature yesterday was -12º. Without this flexibility, this directive would serve to keep diesel vehicles off the road in Finland and make daily life impossible. That is certainly not its objective.
I should like to see the Member who imagines that he or she could travel by car in Finland at the moment using summer-quality diesel fuel. In Finland, we need winter-quality fuel, with a cetane index of 46, rather than 56 as envisaged in the original proposal for a directive. The inclusion in the directive of a fuel suitable for use in an Arctic climate would eliminate this problem.
This is an important issue that we are discussing here today, and let us bear in mind that this is the first reading. That is why now is the time to adopt our stance, and perhaps one should also say to deliver our opinion. I think it must be quite clear that Parliament now has to take its stance, so that it has a definite position to fall back on when it comes to the second reading. For the Dutch presidency, this is the number one priority in environment policy and climate policy. The Auto/Oil Programme is quite evidently a result of that. And I can tell you that the Netherlands - the Dutch presidency - is waiting for a strong expression of opinion from this Parliament. As far as the proposal from the Commission is concerned, however, it is hard to avoid the impression - and this is all very well in itself - that close consultations have been taking place with the industry. But where were the consumer organizations, the environmental experts and the health specialists? Fortunately, we still have a democracy and a European Parliament. And that is what we can do here: Europe is a village, because Mr Mamère from France, Mr Lange from Germany, Mr Eisma from the Netherlands and also Mrs González Álvarez have sat down together and clearly reached an agreement. Do you believe in Europe as a village? It does exist - people work together there, they reach clear judgements and these are now going to be put to the vote.
Let me also make a personal comment, because this is what all this is about. I wonder how many of you have already had something to do with air pollution and health - I certainly have done. I have sat up at night in hospital with a one and a half year-old almost suffocating from asthma, with waiting rooms full of children where the doctors told me that the number of asthma patients in Amsterdam had increased tenfold over the last decade, and people say that all this has to do with the air pollution, of which cars are clearly a cause. I believe that Parliament must adopt a stance on such an issue, because it is no laughing matter, I can assure you of that. We may not be able to achieve a strong external policy, but surely in our own internal market, we cannot make this kind of mistake again. I would therefore call on the other groups to adopt a clear stance in this first reading.
Madam President, Parliament has previously shown its strong commitment to the environment as far as cars are concerned. The regulations governing emissions were considerably tightened in 1989 in accordance with a proposal from the Commission at that time. With hindsight we have reason to be thankful for that. In the same way I am convinced that Parliament's proposal for tighter restrictions now at a time that we are considering the Auto/Oil programme is also well motivated and will lead to a cleaner environment.
I fully understand the Commission's attitude that a thorough analysis of the cost of the different measures is required together with a comparison of benefits in terms of a cleaner environment and the saving of lives. But it was very clear from questioning the environment committee that new computer data opens the way for more extensive environmental measures. This applies to the quality of fuel, where it is possible to achieve lower sulphur levels at a lower cost, which also has a strong environmental impact. It is also important that the use of fiscal incentives to achieve lower sulphur contents is not prevented. Under normal circumstances this would not be a threat to the free market.
The proposal put forward by Parliament on the use of fuel in private cars is, in my opinion, unrealistically tough. I have more faith in progress towards lower use of fuel with the help of fiscal incentives. This can then be directed towards new technology, in the form of electric cars and hybrid cars for example, which can bring about radical reductions.
The motivation behind Parliament's demands is carbon dioxide emissions. I think it is reasonable to compare such measures with other initiatives which will produce the same effect. A reduction in fuel use of one tenth of a litre per 10 kms by every private car in the EU will certainly reduce carbon dioxide emissions. But the same effect can be achieved by replacing four coal powered power stations with nuclear power. The carbon dioxide emission from all private cars in the EU could in theory be compensated for by thirty or so reactors replacing coal power. It is my opinion that it is important to look at environmental issues as a whole.
Madame President, vehicle exhaust emissions are currently the largest single source of atmospheric pollution. This is why it is precisely this source of pollution which must be tackled if we are deal effectively with a problem which affects many Europeans, i.e. polluted urban air which poses a danger to health.
European consumers are extremely well informed about the technological scope for improving the quality of the air. This is why heavy pressure is being exerted on the automobile industry and oil refiners - people are calling for environmentally more friendly cars and cleaner fuels. As this debate has shown, both are needed, and this also goes to explain why the Auto-Oil programme covers the whole issue of the technical development of vehicles and the improvement of fuels. However, by taking measures to improve the quality of fuels, urban air quality can be improved more rapidly than by waiting for the arrival on the market of new, better cars.
The Auto-Oil programme presented by the Commission was substantially improved during its consideration in the Committee on the Environment, Public Health and Consumer Protection, something for which thanks are certainly primarily due to the rapporteurs. Parliament is proposing, for example, that the Community should adopt a new way of thinking, involving the use of tax instruments to achieve better air quality at a reasonable price. The Committee on the Environment, Public Health and Consumer Protection also adopted binding minimum standards and objectives for reducing emissions between 2000 and 2005. This system has, for example, led to substantial improvements in the quality of fuels in Finland. In order to encourage everyone else, I can say that this has been achieved in a short space of time and at a genuinely reasonable cost. Admittedly, transitional periods may perhaps be required in certain countries, but these are more acceptable than a failure to comply with the objectives fixed for the period 2000-2005. If we are not to lose out in the future, we must show the rest of the world the way forward.
Madam President, this has been an exhaustive, but also a very good, useful debate that we have had on four major proposals. Three, concerned directly with the Auto/Oil Programme, and one to supplement them. It is also a characteristics of the three proposals that they have been produced as a result of cooperation between three commissioners, so I will deal with the reports of Mr Eisma, Mr Lange and Mrs González Álvarez, and Mr Papoutsis will deal with the report by Mr Mamère.
The Commission was pleased to read Mr Eisma's report and we thank him for his splendid work. Car emissions are clearly the most important source of the many pollutants that spoil our environment and the health of our people. And those affected most badly are often the most vulnerable members of our society, namely children, the elderly and the sick, as Mrs Van Putten has just reminded us. The Commission wishes to resolve these problems to do with air pollution, and we wish thereby to improve the quality of life, particularly in urban areas. We have taken a great step forward with the announcement of a future strategy for combating emissions from cars and with the proposed legislation for implementing that strategy. I am therefore very pleased that Parliament, in its draft report, starts by expressing its satisfaction with the Commission's announcement and the corresponding proposed legislation, and I am also grateful for the many encouraging and positive comments that this debate has produced.
In the report Parliament criticizes the preparation of the technical basis for the Commission's proposal, namely the joint programme with the oil industry and car manufacturers, which we refer to as the Auto/Oil Programme. Both the Commission and the two industries recognize that the Programme could have been better if there had been better participation, and the Commission would want to ensure that this occurs in the sequel Auto/Oil Programme II. However I feel that Parliament has concentrated a little too much on the additional improvements that might be made, and not quite enough on the positive elements.
Many of the points contained in Mr Eisma's report also appear in the Mamère and Lange reports, and I will come to these in a moment. However there are some points in Mr Eisma's report which I would like to look at more closely. Firstly the Commission sees as very important the problems with noise and CO2 emissions from road traffic. We are also discussing here today the Commission's announcement on CO2 emissions from cars, and Parliament is also in the process of considering the Commission's Green Paper on noise. One aspect of Mr Eisma's report I find worrying, and that is the statement that the Commission should have based its strategy on a cost/benefit analysis rather than on cost efficiency. The Auto/Oil Programme is based on directive 94/12/EEC, one of the first directives concerned with the procedure for joint decision-making between Parliament and the Council. This expressly states the Commission must base its proposal on cost efficiency, which is what we have done, so it causes problems when Parliament now says that some other basis should have been used. The Commission believes that, by its strategy for combating car emissions and the related proposals, it has fulfilled its mandate under directive 94/12/EEC, and this was accepted by Parliament and the Council.
I will not move on to comment on Mr Lange's report. The proposal which the Commission has brought before the European Parliament and the Council talks about lowering the limits for the emission of harmful pollutants by 40 % by the year 2000 with regard to the approval of new cars. Moreover the introduction of new procedures for the control of vehicles in use, the compulsory fitting of self-diagnosis systems and a new test for limiting evaporation emissions will further reduce daily emissions from vehicles in use.
I will now comment on the Commission's position regarding the Lange report. But first I would like to thank Mr Lange for the mammoth task he has performed in so short a time, work which is of the highest quality and technically well founded. Many of the technical and political ideas in the Lange report are interesting, and it is very likely and possible that they will be included in the European Parliament's and the Council's final decision. But we must recognize that we are at the beginning of a difficult negotiation process which also involves the Council. That is why at this point in the discussion the Commission wishes to express reservations about the most sensitive proposals in the report.
But I would like to state which proposals the Commission can accept. The report contains a number of proposals for tax concessions which many other speakers have mentioned in this evening's debate. The provisions for tax concessions in the directive on emissions are a compromise aimed at fulfilling two of the EU's objectives: a well functioning internal market, and protection of the environment. The Commission has proposed improving the existing provisions on taxes with a further phase of concessions. According to Amendment No 34 of the report, tax concessions which one Member State wishes to introduce apply to both phases, not just to one or the other of these. I can therefore accept the proposal provided that the concessions apply only to motor vehicles that fulfil the EU requirements laid down for 2000 and 2005. Therefore Amendments Nos 91, 92 and 94, which are not in line with Amendment No 34, cannot be accepted. Amendments Nos 19, 24 and in part 35 of the Lange report are accepted apart from amendment of the statement.
The report recommends changing the requirements on self-diagnosis systems, which we abbreviate to OBD, with respect to access to the information from these systems by independent repairers and spares manufacturers. The purpose of the Commission's proposal was clear, namely to make it possible for everyone to obtain a speedy diagnosis and repair of faults in emission systems so that emissions from motor vehicles are kept down. Some of the amendments contained in the report may however improve the Commission's proposal, so I am able to accept the following amendments in full: 67, 68 and 85, and the following in part: 14, 78 and 81. I can accept all the amendments which relate to the test procedure for evaporation emissions, namely 53, 54, 55, and in part 56, 57 and 58. I can accept other minor amendments or changes of wording concerning Amendments Nos 5, 6, 7 and in part 30, 52, 64, 86 and 89.
I would like to make some comments on the amendments which the Commission is unable to accept at the present time. The report proposes tightening the limits which will apply as from 2000 and changing the reference fuel used in the test. These limits are a sensitive issue and they will be discussed until the last moment, since technology is always developing, which means that greater environmental benefits can be achieved at lower cost. Moreover there is a close correlation between emission limits, the properties of fuel used in tests and the quality of commercial fuel, so they must be considered together. At the present moment I am unable to accept the report's amendments.
In the report the Commission's so-called guideline limits for 2005 are made compulsory limits, in addition to which the limits are tightened. Compulsory limits have the advantage that they give a clear signal to the motor industry and to spares manufacturers, so that they can adjust their research and development activities effectively, and several of the speakers this evening have stressed the importance of this. But this presupposes that better fuel is available throughout the market. This requires further examination. I cannot anticipate the results of these investigations, so I am not in a position to accept the amendments. Under all circumstances the Commission has resolved to carry out an Auto/Oil Programme II. One of its purposes will be to confirm or revise the limits for 2005 as soon as it possibly can.
The report also proposes a new test procedure which would reduce emissions under cold weather conditions. The Commission has already expressed its interest in such a test and will evaluate it in the ongoing debate; it will also be examined in the Auto/Oil Programme II. At the moment, therefore, I am unable to accept the report's amendment.
The report proposes another procedure for the control of motor vehicles in use. This is not in line with the principles of the EU type approval system and cannot therefore be accepted. The Commission's proposal on the control of motor vehicles in use is an important step forward along the way towards better emission control with the help of testing, harmonized at an EU level, and the control is carefully adapted to the existing provisions on type approval and monitoring to ensure that production complies with the approved type.
The report proposes that it be compulsory for self-diagnosis systems, i.e. OBD, to be fitted to diesel cars as from 2000. Today the car industry and firms which supply it with components have less experience and knowledge about selfdiagnosis systems for diesel cars than they do for petrol run cars. But the knowledge we have today does not indicate clearly that we will have the possibility of self-diagnosis systems for all diesel cars by 2000. Since we are putting forward proposals for self-diagnosis for petrol run cars, I cannot really see why we should not be able to introduce it for diesel cars, though in this case over a longer period. Therefore I cannot immediately accept the amendments on selfdiagnosis systems for diesel run cars.
The Commission cannot accept increase of the durability requirement from 80, 000 km to 160, 000 km. With the existing technology we cannot keep emissions down both when the vehicle is new and after such a long period of use. Moreover the Commission has found other measures which will significantly improve the pollution boundary, namely - and we have already touched on this - by introducing self-diagnosis systems and by monitoring vehicles in use. It is too early yet to change the mandate of the Auto/Oil Programme II, for which the Commission naturally has full responsibility. Therefore I cannot accept the amendments discussed in this context until we are some way down the road.
I realize Parliament is disappointed that we are unable, at this moment, to accept all the amendments proposed, but I would have to say that we have only just introduced a process whereby further discussion and collaboration can take place in the future.
So I must conclude my speech by addressing the last amendment, namely the question of CO2 emissions from cars. I would like to start by saying I am pleased that Parliament shares the Commission's views on CO2 emissions from cars, and that Parliament supports our initiative to come to grips with this important problem, and I would like to thank the rapporteur, Mrs González Álvarez for the work she has done in the preparation of her report.
But even if we share the same views on the problem, we do not seem to have the same understanding of what is technically possible. Madam President, we all know that it is possible to build a car that uses 3 litres per 100 km. The problem is that the target we have set applies to the average new car sold on the market, not to the individual cars themselves. We therefore consider the target of 5 litres per 100 km, as we look ahead to 2005-2010, somewhat ambitious, and we would expect to consider alternative targets when we are sufficiently clear about future possibilities.
The other point on which we disagree has to do with the methods to be used. The Commission does not believe that compulsory standards are the right way, which is what the Environment Committee is proposing. To set standards will be very difficult technically and it could even have consequences that work against our objective of reducing CO2 emissions. If, for example, a standard is imposed which is based on a vehicle's weight, the car manufacturers might simply choose to comply with the standard by making their cars heavier. In our view, an agreement with the car manufacturers is the right way ahead.
Parliament's draft resolution lays down a requirement for further steps to reduce CO2 emissions from road traffic, and this we can only endorse. Of course it would mean changing the way we use cars and that we develop a more environment-friendly transport system. The Commission will examine Parliament's proposal with great interest in this area. I am aware, Madam President, that this has taken rather a long time, but these are major, important proposals and I hope I have covered most of the questions raised during the debate.
Madam President, ladies and gentlemen, allow me first of all to compliment Mr Mamère on his report.
With this proposal the Commission is seeking to harmonize and improve specifications for petrol and diesel fuel in the framework of the Auto/Oil programme. As you know, we assessed in that programme the cost of the various measures via which the necessary reductions in emissions could be achieved. We chose the economically most efficient measures which include the cleaner fuel specifications that we are proposing to bring into force in the year 2000. In addition, the Commission, as you know, plans to return to the matter at the end of 1988 in order to propose a set of stricter specifications for fuels to take effect in the year 2005.
As regards the inter-relationship between fuel quality and new advances in engine technology, such as catalysers for dealing with oxides of nitrogen, there is still great uncertainty about the economically most efficient linkage between sulphur concentrations and the design of new technology vehicles. For that reason the Commission believes that it is still too early to fix limit values for fuel quality for the year 2005. We believe that by the end of 1998, on the basis of the second phase of the Auto/Oil programme which, as you know, is already under way, we shall have the requisite additional information for the taking of a decision at that time on recommended fuel standards for 2005.
At the same time, however, this present proposal allows the Member States to use special fuels, if necessary, as a means of tackling particularly pressing air quality problems in specific zones such as large conurbations. The characteristics of the special fuels will depend to a large extent on the particular nature of the air quality problems at the selected locations. For that reason the Commission does not think it feasible to attempt to lay down harmonized standards for special fuels at the Community level at this stage. Furthermore, we are sure that the quantities of special fuels used will be relatively small, and therefore we do not anticipate that the use of such fuels for local purposes will have any serious market effect.
The Commission also recognizes that a very powerful mechanism for encouraging the marketing and use of cleaner fuels is provided by tax incentives. The Community already has a framework within which the Member States are empowered to impose varying levels of consumption taxes on different fuels to promote, of course, environmental objectives. This framework is set out in Directive 81/92/EEC relating to the level of special consumption taxes that may be imposed on petroleum products. Many Member States, including Sweden, Finland and Denmark, are already using taxation measures based on this directive to encourage the use of cleaner fuels. As you will also be aware, the Commission approved, a few weeks ago, a proposal on the harmonization of taxes on energy products which is based on the reasoning of this older directive. In view of the fact, therefore, that Community provisions on taxation measures already exist, the Commission has seen no need to restate them in this present proposal.
The Commission proposal also provides for a ban on the marketing of leaded petrol. This is necessary because leaded petrol represents a serious source of lead pollution. The Member States were urged to encourage the use of lead-free petrol via Directive 85/210/EEC in the middle of the eighties. We therefore consider a ban on the marketing of leaded petrol in the Community after the year 2000 to be quite in order. We recognize, however, that the ban may create significant short-term problems for some of the Member States, and, in view of that, we have provided for the possibility of a derogation of limited duration in order to give those Member States slightly more time in which to make the necessary adjustments.
The Commission also agrees that the fixing of the air quality values, on which the economically efficient proposals on fuel quality are based, must take account of the need to protect health and the environment. I can therefore assure you that we shall be paying serious attention to this principle in our future proposals.
The Commission is also receptive to the concept mentioned by Mrs Matikainen-Kallström of taking account of Arctic climatic conditions in the fuel specifications. After proper study this concept could be incorporated in future via a special text.
Madam President, the Commission can accept certain of the amendments which improve the proposal but do not alter the basic approach. We can accept Amendments Nos 2, 3 and 6, the final part of Amendment No 1, the second part of Amendment No 8, the first part of amendment No 10 and the first part of Amendment No 31. In addition, we can accept the amendments which extend the range of tasks in the second phase of the Auto/Oil programme. These are Amendments Nos 22, 23, 37 and 38.
I am sorry to say that the other amendments are not acceptable for the following reasons. First of all, Amendments Nos 7, 9, 35, 36, 60 and the second part of Amendment No 8 work against the cost-effectiveness criterion as the basis of the proposals. That criterion is already laid down in Directive 94/12/EEC. Secondly, we cannot accept Amendments Nos 11, 42, 43, 45, 46, 47, 50, 51, 52, 59 and 62 because they specify measures which have been shown not to be economically efficient in the first phase of the Auto/Oil programme. Thirdly, we cannot accept Amendments Nos 44 and 48 because they introduce measures which have not been adequately studied or in connection with which there is not, as yet, the requisite scientific data, but which will be attended to, however, in the second phase of the Auto/Oil programme. We cannot accept Amendments Nos 4, 18, 20, 21 and 34 because, in our opinion, they are not compatible with the methodology proposed for the second phase of the Auto/Oil programme for achieving an economically efficient package of measures to apply from the year 2005. We cannot accept Amendments Nos 12, 13 and 19 because they disregard the provisions of Directive 92/81/EEC on the use of tax incentives in regard to fuels. Amendment No 25 is unacceptable because it does not allow reasonable timescales for derogations granted in connection with the ban on the marketing of leaded petrol. Amendments Nos 28, 29, 32, 39 and the second part of Amendment No 31 are not acceptable because they introduce additional procedures which, in our opinion, are unnecessary. Amendments Nos 5, 16, 26, 27, 30, 33, 40, 41, 49, 53, 58 and 61 cannot be accepted because, in our opinion, the problems they refer to are not substantive. The first and second parts of Amendment No 1, the first part of Amendment No 8, the second part of Amendment No 10 and Amendments Nos 14, 15, 17, 24, 54, 56, 57, 63 and 64 cannot be accepted because they introduce details which are either unnecessary or require further technical scrutiny.
I would like to emphasize that even though some amendments cannot be accepted today the Commission nevertheless appreciates that the European Parliament is putting forward interesting ideas for further examination in the decisiontaking procedures that lie ahead. The Commission has proposed fuel specifications for the year 2000. Parliament has indicated the need to encourage cleaner technologies via the introduction of cleaner fuels and has proposed values for diesel sulphur, for example, as low as 50 ppm. I believe that examination of the way in which the introduction of such cleaner fuels, of which adequate quantities are available, could be achieved as early as possible can be incorporated in the framework of the overall package of measures that the Council and Parliament finally decide on.
And thanks to you too, Mr Papoutsis, for your remarks.
I call Mr Lange.
Madam President, if I may I would like to ask the Commissioner for one clarification. In my translation it says that the auto-oil II programme has begun. I don't see how that can be the case, because the mandate for it has only just been granted by legislation in Parliament and the Council. So, if that's right, it can't have started yet.
Madam President, there has clearly been a misunderstanding. Obviously, we are discussing the Auto/Oil programme and the Council's mandate is, of course, required, as the honourable Member himself pointed out earlier.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Discrimination based on sex
The next item is the report (A4-0115/97) by Mrs Ghilardotti, on behalf of the Committee on Women's Rights, on the proposal for a Council Directive (COM(96)0340-C4-0539/96) on the burden of proof in cases of discrimination based on sex.
Madam President, even though Article 119 and six directives adopted since 1975 constitute a firm legal basis for equal pay and equal treatment between women and men, and a very large number of judgments have been given by the Court of Justice in the last 20 years, women continue to suffer discrimination, and one of the main problems which they have to face is precisely that of proving that discrimination based on sex still exists. For that reason, back in 1988, the Commission put forward for the first time a proposal for a directive on the burden of proof, and the European Parliament approved it with a few amendments, on the basis of a report by Mrs Larive. The Council discussed this proposal on a number of occasions and in 1993 an understanding was reached between eleven Member States, but as the legal basis consisted of Articles 100 and 235 of the Treaty, which call for unanimity, the proposal could progress no further.
In the meantime, as I said, the Court of Justice has given a large number of judgments in this area, so it is a matter of importance that there is now this new proposal for a directive, which is actually based on the judgments of the Court and initiated through the Protocol on social policy, so that it should be easier to reach agreement on the final text. This again underlines the need for the Protocol on social policy to be incorporated in the Treaty, because otherwise we would be faced with the second directive on equal treatment not being transposed in the United Kingdom.
This directive is important, and Parliament demonstrates this through the report - because existing case-law has not been uniformly applied in Member States and many women have been, and still are, faced with problems even where there appears to be a prima facie case of discrimination. As regards the content of the proposal for a directive, I think that it is based on three closely interlinked points; the proposal will not, therefore, be effective unless the directive contains all three. What are these three fundamental points? Firstly, the definition of indirect discrimination (Article 2): this is the first time that this concept has been defined in Community legislation. Secondly, the extent of the shift in the burden of proof, provided for by Article 4: we are looking at, and debating, not a reversal of the burden of proof, but the sharing of the burden between the female worker and the employer. Thirdly, the procedures laid down in Article 5, which we regard as vital, because they are pivotal in the light of the problems which have arisen in some Member States following non-implementation of the regulations in force. Both the Commission, in its proposal, and the Committee on Women's Rights, when it prepared this report, examined the Court's judgments in great detail.
The amendments that we are proposing have precisely the objective of making the legal aspects of the problem clearer and more explicit, because this is a technical directive which needs to be very precise and clear from a legal point of view. In particular, the amendment to Article 2 clarifies the concept of indirect discrimination, which is not yet fully recognized by any national courts. I would mention that in only three Member States - Italy, the United Kingdom and Ireland - is there a definition of indirect discrimination in national legislation, and the proposals for amendments which we are presenting relate in particular to a judgment which was a milestone in this matter, namely 'Bilka' ; similarly, the amendments to Article 4, which highlight one of the fundamental elements in shifting the burden of proof, namely transparency, relate to the 'Danfoss' judgment. Another important point is the sphere of application: we add a reference to the directive on parental leave and we regard as fundamental a new paragraph, based on Article 6 of the Social Protocol, specifying that this directive will not prevent positive action measures from being adopted.
I should like to conclude by asking the Commissioner to comment on these amendments, in the belief that, thanks to them, the proposal will contribute towards reducing the number of infringements of the principle of equal treatment, which are still all too common and too evident in many Member States.
Madam President, this particular proposal has taken up a great deal of various Members' time. Mine was spent originally on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy and then, subsequently, as a member of the Committee on Legal Affairs and Citizens' Rights, and then I took part in the rather shambolic vote in the Committee on Women's Rights.
I have to be very careful to stick strictly to my brief as draftsman for the Economic Committee. I shall therefore restrain my normal exuberance on this matter and simply tell you what the views of the Economic Committee were. The Committee on Women's Rights largely ignored the amendments of the Economic Committee. I cannot say I am very upset about that but other members of the Economic Committee might well be.
There was, in particular, one amendment, which my colleagues on the Economic Committee adopted. It was an amendment to Article 6, which stated: ' A fund shall be established at European Union level to allow individuals to bring test-cases before their national courts with a view to clarifying the enforcement and implementation of the current Directive.' This particular amendment went on to say: ' This fund shall be financed under the provisions of the fourth medium-term Community action programme on equal opportunities for women and men (1996-2000).' The Committee on Women's Rights rejected that amendment. I have to congratulate the committee on having done so, because had that amendment gone through, it would have caused quite a lot of anxiety in the Commission, let alone in the Member States.
We have not finally decided, of course, how we are going to react to this particular proposal but I would be very interested - if I could momentarily step out of my role as draftsman for the Economic Committee - to ask whether the Commissioner has had the opportunity to read the opinion of the European Parliament's jurisconsult dated 19 March 1997 which, among other things, makes the point that if this proposal goes through, the law applicable in the United Kingdom will be more favourable to women than that which would henceforth apply in the other 14 Member States. I would like to have the reaction of the Commissioner to that statement by Parliament's legal advisers.
Madam President, may I start with a general comment: when significant Community legislation is drafted there is an ultimately political purpose behind both the Commission's initiative and any action taken by this Parliament. But in carrying out our legislative function under the treaties we must respect the limits that are set for us and the principles of good legislative technique. In this way we will produce legitimate, clear and effective Community laws.
In that context I consider the Commission's initiative appropriate and well grounded in the treaties and I think the political objective should take precedence over the technical and legal questions in this first reading.
Having said that, from the technical and legal point of view, the proposal for a directive does prompt reservations and - to be blunt - criticisms, particularly in respect of the burden of proof, the non-transparent decisions under article 4, and the procedural rules under article 5. The plaintiff's burden of proof is established in the proposal in terms which are not only entirely alien to legal technique, but - this is the most serious point - highly imprecise. Above all, the facts are not presented as evidence to the courts, but are alleged. This may be a defect in the Spanish translation, but the relevant procedural point is that they are not alleged, but proved. And according to the Commission's text, the facts to be proved are those which support the presumption of discrimination. So one or more indicative facts must be proved as the basis for constructing a legal presumption of discrimination. This raises technical and practical problems: technical because if discrimination can be established through a legal presumption, there is then strictly no need to apply any rule on the burden of proof, the purpose of which, precisely, is to respond to the situations where the facts are uncertain. The practical problems derive from failure to determine the facts the proof of which is sufficient grounds for the presumption of discrimination.
The rule on the respondent's burden of proof also suffers from lack of precision. And these same arguments imply that a special rule for the case of the non-transparent decision systems should apply not to the respondent's burden of proof but to the plaintiff's, to facilitate the lifting of the latter, which is actually the problem being addressed. Amendments Nos 21 and 22 have been presented to escape these difficulties. On article 5, as I said, I agree with the political purpose behind this rule, but I have to express my doubts from the technical and legal point of view. That is, I think it can certainly be disputed whether the legal basis chosen provides sufficient coverage for some typical measures, especially as it is optional as well as vague.
Finally, Madam President, Mr Commissioner, referring back to my initial remarks, I suggest we vote in favour of the report as a whole - including article 5, which I have criticized - expecting, as I said at the start, Parliament's political position to prevail in this first reading over legal and technical issues, which we should nevertheless bear in mind.
Madam President, I would like to begin by thanking the rapporteur, who is also a member of the Committee on Social Affairs and Employment, for an excellent report and for the fact that she has taken note of so very many, although not all, of the proposals which arose from this committee. First I would say that this an important Directive. It is above all important bearing in mind that there is already good legal praxis but this legal praxis is not followed up in every Member State. Secondly it is important because we have at last secured a definition of indirect discrimination.
Now that I have emphasised the positive aspects, and the committee is indeed being very positive, I would like to take up two points about which I have some doubts. One is amendment proposal No. 18, second paragraph, where it seems that certain types of occupation are to be excluded. I do not think that this is a good thing. It opens the way for misinterpretation which is very dangerous. This could be applied to both sexes, we could say that women cannot be policemen, for example, or men cannot go into childcare. I could envisage some Member States using this text in such a way.
The other section which I would like to raise is Article 4.1c which was not discussed in the social committee but went through as a matter of course. I know that there has been discussion about point 4.1c in the Council and that the majority of countries want to remove this point while others want it to remain. By removing point 4.1c the discriminated person's options are reduced, the plaintiff's options are weakened as this point states that the plaintiff does not need to prove that the defendant is in the wrong. So if we remove point 4.1c the plaintiff must consequently prove that there has been wrongdoing which makes it more difficult for the discriminated party. I think that this is unfortunate. Parliament is usually progressive and usually follows the line taken by progressive countries. But in this instance the Commission has been more progressive than Parliament. I think this is particularly unfortunate. Otherwise, I think that this is a really first rate proposal.
Madam President, progress often moves at a snail's pace, and as far as this present draft Directive is concerned we can hope that the snail will make some progress. For many years, equal pay for men and women has been enshrined in Article 119. And yet there is constant discrimination against one sex. That sex happens to be the female one. Women still earn an average of 30 % less, and as we were able to see in the recent Kalanke case at the ECJ, there are wide divergences in matters of positive discrimination. The burden of proof is a critical point for ensuring that women are better represented in the professions.
We Social Democrats, including our male members, have therefore been campaigning for a considerable time for a Directive reversing the burden of proof in cases of discrimination based on sex. In the present draft, the Commission has at least set an important target for the next stage.
For us Social Democrats, this Directive is a further step towards a social Europe. Now the Council must make a move, and not persist in its hesitant attitude.
We hope that the result of this report by Mrs Ghilardotti - whom I sincerely congratulate on my own behalf and that of my group - will be that working women are better able to assert their rights and that they benefit from an improved legal status when it comes to recruitment, promotion and pay. I would ask certain Christian Democrats, and especially the employers' associations, who are still trying to make deletions here to think again about what they are doing. The aspects which Mrs Ghilardotti has highlighted - the strictest possible definition of direct and indirect discrimination, the shifting of the burden of proof onto the employer or dividing it between the complainant and the employer, which is a key statement in Article 4 of the Directive, and the procedures in Article 5 - should be endorsed tomorrow with the largest possible majority.
I believe this will enable us to win back much of the confidence that the female electorate should have in us as Members of the European Parliament. And I hope there will be a large vote in favour of this report.
Madam President, Mr Commissioner, the issue of whether a reversal or adjustment of the burden of proof could contribute to better application of Community legislation in the area of equality of treatment and opportunity between women and men has been using up plenty of ink in our Community for over ten years.
Some clamour for the reversal of the burden of proof. Others comment that this is not the panacea for ending the direct and indirect discrimination that persists against female workers especially, even despite the promotion of equality of opportunity between women and men which has been an essential policy in the European Community for twenty years.
Others, finally, warn against the adoption of a Community directive which could discourage employers from pursuing active policies of employing women, notably in politics, and create a proliferation of disputes, not necessarily with good grounds. Nor would it be possible to distinguish between cases of real discrimination, which we all deplore, and cases where people are simply unhappy with their situation and invent discrimination for their own satisfaction.
The adoption of the report in the Committee on Women's Rights took place in conditions that would normally be intolerable, without the texts of the hastily adopted opinions, and a fortiori without translation into the official languages. We also know that the Council has already carved up the text of the Commission's proposal, for instance, by simply amputating article 5 on national procedures, which actually has no place in a Community directive, in my humble opinion. And in terms of its scope, the Council has already eliminated the reference to the directive on equality of treatment under social security systems.
In view of all this, I would like the Commissioner to tell us his position on the various amendments proposed in the report from the Committee on Women's Rights. For example, Mr Commissioner, I would like to know what you think about amendment 8 to article 2, which would stipulate that there is no discrimination when it meets a necessary aim of the social policy of a Member State, given that such necessary aims still differ greatly from one Member State to another. Can this be done or are we on a hiding to nothing with a text like this?
And are you sure your article 5 on procedures has a legal basis in the treaty, when eminent lawyers in this Parliament and beyond - I am not one of them - are of the opinion that the internal legal arrangements of Member States come under the third pillar?
Mr Commissioner, please be frank about your opinion of these various amendments, so that we can vote in full knowledge of the facts.
As Mrs Ghilardotti has already said in her excellent report, we have a substantial amount of case law and six directives on equal treatment, but practical experience shows how difficult - or even impossible - it often is to prove this unlawful discrimination. The employer as defendant has the relevant evidence and information, and often does not have to reveal it. And the national judges frequently have difficulty in understanding and applying the concept of indirect discrimination. The ELDR Group therefore supports this directive, which shares the burden of proof among both parties and clearly defines the concept of indirect discrimination. Rights on paper are being turned into rights in practice. As the rapporteur said, back in 1988, I was the rapporteur on the first draft legislation, which was blocked systematically by the United Kingdom with its 'favourable' law, as is still happening today. I find this incomprehensible, because no respectable firm has anything to fear from this legislation. Anyone with a clear conscience can go along with this perfectly well. Because this legislation - and I say this also to Mrs Lulling - creates no new requirements for undertakings, it has no direct effects, and no woman, Mrs Lulling, will bring proceedings just for fun, but only if she has been wronged. The directive codifies the case law of the Court of Justice and ensures that it will be consistently applied. Who can have any objection to that, apart from Mr Cassidy? The Liberal Group very much hopes that after the British elections on 1 May, the new British Government will also take up the directive. British women too are entitled to the same treatment as all the other citizens of Europe.
Finally, I should like to compliment Mrs Ghilardotti once again, and also the Dutch presidency, which is working hard to ensure that the directive will be approved on 17 June, so that it can then enter into force on 1 January 2000 and European women will have a better chance of judges applying the European law on equal treatment properly, and complying with it.
Madam President, Mr Commissioner, ladies and gentlemen, I congratulate Mrs Ghilardotti on her report and our group will vote for the report, as well as the amendments from the Committee on Women's Rights. We think this directive is needed to implement the principle of equality, which is turning out to be so difficult at this century's end. The principle of equality is not sufficiently guaranteed by the case law of the Court of Justice, and this has been demonstrated repeatedly by union representatives.
This proposal for a directive introduces very positive elements: the need to establish a definition of indirect discrimination, the compatibility between the application of the directive and the application of positive programmes or measures to protect women, their application before the year 2000 and follow-up application in the Member States, with a progress report to the Commission every three years.
I sincerely hope that Parliament will approve this directive and that we do not have to wait another eight years for another proposal. I also hope that, in the future, when the treaty has been revised, these issues can finally be dealt with by a majority and not unanimously.
Madam President, I too welcome the Commission's proposal to introduce a shift in the burden of proof in cases of discrimination in 14 of the 15 Member States. The Court of Justice has been quite unequivocal in its judgments in recent years, and this proposal is in fact no more than the logical outcome of these judgments by the Court. The Committee on Women's Rights has brought the proposal even further into line with the case law of the Court, which indeed also applies to the United Kingdom, and I am pleased that Mr Cassidy has also grasped this, after all the efforts in the various committees. Mrs Ghilardotti has certainly done an excellent job. In this case, it is the Council which represents the fly in the ointment: while it is true that the Dutch presidency is doing its best to get this directive through the Council smoothly, it is also true that it is not having a great deal of success, and I should like Commissioner Flynn to bring us up to date on the state of the discussions in the Council. It would appear that the Council wishes to trim this proposal to the bone and to include neither the social security directives nor indirect forms of discrimination in this directive. That is not only bad for the policy on equal treatment, it is bad for the image of the European Union, and it is also in conflict with the case law of the Court of Justice. I hope that today and tomorrow, the Commission and Parliament will take joint steps together to prevent this.
Madam President, I should first of all like to congratulate the Commission on drawing up this much needed proposal for a directive to stamp out long standing injustices which everyone was aware of but which could not be proved.
I should also like to congratulate Mrs Fiorella Ghilardotti for the excellent report which she drew up on such a legally thorny issue which might well prove to be so important for those suffering injustice, especially women.
This draft directive is of great importance for a country like mine, where attempts have long been made to obtain similar legislation, so far without success. The fact that the European Parliament has approved this report could be decisive for future developments in this situation, either because the Portuguese Parliament decides now to adopt similar legislation or because the Council of Ministers for Social Affairs comes to accept the new proposals and they are required to be incorporated in national legislation.
The distribution of the burden of proof is a fundamental principle of justice, since it allows the weaker party, which is affected more seriously by unfair and unjustifiable decisions, to have the benefit of much broader means of proof. The proposal for a directive now under discussion and the amendments tabled will make it compulsory for employers too to prove that they are not discriminating on grounds of sex.
Situations in which it is clear to everyone that women are manifestly under-represented in companies - as is the case with the Banco Comercial Português, where the administration says it does not discriminate in selection on grounds of sex, but where the number of women working is one eighth of the general for Portuguese banks - will no longer be possible because the firms will then have to explain their action.
The inclusion of a clear definition of indirect discrimination, the possibilities for the information to be made available to those suffering discrimination so that they can defend themselves and assert their rights and the control which the Commission and the European Parliament are to have over situations which already exist, will turn this directive into one of the major instruments for making equality of opportunity between men and women into a reality. I shall therefore vote with great pleasure for this report.
Madam President, for 20 years now, the campaign for women has been waged from Europe, which means that everyone knows, no matter which Member State they live in, that Europe is the champion of equal rights and equal opportunities for men and women. Many women have benefited from this, and that is as it should be!
At the moment, there are still a number of disadvantages for women in the labour market. Often, they can only combat these disadvantages with great difficulty, whether their action is against employers or indeed their own authorities. I have to tell the House that in my days in the Second Chamber, as a member of a government party, I played a part with all the women in the government party and the opposition, and those in the trade unions, to bring a number of the cases mentioned here to a successful conclusion at the Court of Justice. This means that for the PPE Group - and we have discussed this at some length - there can be no question of the 1979 directive being excluded from this legislation, since that would take the heart out of it.
You may be sure - and I say this to my colleagues too - that the proposal which is now before the House will in any event also be supported by the PPE Group in the final vote. And not just by me, but by other colleagues too, such as Mrs Palacio, who has looked at this from a legal standpoint and has raised a number of questions. She has already spoken on the subject, and other colleagues will be doing so as well.
We have some doubts about Article 4, and also Article 5 - not Article 5(a), but 5(b). What is being asked of small employers here is very difficult. All of us as MEPs are small employers too. Furnishing the burden of proof as it is defined here is no easy matter. I should therefore like to hear from the Commission how the discussion in the Council is proceeding. Do I understand correctly that, under the leadership of the Dutch presidency, not one Member State is willing to accept Article 5 in this respect? What would happen if an alternative were to be put forward to Article 5(b)? I am just wondering that out loud.
In any event, in the final vote tomorrow - although we might vote differently on Article 5(b), not least in the light of the discussion we are having here - this directive which will benefit both men and women in European society can also count on the support of the PPE Group.
Mr President, ladies and gentlemen, the Ghilardotti report constitutes a comprehensive study of the subject, and after the important things that have also been said by speakers from the various groups it is difficult for me to add anything worthwhile.
I would, however, like to mention two points which, in my view, are non-negotiable. These are transparency and access to information. It is well known that indirect forms of discrimination exist in all of the Member States. That type of discrimination, which usually operates against women, is difficult to prove. The objective should be to remove all discrimination based on gender, particularly in the areas of employment and insurance.
I agree totally with the rapporteur's proposal that the Member States should be obliged to comply with the directive by 1 January 2000. In order to bring immediate results it will also be necessary to have constant monitoring of the implementation of the directive.
Transparency must be available for all citizens, but especially for women and all social groups, with regard to decisions and measures which affect them directly, and it must apply, specifically, to methods of recruitment, reasons for redundancy and compliance with maternity law and other such areas. The problems caused by the absence of transparency are particularly severe.
Those problems generate other problems, such as lack of witnesses or the reluctance of people to act as witnesses and the inability to produce satisfactory evidence when documents are withheld by an employer. These in turn can often lead to exploitation by barristers when the female litigant is inadequately informed as to her legal rights and feels obliged to accept a compromise in order to keep her job. We are speaking here of flagrant repression of the person and of human rights, that is to say.
As a final point I emphasize that the existing positive actions must be kept in place. Thank you for listening to me. I await the Commissioner's replies to us.
Madam President, Commissioner, a directive on the burden of proof in cases of discrimination based on sex is greatly welcomed by many women's associations and individuals, and has been long awaited. In the past, the European Court of Justice has had to use the legal expedient of case law to close a loophole, whereas now this Directive can clearly improve the situation regarding the burden of proof in cases of discrimination on the basis of sex. Clear legal principles which are equally binding in all Member States are something I very greatly welcome, especially when they concern discrimination against certain individuals.
In the past, there were many differences between the rules applied in the various individual States. So we are concerned here not so much with a political resolution as with radical intervention in the legal systems of the individual Member States. Perhaps it will be made easier for women to go to court in cases of discrimination and lack of opportunity. I hope this Directive will be really helpful to women and will not further reinforce the reservations and doubts employers have about appointing or promoting women.
There are a few points in the report which increase my doubts about its practicability. I refer in particular to Article 5 and to Amendments Nos 15 and 16.
And now a word on procedure. We worked on the Commission's proposal, as we are required to do. After hearing from us, the Council long since amended basic text, so that we may be calling for something which is no longer up for discussion at all. Unfortunately we were unable to stop the work in committee and demand the resubmission of the present version.
I hope, Madam President, that in future the work done by the Council, the Commission and the European Parliament can be better and more effectively co-ordinated.
Madam President, the proposal for a Directive reversing the burden of proof in cases of discrimination based on sex has already been under discussion for 10 years. I hope we are finally getting there, and that this directive will be approved.
In my work as a personnel consultant I very often came up against these problems, whether in connection with appointments or promotions or pay, and so I know better than most how difficult it is for the women concerned to prove their point - I know that they were unable to succeed in their claims because they were women. Those women who did go to court had to expend a great deal of effort and time to produce the necessary evidence, and most of them were then unsuccessful in their actions. The fact is that employers, even the so-called 'small' employers, do start from a stronger position. Until now, they have not needed to keep detailed records of the discrimination they practised. So I, too, hope that shifting the burden of proof away from the complainant onto the respondent will be adopted by a large majority in this House. That would be an important step towards equal treatment of men and women within the European Union.
Madam President, ladies and gentlemen, Commissioner, equality between men and women often exists on paper only, with far too little reflection in reality.
Equal access to employment, education and advancement, equal pay and equivalent company welfare schemes have already been laid down in European directives. But the rules of evidence for proving discrimination based on sex are unsatisfactory. The snail's pace of progress - as Mrs Gröner so rightly described it - will only improve when the victims of discrimination are no longer required to prove it. It must be a matter for those against whom the complaint is made to prove that they have followed the principle of equality. The rules governing the burden of proof are still far from standardized between the Member States. Common rules need to be agreed, and need to cover indirect discrimination as well as direct.
The discussions on the Ghilardotti report were anything but simple, both in the Committee on Employment and Social Affairs and in the Committee on Women's Rights - I am a member of both. One situation that caused confusion, and still does, is that the Council seems long since to have begun discussing totally new proposals. I absolutely agree with Mrs Glase here, and I would like to ask the Commissioner what basis we are now supposed to be using. Problems still remain. Article 5 - and I refer here especially to Article 5(b) - represents a radical interference with national legal systems. However necessary it may be to have procedures that clearly establish what the facts are, it is still inadmissible for the right to information to become a pretext for a witch hunt.
The European People's Party cannot agree to some of the amendments. To single out just one, Amendment No 8, whose definition of indirect discrimination goes far beyond ECJ case law. In any case, an alleged internal necessity cannot be allowed to justify indirect discrimination.
Even so, we do agree with the objectives of Fiorella Ghilardotti's report. It is intended to send a clear signal calling for the further reduction of discrimination and more equality of opportunity, especially in working life.
Madam President, as we approach the end of this night sitting, I can only support those colleagues who are saying that we are genuinely pleased with the fact that, after ten years, a directive is at long last being produced. For us, this has always been one of the top priorities, I would point out. It is just a pity that we have to do this with a handful of Members at a quarter to midnight - one could say that the clock has reached five minutes to midnight. If I may add something to today's debate, I should like to say that I was slightly annoyed by the doublespeak which has often dominated the discussions on the need for this directive, and which is then interpreted by the lobby - especially UNICE, but I have also heard it from a number of Members of the House - to the effect that not many people are happy with it. The main argument which is used is that the case law of the Court of Justice surely speaks for itself, so that we do not need this directive at all. So what have we actually been discussing here for the last ten years? If that is so, then I wonder why the lobby has been so violently opposed to it? Of course, the Court of Justice has done some excellent work in recent years on the definition of indirect discrimination and on the shifting of the burden of proof. But the problem is that the national courts and national legislators have not always been equally careful in following the case law of the European Court of Justice, let us make that quite clear. And moreover, there is a tendency for the Court of Justice quietly to reconsider the steps it has taken. So in my view, it is a good thing that we finally have a solid legal basis with a clear definition, proper procedures, and a broad scope covering all the directives on equal treatment. I am also annoyed by the fact that a number of Members are still arguing that Article 5 is out of place in European legislation. I cannot understand this. We are not talking here about the harmonization of legal procedures between Member States. So this has nothing to do with third-pillar issues. If information can be something that is not necessary, which it cannot be made compulsory to supply, then I wonder where the Commission stands with all its proposals on information and consultation, because then we cannot ask that from the Member States either.
I would end by saying that I hope the Council will not trim the directive, because otherwise we shall have to reconsider our position at second reading.
Madam President, there is still a long way to go to achieve equality in a Europe of women. Positive discrimination in favour of women is after all forbidden by the European Courts. Women in Europe are subject to discrimination both at work and in society as a whole. Women have lower wages than men, they find it more difficult to get management appointments and have difficulty in gaining promotion. In addition it is difficult, as many have pointed out this evening, for us to prove this fact, the fact that many of us really do experience sexual discrimination both in our every day lives and our political lives. It is particularly hard for us to prove that discrimination takes place at work.
So I would like both to thank Ms Ghilardotti and congratulate her on her report as we will find it easier to take action as a result of this report. It has almost always been necessary for the discriminated person to prove unfair treatment, but of course it would have been better if we could have gone just a little further and perhaps, as we heard earlier, included Article 4.1c which was present in the Commission's proposal. Despite this I do think that this report is a very good one and I thoroughly support it.
Of course, equality is not just an issue covering women and our rights, but is also a problem which concerns the whole of society. Shared responsibilities, both at work and in the family mean a better quality of life for both men and women.
Mrs Ahlqvist, I think you were the only speaker who managed to stick to your allotted time! All the others have over-run.
Commissioner Flynn has the floor.
Madam President, I wish to begin by thanking all those who have contributed to the debate. The proposal you will vote on has a very long history, as has been said, although it was only formally submitted to the Council in June 1996.
The first proposal of the Commission on this issue dates back to 1988 and was then based on Articles 100 and 235. Since then no agreement had been reached on that proposal, so the Commission withdrew it.
The current proposal is thus now based on the agreement on social policy annexed to Protocol No 14 on social policy annexed to the Treaty and, in particular Article 22 thereof. The main objective of the proposal is to consolidate the jurisprudence of the Court of Justice by shifting the burden of proof in cases of discrimination based on sex. It aims at establishing a clearer legal basis for women wishing to challenge apparent discrimination against them.
Before I explain the intentions of the Commission as regards the proposed amendments, let me make two preliminary statements. Firstly, I want to thank Mrs Ghilardotti and the whole Committee on Women's Rights, as well as all the other committees involved, for the enormous amount of work achieved in a very short time and to thank you for the support you have given to the Commission's proposal. It is with great pleasure I hear you talk of the need to have the protocol taken into the Treaty. You have my total support for that.
Secondly, I wish to confirm to you today that the proposal you have examined is exactly the same proposal examined by the Member States within the Council. That proposal is not obsolete and there is no other proposal on the Council table. The negotiations in the Council have, in fact, led Member States to consider modifying some provisions of the Commission's text. But this is the usual procedure and we intend to press it to take on board several of your amendments before it reaches the common position. In this respect, I would also like to stress that the common position will not be adopted at the Social Affairs Council on 17 April. It will only be done at the Council in June. This will allow plenty of time for your amendments to be fully considered.
Let me turn to the amendments. I am very pleased to inform you that the Commission is prepared to accept the majority of them. Further, nearly all the amendments which are not acceptable to the Commission are of minor importance.
Mrs Lulling asked me to go through the amendments and I would like to do that. Amendment No 1 cannot be accepted since the word 'sex' rather than 'gender' is used in all the other directives and in the judgments handed down by the Court. Amendment Nos 2 and 3 are not acceptable, because the references they aim to insert via two new recitals are really too far from the procedural objective followed by the Directive and there would be no corresponding provision in the text of the articles.
The deletion proposed in Amendment No 10 is not acceptable, although it would have been very tempting to accept it, because it would automatically bind the legislator in the future, which is not legally or politically acceptable. The words that you propose to add to Article 3(1) in the proposed Amendment No 11 are not acceptable, because it appears that they would confuse the now clear reference to the procedures which would be affected by the Directive. Amendment No 13 on Article 4(1) cannot be accepted because the wording in the Commission's text derives directly from the case law, in which no distinction has ever been made between indirect and direct discrimination in this respect.
Amendment No 16 on Article 6 is not acceptable, because it would give the impression that the list in the article is exhaustive, which is not the case. Finally, Amendment No 18 cannot be accepted, because I accept in principle Amendment No 17, the content of which is broadly similar. I would wish to review the precise wording of the reference to positive action in Amendment No 17, but I have no difficulty in accepting the principle: that the implementation of this Directive in no way justifies an absence of positive action measures. The Commission's revised proposal will reflect just that.
As I have already mentioned, the Commission is ready to accept the majority of the proposed amendments and, in particular, those which are intended to strengthen the central provisions of the proposal.
Amendment No 4 on recital 10 and Amendment No 9 on Article 3(1)(a) are obviously acceptable as they update the Commission text. The parental leave Directive 96/34 was not adopted when the proposal was submitted to the Council but it should now be included in the scope. I would like in particular to express my appreciation of Amendments Nos 5, 6, 7 and 8, whose purpose is to strengthen the definition of indirect discrimination, which is at the very heart of our proposal. They insert a useful complementary reference to the words used in the case law.
Amendment No 12 concerns another central provision - Article 4(1)(a) - and is partly acceptable. The first part is acceptable, in particular the insertion of the words 'a fact or facts' may prove to be very useful in practice. On the contrary, the last part of the amendment would create confusion in the provision as it seems to imply an opening for justification of a direct discrimination, the existence of which would already have been established. That part of the amendment would represent a step backwards as compared to the current jurisprudence.
Amendment No 14 relates to Article 4(1)(c) and is in line with the case law as it deletes the reference to the intention to discriminate. Amendment No 15 is of a linguistic nature. I have already indicated that I accept the principle of Amendment No 17, which contains a less extensive reference than Amendment No 18 to positive action and it can be accepted for the reasons I have already given.
Finally, we can accept Amendments Nos 19 and 20, which relate to Article 8 on the implementation date - that is the 1.1.2000 instead of 1.1.2001, and insert a new provision calling for a report on the application of the Directive. However, I would like to amend slightly the wording of the latter amendment and for practical reasons it would be useful to substitute the words 'two years' after the implementation date for 1.1.2002.
The two amendments that came in late - Amendments Nos 21 and 22 - relating to the formulation of wording concerning the shifting of the burden of proof do not really achieve any improvements in the proposal and they would really confuse and make less clear the situation for national judges.
There were quite a number of points made. I will just quickly run through some of them. I would like to thank everybody for all of the points. All were relevant but some in particular should be answered.
Mr Cassidy made the point about the jurisconsult of the European Parliament. I have taken note of that. But I would like to say to Mr Cassidy that the point was made on the hypothesis that the proposal would be watered down. It would not be our intention that the proposal would be watered down. This particular directive will not apply in the United Kingdom. It is a cause of some relief to us all that national procedures there are already reasonably positive in the points that are covered by this particular proposal.
I would like to turn now to Mrs Palacio Vallelersundi. We are satisfied that our formulation of the sharing of the burden of proof is clear and correct. It reflects, in fact, the case law of the Court of Justice. Our legal service is quite satisfied as to its legal orthodoxy.
Mrs Lulling made a particular point concerning Amendment No 8. I have to say to her that it is all right to require a Member State to show that a provision corresponds to a necessary aim of its social policy. Otherwise, there would be no check on legislative revisions even where they are potentially discriminatory. There was also the question you put about the multiplication of possible litigation. I do not think that is the case. What we are talking about here is fairer rules when cases come to court. We have the case law already in place. This particular directive and proposal is really procedural.
Mrs Van Dijk inquired as to what the particular state of play was in the Council. That was also mentioned by Mrs Oomen-Ruijten and Mrs Glase. The only proposal, as I have already said, formally on the table with the Council is our proposal. It cannot go any further until it has Parliament's opinion on that matter. The important thing to say is that the main elements of the Commission's proposal are still in the text that is being discussed, that is, the shift of the burden of proof and the definition of indirect discrimination.
I would say to Mrs Oomen-Ruijten and Mr Thomas Mann that there is nothing wrong with Article 5(b). All it says, really, is that parties to legal proceedings should have access to the information they need to argue their case. That is surely fair.
As to what is happening in the Council, the discussions are ongoing. It is true to say - I say this to Mrs Van Dijk and Mrs Lulling as well - that quite a number of the Member States have doubts about including Article 5. However, it would be my intention to maintain this provision in the revised proposal.
I reiterate my thanks for all the work that has been achieved. It has all proved very useful and fruitful. It is reflected in the fact that the Commission accepts almost all of your proposed amendments on Articles 2(2), 3(1)(a) and 4(1)(a) which are the three central provisions of the proposed directive.
We are making very considerable progress in this proposal. Mrs Gröner summed it up very well in one sentence. I would like to thank her for it. I would also like you, Mrs Ghilardotti, particularly, for the efforts you have made in this regard. Mrs Gröner said - and that is the way I feel about it as well - that women can defend their rights in a better way if we pass this legislation.
Madam President, the Commissioner's replies seem to me to be satisfactory. Judging by what the Commissioner has said this evening, the Commission has grasped the basic objective of our work: the strengthening and clarification from the legal point of view of the fundamental elements of this proposal for a directive: that is to say the definition of discrimination, the burden of proof and the retention of Article 5, which relates to procedures, in other words the three elements which form the substance of the proposal.
I should like to add my thanks to all those who have spoken in the debate, the representatives of the Council and Commission, and all those Honourable Members who have stayed here until the end.
The debate is closed.
The vote will take place tomorrow at 12 noon.